 Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 1 of 194 PAGEID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 UNITED STATES OF AMERICA,

        Plaintiff,
                                                           Civil Action No. 2:20-cv-340
                v.

 GULFPORT ENERGY CORPORATION,

        Defendant.



                                           COMPLAINT

       Plaintiff, the United States of America, by the authority of the Attorney General and at

the request of the Administrator of the United States Environmental Protection Agency (“EPA”),

files this Complaint and alleges as follows:

                                     NATURE OF ACTION

       1.      This is a civil action for injunctive relief and civil penalties for violations of the

Clean Air Act (“CAA”), 42 U.S.C. §§ 7401-7671q, at multiple oil and natural gas production

facilities within this judicial district that are owned and/or operated by Defendant Gulfport

Energy Corporation (“Gulfport”).

       2.      This action addresses CAA violations at particular Gulfport facilities located in

Belmont County, Harrison County, and Monroe County, Ohio, including the facilities known as:

the BK Stephens Well Pad, the Boy Scout Well Pad, the Clay Well Pad, the Family Well Pad,

the County Line II-Gustina Bear Well Pad, the Hayes Well Pad, the McCort Well Pad, the

Milliken Well Pad, the Ryser #1-25H Well Pad, the Sandra Well Pad, the Shugert 12 Well Pad,

and the Stutzman Well Pad (collectively referred to herein as the “Subject Facilities”).
 Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 2 of 194 PAGEID #: 2




       3.      The Subject Facilities are oil and gas production well pads designed to receive

and separate natural gas, oil (often called “condensate”), and oily water (often called “produced

water”) from nearby oil and gas production wells owned and/or operated by Gulfport. After

being separated, the natural gas is transported from the well pad by a pipeline. The condensate

and produced water are accumulated at the well pad in large tanks (often called “storage

vessels”) until those liquids are removed and transported from the well pad by tank trucks.

       4.      This action targets Gulfport’s widespread and repeated violation of CAA

requirements that require Gulfport to reduce or limit its emissions of hydrocarbon vapors from

storage vessels and associated equipment at the Subject Facilities.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. §§ 1331, 1345, and 1355, and Section 113(b) of the CAA, 42 U.S.C. § 7413(b).

       6.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1395 and

Section 113(b) of the CAA, 42 U.S.C. § 7413(b).

                                             NOTICE

       7.      The United States has provided notice of the commencement of this action to the

State of Ohio as required by Section 113(b) of the CAA, 42 U.S.C. § 7413(b). Pursuant to

Section 113(a) of the CAA, 42 U.S.C. § 7413(a), EPA has notified Gulfport and the State of

Ohio of the violations of the Ohio State Implementation Plan alleged in this Complaint –

including alleged violations of permits issued under the Ohio State Implementation Plan –

more than thirty (30) days prior to the filing of this Complaint.




                                                 2
 Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 3 of 194 PAGEID #: 3




                                       THE DEFENDANT

        8.     Gulfport is incorporated in the State of Delaware and does business in the State of

Ohio.

        9.     Gulfport maintains a corporate office located at 67185 Executive Drive,

St. Clairsville, Ohio.

        10.    Gulfport is a “person” within the meaning of Sections 113(b) and 302(e) of the

CAA, 42 U.S.C. §§ 7413(b) and 7602(e).

        11.    Gulfport owns and/or operates each of the Subject Facilities.

   STATUTORY/REGULATORY BACKGROUND AND GENERAL ALLEGATIONS

                                       The Clean Air Act

        12.    Congress enacted the CAA “to protect and enhance the quality of the Nation’s air

resources so as to promote the public health and welfare and the productive capacity of its

population.” 42 U.S.C. § 7401(b)(1).

        13.    This action involves three parts of the regulatory scheme established by the CAA

and Ohio’s air pollution control laws: (i) EPA New Source Performance Standards that apply to

certain oil and natural gas production facilities owned and/or operated by Gulfport; (ii) permits

issued under Ohio’s CAA State Implementation Plan for certain oil and natural gas production

facilities owned and/or operated by Gulfport; and (iii) the enforcement mechanisms of the CAA.

These three parts of the regulatory scheme are discussed in turn, followed by a summary of

EPA’s investigation of CAA violations at certain oil and natural gas production facilities owned

and/or operated by Gulfport.




                                                 3
 Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 4 of 194 PAGEID #: 4




               New Source Performance Standards and NSPS Subpart OOOO

       14.     Section 111 of the CAA, 42 U.S.C. § 7411, requires EPA to implement a New

Source Performance Standards (“NSPS”) program for the control of air pollutant emissions.

NSPS regulations impose nationally uniform emission standards for new or modified stationary

sources falling within industrial categories that significantly contribute to air pollution.

       15.     In 2012, EPA promulgated NSPS regulations for the crude oil and natural gas

production, transmission, and distribution industry sector, which were codified at 40 C.F.R. Part

60, Subpart OOOO (“Subpart OOOO”). 77 Fed Reg. 49,542 (Aug. 16, 2012). EPA

reconsidered and revised certain provisions of Subpart OOOO in 2013. 78 Fed Reg. 58,416

(Sept. 23, 2013).

       16.     Subpart OOOO establishes emission standards for the control of volatile organic

compounds (“VOC”) and sulfur dioxide emissions from various types of oil and natural gas

production equipment constructed, modified, or reconstructed after August 23, 2011, including

storage vessels.

       17.     Under Subpart OOOO, the term “storage vessel” means “a tank or other vessel

that contains an accumulation of crude oil, condensate, intermediate hydrocarbon liquids, or

produced water, and that is constructed primarily of nonearthen materials (such as wood,

concrete, steel, fiberglass, or plastic) which provide structural support.” 40 C.F.R. § 60.5430.

       18.     Among other things, Subpart OOOO addresses two classes of storage vessels:

(i) those that began to be constructed, reconstructed or modified after August 23, 2011, and on or

before April 12, 2013 (called “Group 1 storage vessels”); and (ii) those that began to be

constructed, reconstructed or modified after April 12, 2013 (called “Group 2 storage vessels”).

Id.



                                                  4
 Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 5 of 194 PAGEID #: 5




       19.     A Group 1 or Group 2 storage vessel is an affected facility subject to Subpart

OOOO requirements if a properly performed emission determination indicates that the storage

vessel has the potential for VOC emissions equal to or greater than six (6) tons per year. 40

C.F.R. § 60.5365(e). This Complaint will refer to a storage vessel meeting these criteria as a

“Fully Regulated Storage Vessel.”

       20.     A Fully Regulated Storage Vessel that subsequently has its potential for VOC

emissions decrease to less than six (6) tons per year shall remain an affected facility under

Subpart OOOO. 40 C.F.R. § 60.5365(e)(2).

       21.     The potential for VOC emissions from a storage vessel must be calculated using a

generally accepted model or calculation methodology, based on the maximum average daily

throughput determined for a 30-day period of production prior to the applicable emission

determination deadline. For Group 1 storage vessels, the applicable emission determination

deadline was October 15, 2013. For Group 2 storage vessels, the applicable emission

determination deadline was April 15, 2014, or 30 days after startup (whichever was later).

40 C.F.R. §§ 60.5365(e), 60.5410(h)(1).

       22.     In calculating the potential for VOC emissions from a storage vessel, the emission

determination may take into account requirements under a legally and practically enforceable

limit in an operating permit or other requirement under Federal, State, local or tribal authority.

40 C.F.R. § 60.5365(e).

       23.     Subpart OOOO requires the owner/operator of a Fully Regulated Storage Vessel

to comply with certain emission control requirements.

               a.      The owner/operator of a Fully Regulated Storage Vessel must either:

       (i) reduce VOC emissions from the storage vessel by 95.0 percent; or (ii) maintain the



                                                 5
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 6 of 194 PAGEID #: 6




     uncontrolled actual VOC emissions from the storage vessel at less than four (4) tons per

     year without considering control. 40 C.F.R. § 60.5395(d)(1)-(2).

            b.       For a storage vessel subject to the 95.0 percent emission reduction

     requirement, the required emission reduction must be achieved by control requirements

     that include equipping the storage vessel with a cover that meets the requirements of

     40 C.F.R. § 60.5411(b), connecting the storage vessel to a closed vent system that meets

     the requirements of 40 C.F.R. § 60.5411(c), and either: (i) routing the storage vessel

     vapors to a control device (such as an enclosed combustor) that meets certain

     requirements; or (ii) routing the storage vessel vapors to a process. 40 C.F.R.

     § 60.5395(e).

     24.    The cover requirements specified in 40 C.F.R. § 60.5411(b) provide as follows.

            a.       40 C.F.R. § 60.5411(b)(1) requires that:

            The cover and all openings on the cover (e.g., access hatches, sampling
            ports, pressure relief valves and gauge wells) shall form a continuous
            impermeable barrier over the entire surface area of the liquid in the storage
            vessel or wet seal fluid degassing system.

            b.       40 C.F.R. § 60.5411(b)(2) requires that:

            Each cover opening shall be secured in a closed, sealed position (e.g.,
            covered by a gasketed lid or cap) whenever material is in the unit on
            which the cover is installed except during those times when it is necessary
            to use an opening as follows:

                 (i) To add material to, or remove material from the unit (this includes
                 openings necessary to equalize or balance the internal pressure of the
                 unit following changes in the level of the material in the unit);

                 (ii) To inspect or sample the material in the unit;

                 (iii) To inspect, maintain, repair, or replace equipment located inside
                 the unit; or

                 (iv) To vent liquids, gases, or fumes from the unit through a closed-
                 vent system designed and operated in accordance with the


                                               6
 Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 7 of 194 PAGEID #: 7




                    requirements of paragraph (a) or (c) of this section to a control device
                    or to a process.


       25.     The closed vent system requirements specified in 40 C.F.R. § 60.5411(c) provide

as follows.

               a.      40 C.F.R. § 60.5411(c)(1) requires that:

               You must design the closed vent system to route all gases, vapors, and
               fumes emitted from the material in the storage vessel to a control device
               that meets the requirements specified in § 60.5412(c) and (d), or to a
               process.

               b.      40 C.F.R. § 60.5411(c)(2) requires that:

               You must design and operate a closed vent system with no detectable
               emissions, as determined using olfactory, visual and auditory inspections.
               Each closed vent system that routes emissions to a process must be
               operational 95 percent of the year or greater.


       26.     Subpart OOOO requires the owner/operator of a Fully Regulated Storage Vessel

to comply with certain initial compliance demonstration requirements, as well as initial

notification and annual reporting requirements.

               a.      The owner/operator of a Fully Regulated Storage Vessel must make a

       formal determination of its initial compliance with the standards applicable to the storage

       vessel. 40 C.F.R. § 60.5410.

               b.      For a Group 1 storage vessel, the owner/operator was required to

       demonstrate initial compliance by April 15, 2015. For a Group 2 storage vessel, the

       owner operator was required to demonstrate initial compliance by April 15, 2014, or

       within 60 days after startup, whichever was later. 40 C.F.R. § 60.5410(h).




                                                  7
 Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 8 of 194 PAGEID #: 8




              c.      The owner/operator of a Fully Regulated Storage Vessel must retain

       records documenting initial compliance with the standards applicable to the storage

       vessel. 40 C.F.R. § 60.5410(h)(5).

              d.      The owner/operator of a Fully Regulated Storage Vessel must submit

       annual reports containing specified information. 40 C.F.R. § 60.5420. For a Group 1

       storage vessel, an initial annual report was due by no later than January 15, 2014, with a

       notification identifying each Group 1 storage vessel. For a Group 2 storage vessel, an

       initial annual report was due by no later than July 14, 2014, or 120 days after startup

       (whichever was later). 40 C.F.R. §§ 60.5395(b)(1), 60.5410, 60.5420(b); 78 Fed. Reg.

       58,416 (Sept. 23, 2013).

              e.      Among other things, each annual report must include: (i) an identification

       of each Fully Regulated Storage Vessel for which construction, modification, or

       reconstruction commenced during the reporting period; and (ii) a statement that initial

       compliance with the applicable VOC emission reduction and control requirements has

       been achieved for the relevant storage vessel(s). 40 C.F.R. § 60.5420(b)(6)(i), (v).

       27.    Subpart OOOO requires the owner/operator of a Fully Regulated Storage Vessel

to comply with additional monitoring and recordkeeping requirements.

              a.      If vapors from a Fully Regulated Storage Vessel are routed to a control

       device or a process, Subpart OOOO requires monthly olfactory, visual, and auditory

       inspections to identify defects in the storage vessel cover and closed vent system that

       could result in air emissions. 40 C.F.R. § 60.5416(c)(1)-(2).

              b.      Subpart OOOO also requires that the owner/operator maintain records of

       the results of these inspections. 40 C.F.R. §§ 60.5416(c)(1)-(2), 60.5420(c)(6)-(7).



                                                8
 Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 9 of 194 PAGEID #: 9




       28.     For a storage vessel not subject to a legally and practically enforceable limit on its

potential for VOC emissions, the Subpart OOOO emission determination may exclude vapor

from the storage vessel that is recovered and routed to a process through a vapor recovery unit

designed and operated as specified in Subpart OOOO provided that: (i) the storage vessel meets

the cover requirements specified in 40 C.F.R. § 60.5411(b); (ii) the storage vessel meets the

closed vent system requirements specified in 40 C.F.R. § 60.5411(c); and (iii) the owner or

operator of the storage vessel maintains records that document compliance with the cover

requirements specified in 40 C.F.R. § 60.5411(b) and the closed vent system requirements

specified in 40 C.F.R. § 60.5411(c) for the storage vessel. 40 C.F.R. § 60.5365(e)(3).

       29.     If all conditions outlined in Paragraph 28 have been met at all relevant times and

if a properly performed emission determination demonstrates that a storage vessel has the

potential for VOC emissions of less than six (6) tons per year, then this Complaint will refer to

the vessel as a “Conditionally Deregulated Storage Vessel.”

       30.     If the original emission determination for a Conditionally Deregulated Storage

Vessel excluded storage vessel vapor that would be recovered and routed to a process through a

vapor recovery unit, the owner or operator must make a new emission determination calculating

the storage vessel’s potential for VOC emissions within 30 days if: (i) the storage vessel is

operated without meeting the cover requirements specified in 40 C.F.R. § 60.5411(b); (ii) the

storage vessel is operated without meeting the closed vent system requirements specified in

40 C.F.R. § 60.5411(c); or (iii) the vapor recovery unit is removed. 40 C.F.R.

§ 60.5365(e)(3)(iv).




                                                 9
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 10 of 194 PAGEID #: 10




             The Ohio State Implementation Plan and Ohio General Permits for
                       Oil and Gas Well-Site Production Operations

       31.     Section 110 of the CAA, 42 U.S.C. § 7410, requires each state to adopt, and

submit to EPA for approval, a State Implementation Plan (“SIP”) that provides for the

implementation, maintenance, and enforcement of national ambient air quality standards for

particular pollutants, including ground-level ozone. VOC are a principal component of

atmospheric reactions that form ground-level ozone, so EPA-approved SIPs and permits issued

in accordance with EPA-approved SIPs routinely regulate emissions of VOC as an ozone

precursor.

       32.     EPA has approved various provisions of the Ohio Administrative Code (“Ohio

Admin. Code”) as part of the Ohio SIP, including Ohio Admin. Code § 3745-31-29. 78 Fed.

Reg. 11,748 (Feb. 20, 2013); 80 Fed. Reg. 36,477 (June 25, 2015); 40 C.F.R. § 52.1870(c). Ohio

Admin. Code § 3745-31-29 allows the Ohio Environmental Protection Agency (“Ohio EPA”) to

develop model general permits to install and model general permits to operate for certain

categories of air emissions sources.

       33.     On January 31, 2012, Ohio EPA finalized a model general permit to install and

operate (“PTIO”) for oil and gas well production operations, called General PTIO 12. In April

2014, Ohio EPA revised that model permit to incorporate Subpart OOOO requirements and to

create two different versions of the model permit for facilities that meet different qualifying

criteria. Revised General PTIO 12.1 was designed for oil and gas well-site production operations

where the flare is limited to a nominal 10 million British Thermal Units per hour (mmBtu/hr) and

the natural gas engines are limited to 1,800 total horsepower. General PTIO 12.2 was designed

for oil and gas well-site production operations where the flare is limited to a nominal 32 million




                                                 10
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 11 of 194 PAGEID #: 11




British Thermal Units per hour (mmBtu/hr) and the natural gas engines are limited to 1,000 total

horsepower.

       34.     Attached to this Complaint are true and correct copies of Ohio Model General

PTIO 12.1 (Attachment 1) and Ohio Model General PTIO 12.2 (Attachment 2), as finalized in

April 2014.

       35.     General PTIO 12.1 and General PTIO 12.2 expressly incorporate relevant

requirements of Subpart OOOO, including: (i) the directive that any Fully Regulated Storage

Vessel and any Conditionally Deregulated Storage Vessel must meet the cover and closed vent

system requirements of Subpart OOOO; (ii) the requirement to conduct monthly inspections –

and maintain inspection records – for each cover and each closed vent system used to

demonstrate compliance in accordance with Subpart OOOO; and (iii) the requirement to

maintain records of compliance with Subpart OOOO cover and closed vent system requirements

for any Conditionally Deregulated Storage Vessel. General PTIO 12.1 and 12.2 specify that

these incorporated requirements of Subpart OOOO are federally enforceable requirements of any

such permit issued by Ohio EPA.

       36.     A General PTIO 12.1 or General PTIO 12.2 supplements – but does not supplant

– the requirements of Subpart OOOO for storage vessels at oil and gas well production facilities.

       37.     Unless modified to incorporate a facility-specific voluntary limit on allowable

emissions, the Terms and Conditions of General PTIO 12.1 and General PTIO 12.2 do not

include requirements under a legally and practically enforceable limit on VOC potential to emit.

Ohio Admin. Code § 3745-31-05(F) allows Ohio EPA to incorporate a facility-specific voluntary

limit on allowable emissions into a PTIO, but a voluntary limit only qualifies as a legally and

practically enforceable limit if the facility’s PTIO includes appropriate emissions limits,



                                                 11
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 12 of 194 PAGEID #: 12




operational restrictions, and monitoring, recordkeeping, reporting, and testing requirements for

the facility-specific voluntary limit.

                                    Clean Air Act Enforcement

        38.     Section 113(a)(3) of the CAA, 42 U.S.C. § 7413(a)(3), authorizes EPA to bring a

civil action if the Administrator of EPA finds that any person is in violation of any regulation

promulgated under Section 111 of the CAA, 42 U.S.C. § 7411, including the regulations

contained in Subpart OOOO.

        39.     Section 113(a)(1) of the CAA, 42 U.S.C. § 7413(a)(1), authorizes EPA to bring a

civil action if the Administrator of EPA finds that any person is in violation of any SIP

requirements, including limitations and conditions contained in permits issued pursuant to a SIP,

such as the limitations and conditions contained in General PTIO 12.1 and General PTIO 12.2

that expressly incorporate relevant requirements of Subpart OOOO.

        40.     The United States Department of Justice has authority to bring this action on

behalf of the Administrator of EPA under 28 U.S.C. §§ 516 and 519 and Section 305(a) of the

CAA, 42 U.S.C. § 7605(a).

        41.     Section 113(b) of the CAA, 42 U.S.C. § 7413(b), authorizes the Court to enjoin a

violation of the CAA, to require compliance, to assess a civil penalty, and to award any other

appropriate relief for each violation.

        42.     Section 113(b) of the CAA, 42 U.S.C. § 7413(b), authorizes civil penalties of up

to $25,000 per day for each violation of the CAA.

        43.     The Federal Civil Penalties Inflation Adjustment Act of 1990, Pub. L. 101–410,

Oct. 5, 1990, 104 Stat. 890, as amended, 28 U.S.C. § 2461 note, requires EPA to periodically

adjust civil penalties for inflation. On February 13, 2004, December 11, 2008, January 12, 2017,

January 10, 2018, February 6, 2019, and February 25, 2019, EPA adopted and revised

                                                12
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 13 of 194 PAGEID #: 13




regulations entitled “Adjustment of Civil Monetary Penalties for Inflation,” 40 C.F.R. Part 19, to

upwardly adjust the maximum civil penalty under CAA Section 113(b). For each violation that

occurs between January 13, 2009, and November 2, 2015, inclusive, penalties of up to $37,500

per day may be assessed. For each violation that occurs after November 2, 2015, penalties of up

to $99,681 per day may be assessed if the assessment is made on or after February 6, 2019.

69 Fed. Reg. 7,121 (Feb. 13, 2004); 73 Fed. Reg. 75,340 (Dec. 11, 2008); 82 Fed. Reg. 3,633

(Jan. 12, 2017); 83 Fed. Reg. 1,190 (Jan. 10, 2018); 84 Fed. Reg. 2,056 (Feb. 6, 2019); 84 Fed.

Reg. 5,955 (Feb. 25, 2019).

          THE EPA INVESTIGATIONS OF CAA VIOLATIONS BY GULFPORT

       44.     In July 2013, EPA conducted an on-site CAA inspection of an oil and gas

production facility in Harrison County owned and/or operated by Gulfport, known as the Boy

Scout Well Pad.

       45.     EPA obtained additional information concerning the Boy Scout Well Pad’s CAA

compliance status in response to a formal request for information sent to Gulfport under Section

114 of the CAA, 42 U.S.C. § 7414.

       46.     Based on observations and evidence collected during and after its July 2013

inspection, EPA issued Gulfport a December 2013 Notice of Violation and Finding of Violation

under the CAA. Among other things, the December 2013 Notice of Violation and Finding of

Violation identified alleged CAA violations at Gulfport’s Boy Scout Well Pad, including

violations stemming from uncontrolled VOC emissions from storage tanks at the well pad.

       47.     In August 2015, EPA conducted additional on-site inspections of multiple oil and

gas production facilities in eastern Ohio owned and/or operated by Gulfport, including each of

the Subject Facilities.



                                                13
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 14 of 194 PAGEID #: 14




       48.          At each of the Subject Facilities, EPA employees observed noncompliance with

the Subpart OOOO cover and closed vent system requirements applicable to Fully Regulated

Storage Vessels. Among other things, the EPA inspectors identified uncontrolled VOC

emissions from storage vessel hatches using both: (i) an olfactory, visual, and auditory

inspection; and (ii) an inspection with a forward-looking infrared (“FLIR”) camera.

       49.          Among their other findings, EPA inspectors identified uncontrolled VOC

emissions from covers and/or the closed vent systems for the following Fully Regulated Storage

Vessels during their on-site inspections of the Subject Facilities:

             i.        BK Stephens Well Pad condensate tanks 3, 4, 5, and 6;

             ii.       Boy Scout Well Pad condensate tanks 1, 2, 3, 6, 7, and 8;

             iii.      Clay Well Pad condensate tanks 4, 5, 6, 7, and 8;

             iv.       Family Well Pad condensate tanks 1 and 3;

             v.        County Line II-Gustina Bear Well Pad condensate tanks 1, 2, 3, 4, 5, 6;

             vi.       McCort Well Pad condensate tanks 1, 2, 3, and 4, and water tanks 5 and 6;

             vii.      Milliken Well Pad condensate tanks 1, 2, 3, 5, and 6;

             viii.     Ryser #1-25H Well Pad condensate tanks 1, 2, 3, 4, 5, 6, 7, and 8;

             ix.       Shugert Well Pad condensate tank 2;

             x.        Stutzman Well Pad water tank 3;

             xi.       Hayes Well Pad condensate tank 2; and

             xii.      Sandra Well Pad condensate tank 1.

The EPA inspectors also determined that combustion devices at the County Line II-Gustina Bear

Well Pad and the Hayes Well Pad were not being operated with a continuous burning pilot

flame, as required by Subpart OOOO.



                                                   14
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 15 of 194 PAGEID #: 15




       50.     EPA obtained additional information and Gulfport’s own views concerning the

Subject Facilities’ CAA compliance status in response to information requests addressed to

Gulfport.

               a.      In an August 2015 written response to EPA, Gulfport indicated that it had

       “recognized the issue with leaking hatches” on storage vessels during its own inspections

       with a FLIR camera. According to Gulfport, some emissions were attributable to a type

       of hatch that allowed vapor pressure relief at unduly low pressure levels. Other

       emissions were due to clogged piping that “caused back pressure to the tanks resulting in

       emissions releasing from the hatches.”

               b.      Gulfport did not provide copies of any Subpart OOOO initial notifications

       for storage vessels at the Subject Facilities in response to an EPA request for that

       documentation. Instead, Gulfport’s August 2015 written response to EPA expressed

       Gulfport’s view that the Subpart OOOO initial notification requirements did not apply to

       any of those storage vessels because “[w]e have [General PTIO] 12.1 and 12.2 permits

       and have accepted a voluntary limit to restrict the potential VOC emission from each

       storage vessel to less than 6 tons per year.”

               c.      Gulfport did not provide copies of any records of Subpart OOOO storage

       vessel inspections at the Subject Facilities in response to an EPA request for all records

       of inspections conducted pursuant to 40 C.F.R. §§ 60.5411 and 60.5416. Instead,

       Gulfport’s October 2016 written response to EPA expressed Gulfport’s view that

       “[t]here are no required inspections pursuant to 40 C.F.R. §60.5411 and §60.5416 for any

       of the well pad facilities.”

               d.      Gulfport did not provide copies of any Subpart OOOO annual reports for

       storage vessels at the Subject Facilities in response to an EPA request for that

                                                15
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 16 of 194 PAGEID #: 16




       documentation. Instead, Gulfport’s October 2016 response to EPA only included copies

       of annual reports for gas well completions, which did not include information about

       storage vessels at the Subject Facilities, as prescribed by 40 C.F.R. § 60.5420(b)(6).

               e.      Gulfport’s October 2016 response to EPA indicated that “[a] design

       analysis of the Tank Vapor Capture System and Control Device has not been conducted

       for any well pad facilities.”

               f.      Gulfport’s October 2016 response to EPA reiterated Gulfport’s view that

       all storage vessels at the Subject Facilities are “not subject to OOOO,” either because:

       (i) the well pad had been issued a General PTIO “12.1 or 12.2 permit with practically

       enforceable limits;” or (ii) the well pad “utilized a [vapor recovery unit] (if needed) and

       routed vapor to a process.”

       51.     Based on observations and evidence collected during and after its August 2015

inspections, EPA issued Gulfport a December 2016 Finding of Violation under the CAA.

Among other things, it identified alleged violations of NSPS Subpart OOOO requirements at

each of the Subject Facilities, including violations stemming from uncontrolled VOC emissions

from Fully Regulated Storage Vessels at each of the Subject Facilities.

       52.     In a March 2017 written response to EPA’s Finding of Violation, Gulfport

asserted that none of the storage vessels at the Subject Facilities are subject to Subpart OOOO

requirements because “Gulfport elected to opt out of Subpart OOOO through the Ohio [General

PTIO] 12/1/12.2 permits by accepting to voluntarily limit and restrict the potential VOC

emissions from each storage vessel to less than 6 tons per year per 40 CFR 60.5365(e).”

       53.     On information and belief, Gulfport made no Subpart OOOO emission

determination for any of the storage vessels at the Subject Facilities by the applicable emission

determination deadline.

                                                16
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 17 of 194 PAGEID #: 17




       54.       On information and belief, Gulfport made no Subpart OOOO emission

determination for storage vessels at the Subject Facilities after Gulfport removed a vapor

recovery unit.

       55.       On information and belief, Gulfport made no Subpart OOOO emission

determination for storage vessels at the Subject Facilities after the storage vessels were operated

without meeting: (i) the cover requirements specified in 40 C.F.R. § 60.5411(b); and/or (ii) the

closed vent system requirements specified in 40 C.F.R. § 60.5411(c).

       56.       On information and belief, until at least October 2016, Gulfport had not submitted

Subpart OOOO initial notifications for any of the storage vessels at the Subject Facilities.

       57.       On information and belief, until at least October 2016, Gulfport had not submitted

Subpart OOOO annual reports for any of the storage vessels at the Subject Facilities.

       58.       On information and belief, until least October 2016, Gulfport had not performed

any Subpart OOOO inspections of any of the storage vessel covers or storage vessel closed vent

systems at the Subject Facilities.

       59.       On information and belief, until least October 2016, Gulfport was not maintaining

required records regarding Subpart OOOO compliance for any of the storage vessels at the

Subject Facilities, including records documenting compliance with the cover requirements and

closed vent system requirements specified in 40 C.F.R. § 60.5411(b)-(c).

       60.       Gulfport has failed to comply with Subpart OOOO emission control requirements

applicable to storage vessels at the Subject Facilities, including the requirements that:

(i) the cover and all openings on the cover form a continuous impermeable barrier over the entire

surface area of the liquid in the storage vessel; (ii) each cover opening shall be secured in a

closed, sealed position whenever material is in the unit on which the cover is installed;

(iii) Gulfport design the closed vent system to route all gases, vapors, and fumes emitted from

                                                 17
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 18 of 194 PAGEID #: 18




the material in the storage vessel to a control device that meets the requirements specified by

Subpart OOOO, or to a process; and (iv) Gulfport design and operate a closed vent system with

no detectable emissions.

                GULFPORT’S OIL AND GAS PRODUCTION WELL PADS

       61.     When Ohio EPA issues General PTIOs for oil and gas well production operations,

each oil and gas production well pad is assigned a unique Facility ID and a unique PTIO

Number. In addition, each permitted air pollutant emission unit or collection of emissions units

receives an Emission Unit ID assigned by the Facility’s PTIO. These unique identifiers are cited

in the following discussion of the twelve Subject Facilities owned and/or operated by Gulfport.

                                   The BK Stephens Well Pad

       62.     Gulfport owns and operates oil and gas production-related facilities and

equipment at a site known as the BK Stephens Well Pad, located at or near 75501 Tyson Road,

Cadiz, Ohio.

       63.     On information and belief, construction of the oil and gas production-related

facilities and equipment at the BK Stephens Well Pad began before April 12, 2013 and ended

after April 12, 2013.

               a.       On information and belief, the oil and gas production-related facilities and

       equipment installed at this well pad included at least six (6) condensate storage vessels

       and at least two (2) produced water storage vessels.

               b.       On information and belief, each condensate and produced water storage

       vessel located at this well pad is a Group 1 storage vessel because its construction began

       after August 23, 2011 but before April 13, 2013.




                                                 18
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 19 of 194 PAGEID #: 19




                c.     Alternatively, each condensate and produced water storage vessel located

        at this well pad is a Group 2 storage vessel because its construction began after April 12,

        2013.

        64.     On information and belief, production startup at the BK Stephens Well Pad

occurred in April 2013.

        65.     On information and belief, vapors from certain sources were routed through a

vapor recovery unit at the BK Stephens Well Pad at times between April 2013 and December

2014.

        66.     On information and belief, vapors have not been routed through a vapor recovery

unit at the BK Stephens Well Pad since at least December 2014.

        67.     On information and belief, vapors from storage vessels have never been recovered

and routed to a process through a vapor recovery unit at the BK Stephens Well Pad.

        68.     On or about April 1, 2013, Gulfport submitted an initial PTIO application to Ohio

EPA for the BK Stephens Well Pad. Gulfport’s application said that “General Permit 12 is being

requested.”

        69.     In the portion of the PTIO application addressing emissions from flash

vessel/storage tanks and truck loading at the BK Stephens Well Pad, the application form asked:

“As part of this permit application, do you wish to propose voluntary restrictions to limit

emissions in order to avoid specific requirements listed below, (i.e., are you requesting federally

enforceable limits to obtain synthetic minor status)?” Gulfport’s answer to that PTIO application

question was: “No.”

        70.     On or about April 24, 2013, Ohio EPA issued Gulfport PTIO P0113569 for the

BK Stephens Well Pad. That well pad was assigned Facility ID 0634005043.



                                                 19
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 20 of 194 PAGEID #: 20




         71.   In the permit, the PTIO is described as “a general permit for the Oil and Gas

Well-Site Production Operations (GP 12.1) located in Harrison County, Ohio for Gulfport

Energy- BK Stephens.”

         72.   The PTIO for the BK Stephens Well Pad adopted all Terms and Conditions of

General PTIO 12.1, without any alterations.

         73.   On or about November 21, 2014 – after Ohio EPA finalized General PTIO 12.2 –

Gulfport requested an administrative permit modification to PTIO P0113569 for the BK

Stephens Well Pad.

         74.    As part of its request for an administrative modification of its PTIO, Gulfport

calculated the uncontrolled potential emissions at the BK Stephens Well Pad as: (i) 19.0900 tons

per year VOC for one condensate tank; and (ii) 114.540 tons per year VOC for six condensate

tanks.

         75.   Ohio EPA issued an administrative modification of the PTIO for the BK Stephens

Well Pad on or about December 16, 2014. The modified PTIO was assigned Permit Number

P0118088.

         76.   In the revised permit, the modified PTIO is described as an “Administrative

modification to update general permit for the Oil and Gas Well-Site Production Operations with

a large Flare (GP 12.2) located in Harrison County, Ohio for the Gulfport Energy - BK Stephens

Production Facility.”

         77.   The modified PTIO for the BK Stephens Well Pad adopted all Terms and

Conditions of General PTIO 12.2, without any alterations.

         78.   The modified PTIO for the BK Stephens Well Pad includes no federally

enforceable or legally and practically enforceable voluntary limits to restrict the potential VOC

emissions from each storage vessel to less than six (6) tons per year.

                                                20
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 21 of 194 PAGEID #: 21




       79.     Each condensate storage vessel at the BK Stephens Well Pad had the potential for

VOC emissions equal to or greater than six (6) tons per year as determined in accordance with

Subpart OOOO.

       80.     Each condensate storage vessel at the BK Stephens Well Pad is a Fully Regulated

Storage Vessel that is subject to relevant Subpart OOOO regulatory requirements, including

requirements summarized above.

                                    The Boy Scout Well Pad

       81.     Gulfport owns and operates oil and gas production-related facilities and

equipment at a site known as the Boy Scout Well Pad, located at or near 79900 Adams Road,

Tippecanoe, Ohio.

       82.     On information and belief, construction of the oil and gas production-related

facilities and equipment at the Boy Scout Well Pad – including each condensate and produced

water storage vessel located at that well pad – began after August 23, 2011 but before April 13,

2013. Each storage vessel at this well pad is therefore a Group 1 storage vessel.

       83.     On information and belief, the oil and gas production-related facilities and

equipment installed at this well pad included at least eight (8) condensate storage vessels and at

least four (4) produced water storage vessels.

       84.     On information and belief, production startup at the Boy Scout Well Pad occurred

in November 2012.

       85.     On information and belief, vapors from certain sources were routed through a

vapor recovery unit at the Boy Scout Well Pad at times since July 2013.

       86.     On information and belief, vapors from storage vessels have never been recovered

and routed to a process through a vapor recovery unit at the Boy Scout Well Pad.



                                                 21
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 22 of 194 PAGEID #: 22




         87.   On or about March 28, 2013, Gulfport submitted an initial PTIO application to

Ohio EPA for the Boy Scout Well Pad. Gulfport’s application said that “General Permit 12 is

being requested.”

         88.   In the portion of the PTIO application addressing emissions from flash

vessel/storage tanks and truck loading at the Boy Scout Well Pad, the application form asked:

“As part of this permit application, do you wish to propose voluntary restrictions to limit

emissions in order to avoid specific requirements listed below, (i.e., are you requesting federally

enforceable limits to obtain synthetic minor status)?” Gulfport’s answer to that PTIO application

question was: “No.”

         89.   On or about April 17, 2013, Ohio EPA issued Gulfport PTIO P0113532 for the

Boy Scout Well Pad. That well pad was assigned Facility ID 0634005048.

         90.   In the permit, the PTIO is described as “a general permit for the Oil and Gas

Well-Site Production Operations (GP 12.1) located in Harrison County, Ohio for Gulfport

Energy-Boy Scout Well Pad site.”

         91.   The PTIO for the Boy Scout Well Pad adopted all Terms and Conditions of

General PTIO 12.1, without any alterations.

         92.   On or about January 7, 2015 – after Ohio EPA finalized General PTIO 12.2 –

Gulfport requested an administrative permit modification to PTIO P0113532 for the Boy Scout

Well Pad.

         93.   As part of its request for an administrative modification of its PTIO, Gulfport

calculated the uncontrolled potential emissions at the Boy Scott Well Pad as: (i) 39.5970 tons

per year VOC for one condensate tank; and (ii) 316.776 tons per year VOC for eight condensate

tanks.



                                                22
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 23 of 194 PAGEID #: 23




       94.     Ohio EPA issued an administrative modification of the PTIO for the Boy Scout

Well Pad on or about January 16, 2015. The modified PTIO was assigned Permit Number

P0118285.

       95.     In the revised permit, the modified PTIO is described as an “administrative permit

modification to general permit (P0113532 issued 4/17/13) for the Oil and Gas Well-Site

Production Operations with a large Flare (GP 12.2) located in Harrison County, Ohio for

Gulfport Energy – Boy Scout production facility.”

       96.     The modified PTIO for the Boy Scout Well Pad adopted all Terms and Conditions

of General PTIO 12.2, without any alterations.

       97.     The modified PTIO for the Boy Scout Well Pad includes no federally enforceable

or legally and practically enforceable voluntary limits to restrict the potential VOC emissions

from each storage vessel to less than six (6) tons per year.

       98.     Each condensate storage vessel at the Boy Scout Well Pad had the potential for

VOC emissions equal to or greater than six (6) tons per year as determined in accordance with

Subpart OOOO.

       99.     Each condensate storage vessel at the Boy Scout Well Pad is a Fully Regulated

Storage Vessel that is subject to relevant Subpart OOOO regulatory requirements, including

requirements summarized above.

                                        The Clay Well Pad

       100.    Gulfport owns and operates oil and gas production-related facilities and

equipment at a site known as the Clay Well Pad, located at or near 31501 Morrison Road,

Freeport, Ohio.




                                                 23
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 24 of 194 PAGEID #: 24




       101.    On information and belief, construction of the oil and gas production-related

facilities and equipment at the Clay Well Pad began before April 12, 2013 and ended after April

12, 2013.

               a.     On information and belief, the oil and gas production-related facilities and

       equipment installed at this well pad included at least six (6) condensate storage vessels

       and at least two (2) produced water storage vessels.

               b.     On information and belief, each condensate and produced water storage

       vessel located at this well pad is a Group 1 storage vessel because its construction began

       after August 23, 2011 but before April 13, 2013.

               c.     Alternatively, each condensate and produced water storage vessel located

       at this well pad is a Group 2 storage vessel because its construction began after April 12,

       2013.

       102.    On information and belief, production startup at the Clay Well Pad occurred in

May 2013.

       103.    On information and belief, vapors from certain sources were routed through a

vapor recovery unit at the Clay Well Pad at times between May 2013 and December 2014.

       104.    On information and belief, vapors have not been routed through a vapor recovery

unit at the Clay Well Pad since at least December 2014.

       105.    On information and belief, vapors from storage vessels have never been recovered

and routed to a process through a vapor recovery unit at the Clay Well Pad.

       106.    On or about April 17, 2013, Gulfport submitted an initial PTIO application to

Ohio EPA for the Clay Well Pad. Gulfport’s application said that “General Permit 12 is being

requested.”



                                                24
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 25 of 194 PAGEID #: 25




       107.    In the portion of the PTIO application addressing emissions from flash

vessel/storage tanks and truck loading at the Clay Well Pad, the application form asked: “As part

of this permit application, do you wish to propose voluntary restrictions to limit emissions in

order to avoid specific requirements listed below, (i.e., are you requesting federally enforceable

limits to obtain synthetic minor status)?” Gulfport’s answer to that PTIO application question

was: “No.”

       108.    On or about April 26, 2013, Ohio EPA issued Gulfport PTIO P0113948 for the

Clay Well Pad. That well pad was assigned Facility ID 0634005045.

       109.    In the permit, the PTIO is described as “a general permit for the Oil and Gas

Well-Site Production Operations (GP 12.1) located in Harrison County, Ohio for Gulfport

Energy- Clay Well Pad.”

       110.    The PTIO for the Clay Well Pad adopted all Terms and Conditions of General

PTIO 12.1, without any alterations.

       111.    On or about January 14, 2015 – after Ohio EPA finalized General PTIO 12.2 –

Gulfport requested an administrative permit modification to PTIO P0113948 for the Clay Well

Pad.

       112.    As part of its request for an administrative modification of its PTIO, Gulfport

calculated the uncontrolled potential emissions at the Clay Well Pad as: (i) 19.8700 tons per

year VOC for one condensate tank; and (ii) 119.220 tons per year VOC for six condensate tanks.

       113.    Ohio EPA issued an administrative modification of the PTIO for the Clay Well

Pad on or about February 17, 2015. The modified PTIO was assigned Permit Number

P0118323.

       114.    In the revised permit, the modified PTIO is described as an “administrative permit

modification to general permit (P0113948 issued 4/26/13) for the Oil and Gas Well-Site

                                                25
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 26 of 194 PAGEID #: 26




Production Operations with a large flare (GP 12.2) located in Harrison County, Ohio for Gulfport

Energy ¿ [sic] CLAY production facility.”

       115.    The modified PTIO for the Clay Well Pad adopted all Terms and Conditions of

General PTIO 12.2, without any alterations.

       116.    The modified PTIO for the Clay Well Pad includes no federally enforceable or

legally and practically enforceable voluntary limits to restrict the potential VOC emissions from

each storage vessel to less than six (6) tons per year.

       117.    Each condensate storage vessel at the Clay Well Pad had the potential for VOC

emissions equal to or greater than six (6) tons per year as determined in accordance with Subpart

OOOO.

       118.    Each condensate storage vessel at the Clay Well Pad is a Fully Regulated Storage

Vessel that is subject to relevant Subpart OOOO regulatory requirements, including requirements

summarized above.

                                       The Family Well Pad

       119.    Gulfport owns and operates oil and gas production-related facilities and

equipment at a site known as the Family Well Pad, located at or near 65350 Wilson Road,

Barnesville, Ohio.

       120.    On information and belief, construction of the oil and gas production-related

facilities and equipment at the Family Well Pad – including each condensate and produced water

storage vessel located at that well pad – began after April 12, 2013. Each storage vessel at this

well pad is therefore a Group 2 storage vessel.

       121.    On information and belief, the oil and gas production-related facilities and

equipment installed at this well pad included at least three (3) condensate storage vessels and at

least two (2) produced water storage vessels

                                                  26
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 27 of 194 PAGEID #: 27




       122.    On information and belief, production startup at the Family Well Pad occurred in

December 2013.

       123.    On information and belief, vapors from certain sources were routed through a

vapor recovery unit at the Family Well Pad at times between December 2013 and January 2015.

       124.    On information and belief, vapors have not been routed through a vapor recovery

unit at the Family Well Pad since at least January 2015.

       125.    On information and belief, vapors from storage vessels have never been recovered

and routed to a process through a vapor recovery unit at the Family Well Pad.

       126.    On or about January 30, 2014, Gulfport submitted an initial PTIO application to

Ohio EPA for the Family Well Pad. Gulfport’s application said that “General Permit 12 is being

requested.”

       127.    In the portion of the PTIO application addressing emissions from flash

vessel/storage tanks and truck loading at the Family Well Pad, the application form asked:

“As part of this permit application, do you wish to propose voluntary restrictions to limit

emissions in order to avoid specific requirements listed below, (i.e., are you requesting federally

enforceable limits to obtain synthetic minor status)?” Gulfport’s answer to that PTIO application

question was: “No.”

       128.    On or about February 18, 2014, Ohio EPA issued Gulfport PTIO P0116199 for

the Family Well Pad. That well pad was assigned Facility ID 0607015005.

       129.    In the permit, the PTIO is described as “a general permit for the Oil and Gas

Well-Site Production Operations (GP 12) located in Belmont County, Ohio for Gulfport Energy -

Family Pad.”

       130.    The PTIO for the Family Well Pad adopted all Terms and Conditions of General

PTIO 12.1, without any alterations.

                                                27
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 28 of 194 PAGEID #: 28




       131.    On or about January 21, 2015 – after Ohio EPA finalized General PTIO 12.2 –

Gulfport requested an administrative permit modification to PTIO P0116199 for the Family Well

Pad.

       132.    As part of its request for an administrative modification of its PTIO, Gulfport

calculated the uncontrolled potential emissions at the Family Well Pad as: (i) 8.462 tons per year

VOC for one condensate tank; and (ii) 25.386 tons per year VOC for three condensate tanks.

       133.    Ohio EPA issued an administrative modification of the PTIO for the Family Well

Pad on or about March 3, 2015. The modified PTIO was assigned Permit Number P0118351.

       134.    In the revised permit, the modified PTIO is described as an “administrative permit

modification to general permit (P0116199 issued 2/18/14) for the Oil and Gas Well-Site

Production Operations with a large flare (GP 12.2) located in Belmont County, Ohio for Gulfport

Energy – Family production facility.”

       135.    The modified PTIO for the Family Well Pad adopted all Terms and Conditions of

General PTIO 12.2, without any alterations.

       136.    The modified PTIO for the Family Well Pad includes no federally enforceable or

legally and practically enforceable voluntary limits to restrict the potential VOC emissions from

each storage vessel to less than six (6) tons per year.

       137.    Each condensate storage vessel at the Family Well Pad had the potential for VOC

emissions equal to or greater than six (6) tons per year as determined in accordance with Subpart

OOOO.

       138.    Each condensate storage vessel at the Family Well Pad is a Fully Regulated

Storage Vessel that is subject to relevant Subpart OOOO regulatory requirements, including

requirements summarized above.



                                                 28
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 29 of 194 PAGEID #: 29




                          The County Line II-Gustina Bear Well Pad

       139.    Gulfport owns and operates oil and gas production-related facilities and

equipment at a site known as the County Line II-Gustina Bear Well Pad, located at or near 34011

Cadiz-Piedmont Road, Flushing, Ohio.

       140.    On information and belief, construction of the oil and gas production-related

facilities and equipment at the County Line II-Gustina Bear Well Pad – including each

condensate and produced water storage vessel located at that well pad – began after April 12,

2013. Each storage vessel at this well pad is therefore a Group 2 storage vessel.

       141.    On information and belief, the oil and gas production-related facilities and

equipment installed at this well pad included at least six (6) condensate storage vessels and at

least three (3) produced water storage vessels.

       142.    On information and belief, production startup at the County Line II-Gustina Bear

Well Pad occurred in March 2014.

       143.    On information and belief, vapors from certain sources were routed through a

vapor recovery unit at the County Line II-Gustina Bear Well Pad at times since March 2014.

       144.      On information and belief, vapors from storage vessels have never been

recovered and routed to a process through a vapor recovery unit at the County Line II-Gustina

Bear Well Pad.

       145.    On or about February 19, 2014, Gulfport submitted an initial PTIO application to

Ohio EPA for the County Line II-Gustina Bear Well Pad. Gulfport’s application said it was an

“Application for [a] GP-12 Permit.”

       146.    In the portion of the PTIO application addressing emissions from flash

vessel/storage tanks and truck loading at the County Line II-Gustina Bear Well Pad, the

application form asked: “As part of this permit application, do you wish to propose voluntary

                                                  29
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 30 of 194 PAGEID #: 30




restrictions to limit emissions in order to avoid specific requirements listed below, (i.e., are you

requesting federally enforceable limits to obtain synthetic minor status)?” Gulfport’s answer to

that PTIO application question was: “No.”

       147.    On or about March 11, 2014, Ohio EPA issued Gulfport PTIO P0116325 for the

County Line II-Gustina Bear Well Pad. That well pad was assigned Facility ID 0634005070.

       148.    In the permit, the PTIO is described as “a general permit for the Oil and Gas

Well-Site Production Operations (GP 12) located in Harrison County, Ohio for Gulfport Energy

– County Line II- Gustina Bear Pad.”

       149.    The PTIO for the County Line II-Gustina Bear Well Pad adopted all Terms and

Conditions of General PTIO 12.1, without any alterations.

       150.    On or about January 13, 2015 – after Ohio EPA finalized General PTIO 12.2 –

Gulfport requested an administrative permit modification to PTIO P0116325 for the County Line

II-Gustina Bear Well Pad.

       151.    As part of its request for an administrative modification of its PTIO, Gulfport

calculated the uncontrolled potential emissions at the County Line II-Gustina Bear Well Pad as:

(i) 89.4380 tons per year VOC for one condensate tank; and (ii) 536.628 tons per year VOC for

six condensate tanks.

       152.    Ohio EPA issued an administrative modification of the PTIO for the County Line

II-Gustina Bear Well Pad on or about January 30, 2015. The modified PTIO was assigned

Permit Number P0118309.

       153.    In the revised permit, the modified PTIO is described as an “Administrative

Modification” for “a general permit for the Oil and Gas Well-Site Production Operations with a

Large Flare (GP 12.2) located in Harrison County, Ohio for Gulfport - Countyline 2 - Gustina

Bear Production Facility.”

                                                 30
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 31 of 194 PAGEID #: 31




       154.    The modified PTIO for the County Line II-Gustina Bear Well Pad adopted all

Terms and Conditions of General PTIO 12.2, without any alterations.

       155.    The modified PTIO for the County Line II-Gustina Bear Well Pad includes no

federally enforceable or legally and practically enforceable voluntary limits to restrict the

potential VOC emissions from each storage vessel to less than six (6) tons per year.

       156.    Each condensate storage vessel at the County Line II-Gustina Bear Well Pad had

the potential for VOC emissions equal to or greater than six (6) tons per year as determined in

accordance with Subpart OOOO.

       157.    Each condensate storage vessel at the County Line II-Gustina Bear Well Pad is a

Fully Regulated Storage Vessel that is subject to relevant Subpart OOOO regulatory

requirements, including requirements summarized above.

                                      The McCort Well Pad

       158.    Gulfport owns and operates oil and gas production-related facilities and

equipment at a site known as the McCort Well Pad, located at or near 65800 Mt. Olivett Road,

Barnesville, Ohio.

       159.    On information and belief, construction of the oil and gas production-related

facilities and equipment at the McCort Well Pad – including each condensate and produced

water storage vessel located at that well pad – began after April 12, 2013. Each storage vessel at

this well pad is therefore a Group 2 storage vessel.

       160.     On information and belief, the oil and gas production-related facilities and

equipment installed at this well pad included at least four (4) condensate storage vessels and at

least two (2) produced water storage vessels.

       161.    On information and belief, production startup at the McCort Well Pad occurred in

June 2013.

                                                 31
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 32 of 194 PAGEID #: 32




       162.    On information and belief, vapors from certain sources were routed through a

vapor recovery unit at the McCort Well Pad at times between June 2013 and December 2014.

       163.    On information and belief, vapors have not been routed through a vapor recovery

unit at the McCort Well Pad since at least December 2014.

       164.     On information and belief, vapors from storage vessels have never been

recovered and routed to a process through a vapor recovery unit at the McCort Well Pad.

       165.    On or about May 28, 2013, Gulfport submitted an initial PTIO application to Ohio

EPA for the McCort Well Pad. Gulfport’s application said that “General Permit 12 is being

requested.”

       166.    In the portion of the PTIO application addressing emissions from flash

vessel/storage tanks and truck loading at the McCort Well Pad, the application form asked:

“As part of this permit application, do you wish to propose voluntary restrictions to limit

emissions in order to avoid specific requirements listed below, (i.e., are you requesting federally

enforceable limits to obtain synthetic minor status)?” Gulfport’s answer to that PTIO application

question was: “No.”

       167.     On or about June 6, 2013, Ohio EPA issued Gulfport PTIO P0114745 for the

McCort Well Pad. That well pad was assigned Facility ID 0607015004.

       168.    In the permit, the PTIO is described as “a general permit for the Oil and Gas

Well-Site Production Operations (GP 12) located in Harrison County, Ohio for Gulfport Energy-

McCort Well Pad.”

       169.    The PTIO for the McCort Well Pad adopted all Terms and Conditions of General

PTIO 12.1, without any alterations.




                                                32
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 33 of 194 PAGEID #: 33




       170.    On or about March 10, 2015 – after Ohio EPA finalized General PTIO 12.2 –

Gulfport requested an administrative permit modification to PTIO P0114745 for the McCort

Well Pad.

       171.    As part of its request for an administrative modification of its PTIO, Gulfport

calculated the uncontrolled potential emissions at the McCort Well Pad as: (i) 7.329 tons per

year VOC for one condensate tank; (ii) 29.316 tons per year VOC for four condensate tanks;

(iii) 5.9306 tons per year VOC for one produced water tank; and (iv) 11.861 tons per year VOC

for two produced water tanks.

       172.    Ohio EPA issued an administrative modification of the PTIO for the McCort Well

Pad on or about March 20, 2015. The modified PTIO was assigned Permit Number P0118599.

       173.    In the revised permit, the modified PTIO is described as an “administrative permit

modification to general permit (P0114745 issued 6/6/13) for the Oil and Gas Well-Site

Production Operations with a large flare (GP 12.2) located in Belmont County, Ohio for Gulfport

Energy - McCort production facility.”

       174.    The modified PTIO for the McCort Well Pad adopted all Terms and Conditions of

General PTIO 12.2, without any alterations.

       175.    The modified PTIO for the McCort Well Pad includes no federally enforceable or

legally and practically enforceable voluntary limits to restrict the potential VOC emissions from

each storage vessel to less than six (6) tons per year.

       176.    Each condensate storage vessel at the McCort Well Pad had the potential for VOC

emissions equal to or greater than six (6) tons per year as determined in accordance with Subpart

OOOO.




                                                 33
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 34 of 194 PAGEID #: 34




       177.    Each condensate storage vessel at the McCort Well Pad is a Fully Regulated

Storage Vessel that is subject to relevant Subpart OOOO regulatory requirements, including

requirements summarized above.

                                     The Milliken Well Pad

       178.    Gulfport owns and operates oil and gas production-related facilities and

equipment at a site known as the Milliken Well Pad, located at or near 31255 Cadiz-Piedmont

Road, Freeport, Ohio.

       179.    On information and belief, construction of the oil and gas production-related

facilities and equipment at the Milliken Well Pad – including the condensate and produced water

storage vessels located at that well pad – began after April 12, 2013. Each storage vessel at this

well pad is therefore a Group 2 storage vessel.

       180.    On information and belief, the oil and gas production-related facilities and

equipment installed at this well pad included at least six (6) condensate storage vessels and at

least two (2) produced water storage vessels.

       181.    On information and belief, production startup at the Milliken Well Pad occurred

in October 2013.

       182.    On information and belief, vapors from certain sources were routed through a

vapor recovery unit at the Milliken Well Pad at times between October 2013 and March 2015.

       183.    On information and belief, vapors have not been routed through a vapor recovery

unit at the Milliken Well Pad since at least March 2015.

       184.    On information and belief, vapors from storage vessels have never been recovered

and routed to a process through a vapor recovery unit at the Milliken Well Pad.




                                                  34
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 35 of 194 PAGEID #: 35




       185.      On or about September 24, 2013, Gulfport submitted an initial PTIO application

to Ohio EPA for the Milliken Well Pad. Gulfport’s application said that “General Permit 12 is

being requested.”

       186.      In the portion of the PTIO application addressing emissions from flash

vessel/storage tanks and truck loading at the Milliken Well Pad, the application form asked: “As

part of this permit application, do you wish to propose voluntary restrictions to limit emissions in

order to avoid specific requirements listed below, (i.e., are you requesting federally enforceable

limits to obtain synthetic minor status)?” Gulfport’s answer to that PTIO application question

was: “No.”

       187.      On or about September 26, 2013, Ohio EPA issued Gulfport PTIO P0115468 for

the Milliken Well Pad. That well pad was assigned Facility ID 0634005072.

       188.      In the permit, the PTIO is described as “a general permit for the Oil and Gas

Well-Site Production Operations (GP 12) located in Harrison County, Ohio for Gulfport Energy -

Milliken Pad.”

       189.      The PTIO for the Milliken Well Pad adopted all Terms and Conditions of General

PTIO 12.1, without any alterations.

       190.      On or about December 12, 2014 – after Ohio EPA finalized General PTIO 12.2 –

Gulfport requested an administrative permit modification to PTIO P0115468 for the Milliken

Well Pad.

       191.      As part of its request for an administrative modification of its PTIO, Gulfport

calculated the uncontrolled potential emissions at the Milliken Well Pad as: (i) 61.2650 tons per

year VOC for one condensate tank; and (ii) 367.590 tons per year VOC for six condensate tanks.




                                                  35
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 36 of 194 PAGEID #: 36




       192.    Ohio EPA issued an administrative modification of the PTIO for the Milliken

Well Pad on or about January 8, 2015. The modified PTIO was assigned Permit Number

P0118176.

       193.    In the revised permit, the modified PTIO is described as an “[a]dministrative

permit modification for the Oil and Gas Well-Site Production Operations located in Harrison

County, Ohio for Gulfport Energy - Milliken production facility to change to general permit with

a large flare (GP 12.2).”

       194.    The modified PTIO for the Milliken Well Pad adopted all Terms and Conditions

of General PTIO 12.2, without any alterations.

       195.    The modified PTIO for the Milliken Well Pad includes no federally enforceable

or legally and practically enforceable voluntary limits to restrict the potential VOC emissions

from each storage vessel to less than six (6) tons per year.

       196.    Each condensate storage vessel at the Milliken Well Pad had the potential for

VOC emissions equal to or greater than six (6) tons per year as determined in accordance with

Subpart OOOO.

       197.    Each condensate storage vessel at the Milliken Well Pad is a Fully Regulated

Storage Vessel that is subject to relevant Subpart OOOO regulatory requirements, including

requirements summarized above.

                                   The Ryser #1-25H Well Pad

       198.    Gulfport owns and operates oil and gas production-related facilities and

equipment at a site known as the Ryser #1-25H Well Pad, located at or near 77100 Scott Hill

Road, Flushing, Ohio.

       199.    On information and belief, construction of the oil and gas production-related

facilities and equipment at the Ryser #1-25H Well Pad – including each condensate and

                                                 36
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 37 of 194 PAGEID #: 37




produced water storage vessel located at that well pad – began after August 23, 2011 but before

April 13, 2013. Each storage vessel at this well pad is therefore a Group 1 storage vessel.

       200.    On information and belief, the oil and gas production-related facilities and

equipment installed at this well pad included at least eight (8) condensate storage vessels and at

least four (4) produced water storage vessels.

       201.    On information and belief, production startup at the Ryser #1-25H Well Pad

occurred in April 2013.

       202.    On information and belief, vapors from certain sources were routed through a

vapor recovery unit at the Ryser #1-25H Well Pad at times between April 2013 and March 2015.

       203.    On information and belief, vapors have not been routed through a vapor recovery

unit at the Ryser #1-25H Well Pad since at least March 2015.

       204.    On information and belief, vapors from storage vessels have never been recovered

and routed to a process through a vapor recovery unit at the Ryser #1-25H Well Pad.

       205.    On or about March 29, 2013, Gulfport submitted an initial PTIO application to

Ohio EPA for the Ryser #1-25H Well Pad. Gulfport’s application said that “General Permit 12

is being requested.”

       206.    In the portion of the PTIO application addressing emissions from flash

vessel/storage tanks and truck loading at the Ryser #1-25H Well Pad, the application form asked:

“As part of this permit application, do you wish to propose voluntary restrictions to limit

emissions in order to avoid specific requirements listed below, (i.e., are you requesting federally

enforceable limits to obtain synthetic minor status)?” Gulfport’s answer to that PTIO application

question was: “No.”

       207.    On or about April 25, 2013, Ohio EPA issued Gulfport PTIO P0113536 for the

Ryser #1-25H Well Pad. That well pad was assigned Facility ID 0634005049.

                                                 37
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 38 of 194 PAGEID #: 38




       208.     In the permit, the PTIO is described as “a general permit for the Oil and Gas

Well-Site Production Operations (GP 12.1) located in Harrison County, Ohio for Gulfport

Energy- Ryser #1-25H Well Pad.”

       209.     The PTIO for the Ryser #1-25H Well Pad adopted all Terms and Conditions of

General PTIO 12.1, without any alterations.

       210.     On or about January 13, 2015 – after Ohio EPA finalized General PTIO 12.2 –

Gulfport requested an administrative permit modification to PTIO P0113536 for the Ryser #1-

25H Well Pad.

       211.     As part of its request for an administrative modification of its PTIO, Gulfport

calculated the uncontrolled potential emissions at the Ryser #1-25H Well Pad as: (i) 19.8700

tons per year VOC for one condensate tank; and (ii) 158.960 tons per year VOC for eight

condensate tanks.

       212.     Ohio EPA issued an administrative modification of the PTIO for the Ryser #1-

25H Well Pad on or about February 5, 2015. The modified PTIO was assigned Permit Number

P0118310.

       213.     In the revised permit, the modified PTIO is described as an “[a]dministrative

modification to general permit (P0113536 issued 4/25/13) for the Oil and Gas Well-Site

Production Operations with large flare (GP12.2) located in Harrison County, Ohio for Gulfport

Energy Ryser #1-25H production facility.”

       214.     The modified PTIO for the Ryser #1-25H Well Pad adopted all Terms and

Conditions of General PTIO 12.2, without any alterations.

       215.     The modified PTIO for the Ryser #1-25H Well Pad includes no federally

enforceable or legally and practically enforceable voluntary limits to restrict the potential VOC

emissions from each storage vessel to less than six (6) tons per year.

                                                 38
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 39 of 194 PAGEID #: 39




       216.      Each condensate storage vessel at the Ryser #1-25H Well Pad had the potential

for VOC emissions equal to or greater than six (6) tons per year as determined in accordance

with Subpart OOOO.

       217.      Each condensate storage vessel at the Ryser #1-25H Well Pad is a Fully

Regulated Storage Vessel that is subject to relevant Subpart OOOO regulatory requirements,

including requirements summarized above.

                                     The Shugert 12 Well Pad

       218.      Gulfport owns and operates oil and gas production-related facilities and

equipment at a site known as the Shugert 12 Well Pad, located at or near 65800 Mt. Olivett

Road, Barnesville, Ohio.

       219.      On information and belief, construction of the oil and gas production-related

facilities and equipment at the Shugert 12 Well Pad began before April 12, 2013 and ended after

April 12, 2013.

                 a.     On information and belief, the oil and gas production-related facilities and

       equipment installed at this well pad included at least three (3) condensate storage vessels

       and at least three (3) produced water storage vessels.

                 b.     On information and belief, each condensate and produced water storage

       vessel located at this well pad is a Group 1 storage vessel because its construction began

       after August 23, 2011 but before April 13, 2013.

                 c.     Alternatively, each condensate and produced water storage vessel located

       at this well pad is a Group 2 storage vessel because its construction began after April 12,

       2013.

       220.      On information and belief, production startup at the Shugert 12 Well Pad occurred

in April 2013.

                                                 39
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 40 of 194 PAGEID #: 40




       221.    On information and belief, vapors from certain sources were routed through a

vapor recovery unit at the Shugert 12 Well Pad at times since April 2013.

       222.    On information and belief, vapors from storage vessels have never been recovered

and routed to a process through a vapor recovery unit at the Shugert 12 Well Pad.

       223.    On or about April 1, 2013, Gulfport submitted an initial PTIO application to Ohio

EPA for the Shugert 12 Well Pad. Gulfport’s application said that “General Permit 12 is being

requested.”

       224.    In the portion of the PTIO application addressing emissions from flash

vessel/storage tanks and truck loading at the Shugert 12 Well Pad, the application form asked:

“As part of this permit application, do you wish to propose voluntary restrictions to limit

emissions in order to avoid specific requirements listed below, (i.e., are you requesting federally

enforceable limits to obtain synthetic minor status)?” Gulfport’s answer to that PTIO application

question was: “No.”

       225.    On or about April 25, 2013, Ohio EPA issued Gulfport PTIO P0113572 for the

Shugert 12 Well Pad. That well pad was assigned Facility ID 0607015003.

       226.    In the permit, the PTIO is described as “a general permit for the Oil and Gas

Well-Site Production Operations (GP 12.1) located in Belmont County, Ohio for Gulfport

Energy- Shugert 12 Well Pad.”

       227.    The PTIO for the Shugert 12 Well Pad adopted all Terms and Conditions of

General PTIO 12.1, without any alterations.

       228.    On or about December 12, 2014 – after Ohio EPA finalized General PTIO 12.2 –

Gulfport requested an administrative permit modification to PTIO P0113572 for the Shugert 12

Well Pad.



                                                40
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 41 of 194 PAGEID #: 41




         229.   As part of its request for an administrative modification of its PTIO, Gulfport

calculated the uncontrolled potential emissions at the Shugert 12 Well Pad as: (i) 51.3660 tons

per year VOC for one condensate tank; and (ii) 154.098 tons per year VOC for three condensate

tanks.

         230.   Ohio EPA issued an administrative modification of the PTIO for the Shugert 12

Well Pad on or about January 13, 2015. The modified PTIO was assigned Permit Number

P0118177.

         231.   In the revised permit, the modified PTIO is described as an “[a]dministrative

permit modification to general permit (P0113572 issued 4/25/13) for the Oil and Gas Well-Site

Production Operations with a large flare (GP12.2) located in Belmont County, Ohio for Gulfport

Energy - Shugert 12 production facility.”

         232.   The modified PTIO for the Shugert 12 Well Pad adopted all Terms and

Conditions of General PTIO 12.2, without any alterations.

         233.   The modified PTIO for the Shugert 12 Well Pad includes no federally enforceable

or legally and practically enforceable voluntary limits to restrict the potential VOC emissions

from each storage vessel to less than six (6) tons per year.

         234.   Each condensate storage vessel at the Shugert 12 Well Pad had the potential for

VOC emissions equal to or greater than six (6) tons per year as determined in accordance with

Subpart OOOO.

         235.   Each condensate storage vessel at the Shugert 12 Well Pad is a Fully Regulated

Storage Vessel that is subject to relevant Subpart OOOO regulatory requirements, including

requirements summarized above.




                                                 41
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 42 of 194 PAGEID #: 42




                                     The Stutzman Well Pad

       236.     Gulfport owns and operates oil and gas production-related facilities and

equipment at a site known as the Stutzman Well Pad, located at or near 35395 Rock River Road,

Jerusalem, Ohio.

       237.     On information and belief, construction of the oil and gas production-related

facilities and equipment at the Stutzman Well Pad began before April 12, 2013 and ended after

April 12, 2013.

                a.     On information and belief, the oil and gas production-related facilities and

       equipment installed at this well pad included at least two (2) condensate storage vessels

       and at least two (2) produced water storage vessels.

                b.     On information and belief, each condensate and produced water storage

       vessel located at this well pad is a Group 1 storage vessel because its construction began

       after August 23, 2011 but before April 13, 2013.

                c.     Alternatively, each condensate and produced water storage vessel located

       at this well pad is a Group 2 storage vessel because its construction began after April 12,

       2013.

       238.     On information and belief, production startup at the Stutzman Well Pad occurred

in June 2013.

       239.     On information and belief, vapors from storage vessels have never been recovered

and routed to a process through a vapor recovery unit at the Stutzman Well Pad.

       240.     On or about May 28, 2013, Gulfport submitted an initial PTIO application to Ohio

EPA for the Stutzman Well Pad. Gulfport’s application said that “General Permit 12 is being

requested.”



                                                42
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 43 of 194 PAGEID #: 43




         241.   In the portion of the PTIO application addressing emissions from flash

vessel/storage tanks and truck loading at the Stutzman Well Pad, the application form asked:

“As part of this permit application, do you wish to propose voluntary restrictions to limit

emissions in order to avoid specific requirements listed below, (i.e., are you requesting federally

enforceable limits to obtain synthetic minor status)?” Gulfport’s answer to that PTIO application

question was: “No.”

         242.   On or about June 6, 2013, Ohio EPA issued Gulfport PTIO P0114744 for the

Stutzman Well Pad. That well pad was assigned Facility ID 0656055001.

         243.   In the permit, the PTIO is described as “a general permit for the Oil and Gas

Well-Site Production Operations (GP 12) located in Monroe County, Ohio for Gulfport Energy-

Stutzman Well Pad.”

         244.   The PTIO for the Stutzman Well Pad adopted all Terms and Conditions of

General PTIO 12.1, without any alterations.

         245.   On or about March 10, 2015 – after Ohio EPA finalized General PTIO 12.2 –

Gulfport requested an administrative permit modification to PTIO P0114744 for the Stutzman

Well Pad.

         246.   As part of its request for an administrative modification of its PTIO, Gulfport

calculated the uncontrolled potential emissions at the Stutzman Well Pad as: (i) 3.5773 tons per

year VOC for one produced water tank; and (ii) 7.155 tons per year VOC for two produced water

tanks.

         247.   Ohio EPA issued an administrative modification of the PTIO for the Stutzman

Well Pad on or about March 20, 2015. The modified PTIO was assigned Permit Number

P0118600.



                                                 43
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 44 of 194 PAGEID #: 44




        248.   In the revised permit, the modified PTIO is described as an “[a]dministrative

permit modification to general permit (P0114744 issued 6/6/13) for the Oil and Gas Well-Site

Production Operations with a large flare (GP 12.2) located in Monroe County, Ohio for Gulfport

Energy - Stutzman production facility.”

        249.   The modified PTIO for the Stutzman Well Pad adopted all Terms and Conditions

of General PTIO 12.2, without any alterations.

        250.   The modified PTIO for the Stutzman Well Pad includes no federally enforceable

or legally and practically enforceable voluntary limits to restrict the potential VOC emissions

from each storage vessel to less than six (6) tons per year.

        251.   Each produced water storage vessel at the Stutzman Well Pad had the potential

for VOC emissions equal to or greater than six (6) tons per year as determined in accordance

with Subpart OOOO.

        252.   Each produced water storage vessel at the Stutzman Well Pad is a Fully Regulated

Storage Vessel that is subject to relevant Subpart OOOO regulatory requirements, including

requirements summarized above.

                                       The Hayes Well Pad

        253.   Gulfport owns and operates oil and gas production-related facilities and

equipment at a site known as the Hayes Well Pad, located on Mt. Olivett Road, Barnesville,

Ohio.

        254.   On information and belief, construction of the oil and gas production-related

facilities and equipment at the Hayes Well Pad – including the condensate and produced water

storage vessels located at that well pad – began after April 12, 2013. Each storage vessel at this

well pad is therefore a Group 2 storage vessel.



                                                  44
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 45 of 194 PAGEID #: 45




       255.    On information and belief, the oil and gas production-related facilities and

equipment installed at this well pad included at least three (3) condensate storage vessels and at

least three (3) produced water storage vessels.

       256.    On information and belief, production startup at the Hayes Well Pad occurred in

September 2014.

       257.    On information and belief, vapors from storage vessels have never been recovered

and routed to a process through a vapor recovery unit at the Hayes Well Pad.

       258.    On or about July 17, 2014, Gulfport submitted an initial PTIO application to Ohio

EPA for the Hayes Well Pad. Gulfport’s application said that “General Permit 12.2 is being

requested.”

       259.    As part of its PTIO application, Gulfport calculated the maximum emissions

before controls from the Hayes Well Pad storage tanks and truck loading as 12.4 pounds per hour

VOC, which translates to 54.312 tons per year VOC.

       260.    In the portion of the PTIO application addressing emissions from flash

vessel/storage tanks and truck loading at the Hayes Well Pad, the application form asked:

“As part of this permit application, do you wish to propose voluntary restrictions to limit

emissions in order to avoid specific requirements listed below, (i.e., are you requesting federally

enforceable limits to obtain synthetic minor status)?” Gulfport’s answer to that PTIO application

question was: “No.”

       261.    On or about August 19, 2014, Ohio EPA issued Gulfport PTIO P0117311 for the

Hayes Well Pad. That well pad was assigned Facility ID 0607015009.

       262.    In the permit, the PTIO is described as an “a general permit for the Oil and Gas

Well-Site Production Operations with a Large Flare (GP 12.2) located in Belmont County, Ohio

for the Hayes Production Facility.”

                                                  45
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 46 of 194 PAGEID #: 46




        263.    The PTIO for the Hayes Well Pad adopted all Terms and Conditions of General

PTIO 12.2, without any alterations.

        264.    The PTIO for the Hayes Well Pad includes no federally enforceable or legally and

practically enforceable voluntary limits to restrict the potential VOC emissions from each storage

vessel to less than six (6) tons per year.

        265.    Each condensate storage vessel at the Hayes Well Pad had the potential for VOC

emissions equal to or greater than six (6) tons per year as determined in accordance with Subpart

OOOO.

        266.    Each condensate storage vessel at the Hayes Well Pad is a Fully Regulated

Storage Vessel that is subject to relevant Subpart OOOO regulatory requirements, including

requirements summarized above.

                                       The Sandra Well Pad

        267.    Gulfport owns and operates oil and gas production-related facilities and

equipment at a site known as the Sandra Well Pad, located on McMillan Road, Bethesda, Ohio.

        268.    On information and belief, construction of the oil and gas production-related

facilities and equipment at the Sandra Well Pad – including the condensate and produced water

storage vessels located at that well pad – began after April 12, 2013. Each storage vessel at this

well pad is therefore a Group 2 storage vessel.

        269.    On information and belief, the oil and gas production-related facilities and

equipment installed at this well pad included at least three (3) condensate storage vessels and at

least three (3) produced water storage vessels.

        270.    On information and belief, production startup at the Sandra Well Pad occurred in

August 2014.



                                                  46
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 47 of 194 PAGEID #: 47




       271.    On information and belief, vapors from certain sources were routed through a

vapor recovery unit at the Sandra Well Pad at times between August 2014 and January 2015.

       272.    On information and belief, vapors have not been routed through a vapor recovery

unit at the Sandra Well Pad since at least January 2015.

       273.    On information and belief, vapors from storage vessels have never been recovered

and routed to a process through a vapor recovery unit at the Sandra Well Pad.

       274.    On or about August 12, 2014, Gulfport submitted an initial PTIO application to

Ohio EPA for the Sandra Well Pad. Gulfport’s application said that “[a] GP12.2 is being

requested.”

       275.    As part of its PTIO application for the Sandra Well Pad, Gulfport calculated the

maximum emissions before controls from the Sandra Well Pad storage tanks and truck loading as

8.45 pounds per hour VOC, which translates to 37.011 tons per year VOC.

       276.    In the portion of the PTIO application addressing emissions from flash

vessel/storage tanks and truck loading at the Sandra Well Pad, the application form asked:

“As part of this permit application, do you wish to propose voluntary restrictions to limit

emissions in order to avoid specific requirements listed below, (i.e., are you requesting federally

enforceable limits to obtain synthetic minor status)?” Gulfport’s answer to that PTIO application

question was: “No.”

       277.    On or about August 29, 2014, Ohio EPA issued Gulfport PTIO P0117451 for the

Sandra Well Pad. That well pad was assigned Facility ID 0607045002.

       278.    In the permit, the PTIO is described as an “a general permit for the Oil and Gas

Well-Site Production Operations (GP 12.2) located in Belmont County, Ohio for Gulfport

Energy- Sandra.”



                                                47
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 48 of 194 PAGEID #: 48




       279.       The PTIO for the Sandra Well Pad adopted all Terms and Conditions of General

PTIO 12.2, without any alterations.

       280.       The PTIO for the Sandra Well Pad includes no federally enforceable or legally

and practically enforceable voluntary limits to restrict the potential VOC emissions from each

storage vessel to less than six (6) tons per year.

          281.    Each condensate storage vessel at the Sandra Well Pad had the potential for VOC

emissions equal to or greater than six (6) tons per year as determined in accordance with Subpart

OOOO.

          282.    Each condensate storage vessel at the Sandra Well Pad is a Fully Regulated

Storage Vessel that is subject to relevant Subpart OOOO regulatory requirements, including

requirements summarized above.

                                      CLAIMS FOR RELIEF

                                         Claim 1
                 Subpart OOOO and PTIO Violations at the BK Stephens Well Pad

       283.       Paragraphs 1 through 282 are incorporated herein by reference.

       284.       Gulfport failed to make a Subpart OOOO emission determination for each storage

vessel at the BK Stephens Well Pad by the applicable emission determination deadline. Gulfport

has thereby violated requirements of 40 C.F.R. § 60.5365(e) and CAA Section 111, 42 U.S.C.

§ 7411.

       285.       Gulfport did not make a Subpart OOOO emission determination for each storage

vessel at the BK Stephens Well Pad after Gulfport removed the vapor recovery unit serving that

well pad. If the storage vessel qualified as a Conditionally Deregulated Storage Vessel at the

time, then this violated requirements of: (i) 40 C.F.R. § 60.5365(e)(3) and CAA Section 111,




                                                     48
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 49 of 194 PAGEID #: 49




42 U.S.C. § 7411; and (ii) the Terms and Conditions of Gulfport’s PTIO for the well pad and

CAA Section 110, 42 U.S.C. § 7410.

       286.    Gulfport did not make a Subpart OOOO emission determination for each storage

vessel at the BK Stephens Well Pad after the storage vessel was operated without meeting:

(i) the cover requirements specified in 40 C.F.R. § 60.5411(b); and/or (ii) the closed vent system

requirements specified in 40 C.F.R. § 60.5411(c). If the storage vessel qualified as a

Conditionally Deregulated Storage Vessel at the time, then this violated requirements of:

(i) 40 C.F.R. § 60.5365(e)(3) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and

Conditions of Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410.

       287.    Gulfport did not make a Subpart OOOO initial notification for each condensate

storage vessel at the BK Stephens Well Pad. Gulfport has thereby violated requirements of

40 C.F.R. § 60.5420(b)(6) and CAA Section 111, 42 U.S.C. § 7411.

       288.    Gulfport has not submitted Subpart OOOO annual reports for each condensate

storage vessel at the BK Stephens Well Pad. Gulfport has thereby violated requirements of:

(i) 40 C.F.R. § 60.5420(b)(6) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and

Conditions of Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410.

       289.    Gulfport has not performed periodic Subpart OOOO inspections of each

condensate storage vessel cover and each condensate storage vessel closed vent system at the BK

Stephens Well Pad. Gulfport has thereby violated requirements of: (i) 40 C.F.R. § 60.5416(c)

and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and Conditions of Gulfport’s PTIO

for the well pad and CAA Section 110, 42 U.S.C. § 7410.

       290.    Gulfport has not maintained required records regarding Subpart OOOO

compliance for each condensate storage vessel at the BK Stephens Well Pad, including records

documenting compliance with the cover requirements and closed vent system requirements

                                                49
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 50 of 194 PAGEID #: 50




specified in 40 C.F.R. § 60.5411(b)-(c). If the storage vessel qualified as a Conditionally

Deregulated Storage Vessel at the time, then this violated requirements of: (i) 40 C.F.R.

§ 60.5365(e)(3) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and Conditions of

Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410. If the storage vessel

qualified as a Fully Regulated Storage Vessel at the time, then this violated requirements of:

(i) 40 C.F.R. §§ 60.5410(h) and 60.5420(c) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the

Terms and Conditions of Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C.

§ 7410.

       291.      Gulfport has not maintained continuous compliance with the Subpart OOOO

emission control requirements applicable to the condensate storage vessels at the BK Stephens

Well Pad, including cover and closed vent system design and operation requirements. Gulfport

has thereby violated requirements of: (i) 40 C.F.R. §§ 60.5395(b) and (e), 60.5411(b) and (c),

60.5415(e), and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and Conditions of

Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410.

          292.   Gulfport’s violations of the Clean Air Act, as set forth in this Claim, make

Gulfport subject to injunctive relief and civil penalties of up to the inflation-adjusted statutory

maximum amounts referenced in Paragraph 43, per day per violation, pursuant to CAA Section

113(b), 42 U.S.C. § 7413(b).

                                       Claim 2
                 Subpart OOOO and PTIO Violations at the Boy Scout Well Pad

       293.      Paragraphs 1 through 282 are incorporated herein by reference.

       294.      Gulfport did not make a Subpart OOOO emission determination for each storage

vessel at the Boy Scout Well Pad by the applicable emission determination deadline. Gulfport




                                                  50
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 51 of 194 PAGEID #: 51




has thereby violated requirements of 40 C.F.R. § 60.5365(e) and CAA Section 111, 42 U.S.C.

§ 7411.

       295.      Gulfport did not make a Subpart OOOO emission determination for each storage

vessel at the Boy Scout Well Pad after the storage vessel was operated without meeting: (i) the

cover requirements specified in 40 C.F.R. § 60.5411(b); and/or (ii) the closed vent system

requirements specified in 40 C.F.R. § 60.5411(c). If the storage vessel qualified as a

Conditionally Deregulated Storage Vessel at the time, then this violated requirements of:

(i) 40 C.F.R. § 60.5365(e)(3) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and

Conditions of Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410.

       296.      Gulfport did not make a Subpart OOOO initial notification for each condensate

storage vessel at the Boy Scout Well Pad. Gulfport has thereby violated requirements of

40 C.F.R. § 60.5420(b)(6) and CAA Section 111, 42 U.S.C. § 7411.

          297.   Gulfport has not submitted Subpart OOOO annual reports for each condensate

storage vessel at the Boy Scout Well Pad. Gulfport has thereby violated requirements of:

(i) 40 C.F.R. § 60.5420(b)(6) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and

Conditions of Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410.

          298.   Gulfport has not performed periodic Subpart OOOO inspections of each

condensate storage vessel cover and each condensate storage vessel closed vent system at the

Boy Scout Well Pad. Gulfport has thereby violated requirements of: (i) 40 C.F.R. § 60.5416(c)

and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and Conditions of Gulfport’s PTIO

for the well pad and CAA Section 110, 42 U.S.C. § 7410.

          299.   Gulfport has not maintained required records regarding Subpart OOOO

compliance for each condensate storage vessel at the Boy Scout Well Pad, including records

documenting compliance with the cover requirements and closed vent system requirements

                                                51
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 52 of 194 PAGEID #: 52




specified in 40 C.F.R. § 60.5411(b)-(c). If the storage vessel qualified as a Conditionally

Deregulated Storage Vessel at the time, then this violated requirements of: (i) 40 C.F.R.

§ 60.5365(e)(3) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and Conditions of

Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410. If the storage vessel

qualified as a Fully Regulated Storage Vessel at the time, then this violated requirements of:

(i) 40 C.F.R. §§ 60.5410(h) and 60.5420(c) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the

Terms and Conditions of Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C.

§ 7410.

       300.      Gulfport has not maintained continuous compliance with the Subpart OOOO

emission control requirements applicable to the condensate storage vessels at the Boy Scout Well

Pad, including cover and closed vent system design and operation requirements. Gulfport has

thereby violated requirements of: (i) 40 C.F.R. §§ 60.5395(b) and (e), 60.5411(b) and (c),

60.5415(e), and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and Conditions of

Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410.

          301.   Gulfport’s violations of the Clean Air Act, as set forth in this Claim, make

Gulfport subject to injunctive relief and civil penalties of up to the inflation-adjusted statutory

maximum amounts referenced in Paragraph 43, per day per violation, pursuant to CAA Section

113(b), 42 U.S.C. § 7413(b).

                                       Claim 3
                   Subpart OOOO and PTIO Violations at the Clay Well Pad

       302.      Paragraphs 1 through 282 are incorporated herein by reference.

       303.      Gulfport did not make a Subpart OOOO emission determination for each storage

vessel at the Clay Well Pad by the applicable emission determination deadline. Gulfport has




                                                  52
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 53 of 194 PAGEID #: 53




thereby violated requirements of 40 C.F.R. § 60.5365(e) and CAA Section 111, 42 U.S.C.

§ 7411.

       304.    Gulfport did not make a Subpart OOOO emission determination for each storage

vessel at the Clay Well Pad after Gulfport removed the vapor recovery unit serving that well pad.

If the storage vessel qualified as a Conditionally Deregulated Storage Vessel at the time, then

this violated requirements of: (i) 40 C.F.R. § 60.5365(e)(3) and CAA Section 111, 42 U.S.C.

§ 7411; and (ii) the Terms and Conditions of Gulfport’s PTIO for the well pad and CAA Section

110, 42 U.S.C. § 7410.

       305.    Gulfport did not make a Subpart OOOO emission determination for each storage

vessel at the Clay Well Pad after the storage vessel was operated without meeting: (i) the cover

requirements specified in 40 C.F.R. § 60.5411(b); and/or (ii) the closed vent system requirements

specified in 40 C.F.R. § 60.5411(c). If the storage vessel qualified as a Conditionally

Deregulated Storage Vessel at the time, then this violated requirements of: (i) 40 C.F.R.

§ 60.5365(e)(3) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and Conditions of

Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410.

       306.    Gulfport did not make a Subpart OOOO initial notification for each condensate

storage vessel at the Clay Well Pad. Gulfport has thereby violated requirements of 40 C.F.R.

§ 60.5420(b)(6) and CAA Section 111, 42 U.S.C. § 7411.

       307.    Gulfport has not submitted Subpart OOOO annual reports for each condensate

storage vessel at the Clay Well Pad. Gulfport has thereby violated requirements of:

(i) 40 C.F.R. § 60.5420(b)(6) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and

Conditions of Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410.

       308.    Gulfport has not performed periodic Subpart OOOO inspections of each

condensate storage vessel cover and each condensate storage vessel closed vent system at the

                                                53
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 54 of 194 PAGEID #: 54




Clay Well Pad. Gulfport has thereby violated requirements of: (i) 40 C.F.R. § 60.5416(c) and

CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and Conditions of Gulfport’s PTIO for

the well pad and CAA Section 110, 42 U.S.C. § 7410.

       309.      Gulfport has not maintained required records regarding Subpart OOOO

compliance for each condensate storage vessel at the Clay Well Pad, including records

documenting compliance with the cover requirements and closed vent system requirements

specified in 40 C.F.R. § 60.5411(b)-(c). If the storage vessel qualified as a Conditionally

Deregulated Storage Vessel at the time, then this violated requirements of: (i) 40 C.F.R.

§ 60.5365(e)(3) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and Conditions of

Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410. If the storage vessel

qualified as a Fully Regulated Storage Vessel at the time, then this violated requirements of:

(i) 40 C.F.R. §§ 60.5410(h) and 60.5420(c) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the

Terms and Conditions of Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C.

§ 7410.

       310.      Gulfport has not maintained continuous compliance with the Subpart OOOO

emission control requirements applicable to the condensate storage vessels at the Clay Well Pad,

including cover and closed vent system design and operation requirements. Gulfport has thereby

violated requirements of: (i) 40 C.F.R. §§ 60.5395(b) and (e), 60.5411(b) and (c), 60.5415(e),

and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and Conditions of Gulfport’s PTIO

for the well pad and CAA Section 110, 42 U.S.C. § 7410.

          311.   Gulfport’s violations of the Clean Air Act, as set forth in this Claim, make

Gulfport subject to injunctive relief and civil penalties of up to the inflation-adjusted statutory

maximum amounts referenced in Paragraph 43, per day per violation, pursuant to CAA Section

113(b), 42 U.S.C. § 7413(b).

                                                  54
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 55 of 194 PAGEID #: 55




                                     Claim 4
                Subpart OOOO and PTIO Violations at the Family Well Pad

       312.    Paragraphs 1 through 282 are incorporated herein by reference.

       313.    Gulfport did not make a Subpart OOOO emission determination for each storage

vessel at the Family Well Pad by the applicable emission determination deadline. Gulfport has

thereby violated requirements of 40 C.F.R. § 60.5365(e) and CAA Section 111, 42 U.S.C.

§ 7411.

       314.    Gulfport did not make a Subpart OOOO emission determination for each storage

vessel at the Family Well Pad after Gulfport removed the vapor recovery unit serving that well

pad. If the storage vessel qualified as a Conditionally Deregulated Storage Vessel at the time,

then this violated requirements of: (i) 40 C.F.R. § 60.5365(e)(3) and CAA Section 111,

42 U.S.C. § 7411; and (ii) the Terms and Conditions of Gulfport’s PTIO for the well pad and

CAA Section 110, 42 U.S.C. § 7410.

       315.    Gulfport did not make a Subpart OOOO emission determination for each storage

vessel at the Family Well Pad after the storage vessel was operated without meeting: (i) the

cover requirements specified in 40 C.F.R. § 60.5411(b); and/or (ii) the closed vent system

requirements specified in 40 C.F.R. § 60.5411(c). If the storage vessel qualified as a

Conditionally Deregulated Storage Vessel at the time, then this violated requirements of:

(i) 40 C.F.R. § 60.5365(e)(3) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and

Conditions of Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410.

       316.    Gulfport did not make a Subpart OOOO initial notification for each condensate

storage vessel at the Family Well Pad. Gulfport has thereby violated requirements of 40 C.F.R.

§ 60.5420(b)(6) and CAA Section 111, 42 U.S.C. § 7411.




                                                55
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 56 of 194 PAGEID #: 56




          317.   Gulfport has not submitted Subpart OOOO annual reports for each condensate

storage vessel at the Family Well Pad. Gulfport has thereby violated requirements of:

(i) 40 C.F.R. § 60.5420(b)(6) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and

Conditions of Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410.

       318.      Gulfport has not performed periodic Subpart OOOO inspections of each

condensate storage vessel cover and each condensate storage vessel closed vent system at the

Family Well Pad. Gulfport has thereby violated requirements of: (i) 40 C.F.R. § 60.5416(c) and

CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and Conditions of Gulfport’s PTIO for

the well pad and CAA Section 110, 42 U.S.C. § 7410.

       319.      Gulfport has not maintained required records regarding Subpart OOOO

compliance for each condensate storage vessel at the Family Well Pad, including records

documenting compliance with the cover requirements and closed vent system requirements

specified in 40 C.F.R. § 60.5411(b)-(c). If the storage vessel qualified as a Conditionally

Deregulated Storage Vessel at the time, then this violated requirements of: (i) 40 C.F.R.

§ 60.5365(e)(3) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and Conditions of

Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410. If the storage vessel

qualified as a Fully Regulated Storage Vessel at the time, then this violated requirements of:

(i) 40 C.F.R. §§ 60.5410(h) and 60.5420(c) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the

Terms and Conditions of Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C.

§ 7410.

       320.      Gulfport has not maintained continuous compliance with the Subpart OOOO

emission control requirements applicable to the condensate storage vessels at the Family Well

Pad, including cover and closed vent system design and operation requirements. Gulfport has

thereby violated requirements of: (i) 40 C.F.R. §§ 60.5395(b) and (e), 60.5411(b) and (c),

                                                56
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 57 of 194 PAGEID #: 57




60.5415(e), and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and Conditions of

Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410.

       321.    Gulfport’s violations of the Clean Air Act, as set forth in this Claim, make

Gulfport subject to injunctive relief and civil penalties of up to the inflation-adjusted statutory

maximum amounts referenced in Paragraph 43, per day per violation, pursuant to CAA Section

113(b), 42 U.S.C. § 7413(b).

                                    Claim 5
    Subpart OOOO and PTIO Violations at the County Line II-Gustina Bear Well Pad

       322.    Paragraphs 1 through 282 are incorporated herein by reference.

       323.    Gulfport did not make a Subpart OOOO emission determination for each storage

vessel at the County Line II-Gustina Bear Well Pad by the applicable emission determination

deadline. Gulfport has thereby violated requirements of 40 C.F.R. § 60.5365(e) and CAA

Section 111, 42 U.S.C. § 7411.

       324.    Gulfport did not make a Subpart OOOO emission determination for each storage

vessel at the County Line II-Gustina Bear Well Pad after the storage vessel was operated without

meeting: (i) the cover requirements specified in 40 C.F.R. § 60.5411(b); and/or (ii) the closed

vent system requirements specified in 40 C.F.R. § 60.5411(c). If the storage vessel qualified as a

Conditionally Deregulated Storage Vessel at the time, then this violated requirements of:

(i) 40 C.F.R. § 60.5365(e)(3) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and

Conditions of Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410.

       325.    Gulfport did not make a Subpart OOOO initial notification for each condensate

storage vessel at the County Line II-Gustina Bear Well Pad. Gulfport thereby violated

requirements of 40 C.F.R. § 60.5420(b)(6) and CAA Section 111, 42 U.S.C. § 7411.




                                                  57
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 58 of 194 PAGEID #: 58




       326.    Gulfport has not submitted Subpart OOOO annual reports for each condensate

storage vessel at the County Line II-Gustina Bear Well Pad. Gulfport has thereby violated

requirements of: (i) 40 C.F.R. § 60.5420(b)(6) and CAA Section 111, 42 U.S.C. § 7411; and

(ii) the Terms and Conditions of Gulfport’s PTIO for the well pad and CAA Section 110,

42 U.S.C. § 7410.

       327.    Gulfport has not performed periodic Subpart OOOO inspections of each

condensate storage vessel cover and each condensate storage vessel closed vent system at the

County Line II-Gustina Bear Well Pad. Gulfport has thereby violated requirements of:

(i) 40 C.F.R. § 60.5416(c) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and

Conditions of Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410.

       328.    Gulfport has not maintained required records regarding Subpart OOOO

compliance for each condensate storage vessel at the County Line II-Gustina Bear Well Pad,

including records documenting compliance with the cover requirements and closed vent system

requirements specified in 40 C.F.R. § 60.5411(b)-(c). If the storage vessel qualified as a

Conditionally Deregulated Storage Vessel at the time, then this violated requirements of:

(i) 40 C.F.R. § 60.5365(e)(3) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and

Conditions of Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410. If the

storage vessel qualified as a Fully Regulated Storage Vessel at the time, then this violated

requirements of: (i) 40 C.F.R. §§ 60.5410(h) and 60.5420(c) and CAA Section 111, 42 U.S.C.

§ 7411; and (ii) the Terms and Conditions of Gulfport’s PTIO for the well pad and CAA Section

110, 42 U.S.C. § 7410.

       329.    Gulfport has not maintained continuous compliance with the Subpart OOOO

emission control requirements applicable to the condensate storage vessels at the County Line II-

Gustina Bear Well Pad, including cover and closed vent system design and operation

                                                58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 59 of 194 PAGEID #: 59




requirements and combustion control device operation requirements. Gulfport has thereby

violated requirements of: (i) 40 C.F.R. §§ 60.5395(b) and (e), 60.5411(b) and (c), 60.5412(d)

and/or 60.5413(e), 60.5415(e), and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and

Conditions of Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410.

       330.    Gulfport’s violations of the Clean Air Act, as set forth in this Claim, make

Gulfport subject to injunctive relief and civil penalties of up to the inflation-adjusted statutory

maximum amounts referenced in Paragraph 43, per day per violation, pursuant to CAA Section

113(b), 42 U.S.C. § 7413(b).

                                      Claim 6
                Subpart OOOO and PTIO Violations at the McCort Well Pad

       331.    Paragraphs 1 through 282 are incorporated herein by reference.

       332.    Gulfport did not make a Subpart OOOO emission determination for each storage

vessel at the McCort Well Pad by the applicable emission determination deadline. Gulfport has

thereby violated requirements of 40 C.F.R. § 60.5365(e) and CAA Section 111, 42 U.S.C.

§ 7411.

       333.    Gulfport did not make a Subpart OOOO emission determination for each storage

vessel at the McCort Well Pad after Gulfport removed the vapor recovery unit serving that well

pad. If the storage vessel qualified as a Conditionally Deregulated Storage Vessel at the time,

then this violated requirements of: (i) 40 C.F.R. § 60.5365(e)(3) and CAA Section 111,

42 U.S.C. § 7411; and (ii) the Terms and Conditions of Gulfport’s PTIO for the well pad and

CAA Section 110, 42 U.S.C. § 7410.

       334.    Gulfport did not make a Subpart OOOO emission determination for each storage

vessel at the McCort Well Pad after the storage vessel was operated without meeting: (i) the

cover requirements specified in 40 C.F.R. § 60.5411(b); and/or (ii) the closed vent system


                                                  59
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 60 of 194 PAGEID #: 60




requirements specified in 40 C.F.R. § 60.5411(c). If the storage vessel qualified as a

Conditionally Deregulated Storage Vessel at the time, then this violated requirements of:

(i) 40 C.F.R. § 60.5365(e)(3) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and

Conditions of Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410.

       335.    Gulfport did not make a Subpart OOOO initial notification for each condensate

storage vessel and each produced water storage vessel at the McCort Well Pad. Gulfport has

thereby violated requirements of 40 C.F.R. § 60.5420(b)(6) and CAA Section 111, 42 U.S.C.

§ 7411.

       336.    Gulfport has not submitted Subpart OOOO annual reports for each condensate

storage vessel and each produced water storage vessel at the McCort Well Pad. Gulfport has

thereby violated requirements of: (i) 40 C.F.R. § 60.5420(b)(6) and CAA Section 111, 42 U.S.C.

§ 7411; and (ii) the Terms and Conditions of Gulfport’s PTIO for the well pad and CAA Section

110, 42 U.S.C. § 7410.

       337.    Gulfport has not performed periodic Subpart OOOO inspections of each

condensate storage vessel cover, each condensate storage vessel closed vent system, each

produced water storage vessel cover, and each produced water storage vessel closed vent system

at the McCort Well Pad. Gulfport has thereby violated requirements of: (i) 40 C.F.R.

§ 60.5416(c) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and Conditions of

Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410.

       338.    Gulfport has not maintained required records regarding Subpart OOOO

compliance for each condensate storage vessel and each produced water storage vessel at the

McCort Well Pad, including records documenting compliance with the cover requirements and

closed vent system requirements specified in 40 C.F.R. § 60.5411(b)-(c). If the storage vessel

qualified as a Conditionally Deregulated Storage Vessel at the time, then this violated

                                                60
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 61 of 194 PAGEID #: 61




requirements of: (i) 40 C.F.R. § 60.5365(e)(3) and CAA Section 111, 42 U.S.C. § 7411; and (ii)

the Terms and Conditions of Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C.

§ 7410. If the storage vessel qualified as a Fully Regulated Storage Vessel at the time, then this

violated requirements of: (i) 40 C.F.R. §§ 60.5410(h) and 60.5420(c) and CAA Section 111, 42

U.S.C. § 7411; and (ii) the Terms and Conditions of Gulfport’s PTIO for the well pad and CAA

Section 110, 42 U.S.C. § 7410.

       339.    Gulfport has not maintained continuous compliance with the Subpart OOOO

emission control requirements applicable to the condensate storage vessels and the produced

water storage vessels at the McCort Well Pad, including cover and closed vent system design and

operation requirements. Gulfport has thereby violated requirements of: (i) 40 C.F.R.

§§ 60.5395(b) and (e), 60.5411(b) and (c), 60.5415(e), and CAA Section 111, 42 U.S.C. § 7411;

and (ii) the Terms and Conditions of Gulfport’s PTIO for the well pad and CAA Section 110,

42 U.S.C. § 7410.

       340.    Gulfport’s violations of the Clean Air Act, as set forth in this Claim, make

Gulfport subject to injunctive relief and civil penalties of up to the inflation-adjusted statutory

maximum amounts referenced in Paragraph 43, per day per violation, pursuant to CAA Section

113(b), 42 U.S.C. § 7413(b).

                                      Claim 7
                Subpart OOOO and PTIO Violations at the Milliken Well Pad

       341.    Paragraphs 1 through 282 are incorporated herein by reference.

       342.    Gulfport did not make a Subpart OOOO emission determination for each storage

vessel at the Milliken Well Pad by the applicable emission determination deadline. Gulfport has

thereby violated requirements of 40 C.F.R. § 60.5365(e) and CAA Section 111, 42 U.S.C.

§ 7411.


                                                  61
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 62 of 194 PAGEID #: 62




       343.    Gulfport did not make a Subpart OOOO emission determination for each storage

vessel at the Milliken Well Pad after Gulfport removed the vapor recovery unit serving that well

pad. If the storage vessel qualified as a Conditionally Deregulated Storage Vessel at the time,

then this violated requirements of: (i) 40 C.F.R. § 60.5365(e)(3) and CAA Section 111,

42 U.S.C. § 7411; and (ii) the Terms and Conditions of Gulfport’s PTIO for the well pad and

CAA Section 110, 42 U.S.C. § 7410.

       344.    Gulfport did not make a Subpart OOOO emission determination for each storage

vessel at the Milliken Well Pad after the storage vessel was operated without meeting: (i) the

cover requirements specified in 40 C.F.R. § 60.5411(b); and/or (ii) the closed vent system

requirements specified in 40 C.F.R. § 60.5411(c). If the storage vessel qualified as a

Conditionally Deregulated Storage Vessel at the time, then this violated requirements of:

(i) 40 C.F.R. § 60.5365(e)(3) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and

Conditions of Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410.

       345.    Gulfport did not make a Subpart OOOO initial notification for each condensate

storage vessel at the Milliken Well Pad. Gulfport has thereby violated requirements of 40 C.F.R.

§ 60.5420(b)(6) and CAA Section 111, 42 U.S.C. § 7411.

       346.    Gulfport has not submitted Subpart OOOO annual reports for each condensate

storage vessel at the Milliken Well Pad. Gulfport has thereby violated requirements of:

(i) 40 C.F.R. § 60.5420(b)(6) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and

Conditions of Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410.

       347.    Gulfport has not performed periodic Subpart OOOO inspections of each

condensate storage vessel cover and each condensate storage vessel closed vent system at the

Milliken Well Pad. Gulfport has thereby violated requirements of: (i) 40 C.F.R. § 60.5416(c)



                                                62
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 63 of 194 PAGEID #: 63




and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and Conditions of Gulfport’s PTIO

for the well pad and CAA Section 110, 42 U.S.C. § 7410.

          348.   Gulfport has not maintained required records regarding Subpart OOOO

compliance for each condensate storage vessel at the Milliken Well Pad, including records

documenting compliance with the cover requirements and closed vent system requirements

specified in 40 C.F.R. § 60.5411(b)-(c). If the storage vessel qualified as a Conditionally

Deregulated Storage Vessel at the time, then this violated requirements of: (i) 40 C.F.R.

§ 60.5365(e)(3) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and Conditions of

Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410. If the storage vessel

qualified as a Fully Regulated Storage Vessel at the time, then this violated requirements of:

(i) 40 C.F.R. §§ 60.5410(h) and 60.5420(c) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the

Terms and Conditions of Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C.

§ 7410.

       349.      Gulfport has not maintained continuous compliance with the Subpart OOOO

emission control requirements applicable to the condensate storage vessels at the Milliken Well

Pad, including cover and closed vent system design and operation requirements. Gulfport has

thereby violated requirements of: (i) 40 C.F.R. §§ 60.5395(b) and (e), 60.5411(b) and (c),

60.5415(e), and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and Conditions of

Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410.

       350.      Gulfport’s violations of the Clean Air Act, as set forth in this Claim, make

Gulfport subject to injunctive relief and civil penalties of up to the inflation-adjusted statutory

maximum amounts referenced in Paragraph 43, per day per violation, pursuant to CAA Section

113(b), 42 U.S.C. § 7413(b).



                                                  63
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 64 of 194 PAGEID #: 64




                                      Claim 8
              Subpart OOOO and PTIO Violations at the Ryser #1-25H Well Pad

       351.     Paragraphs 1 through 282 are incorporated herein by reference.

       352.     Gulfport did not make a Subpart OOOO emission determination for each storage

vessel at the Ryser #1-25H Well Pad by the applicable emission determination deadline.

Gulfport has thereby violated requirements of 40 C.F.R. § 60.5365(e) and CAA Section 111,

42 U.S.C. § 7411.

       353.     Gulfport did not make a Subpart OOOO emission determination for each storage

vessel at the Ryser #1-25H Well Pad after Gulfport removed the vapor recovery unit serving that

well pad. If the storage vessel qualified as a Conditionally Deregulated Storage Vessel at the

time, then this violated requirements of: (i) 40 C.F.R. § 60.5365(e)(3) and CAA Section 111,

42 U.S.C. § 7411; and (ii) the Terms and Conditions of Gulfport’s PTIO for the well pad and

CAA Section 110, 42 U.S.C. § 7410.

       354.     Gulfport did not make a Subpart OOOO emission determination for each storage

vessel at the Ryser #1-25H Well Pad after the storage vessel was operated without meeting:

(i) the cover requirements specified in 40 C.F.R. § 60.5411(b); and/or (ii) the closed vent system

requirements specified in 40 C.F.R. § 60.5411(c). If the storage vessel qualified as a

Conditionally Deregulated Storage Vessel at the time, then this violated requirements of:

(i) 40 C.F.R. § 60.5365(e)(3) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and

Conditions of Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410.

       355.     Gulfport did not make a Subpart OOOO initial notification for each condensate

storage vessel at the Ryser #1-25H Well Pad. Gulfport has thereby violated requirements of

40 C.F.R. § 60.5420(b)(6) and CAA Section 111, 42 U.S.C. § 7411.




                                                64
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 65 of 194 PAGEID #: 65




          356.   Gulfport has not submitted Subpart OOOO annual reports for each condensate

storage vessel at the Ryser #1-25H Well Pad. Gulfport has thereby violated requirements of:

(i) 40 C.F.R. § 60.5420(b)(6) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and

Conditions of Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410.

       357.      Gulfport has not performed periodic Subpart OOOO inspections of each

condensate storage vessel cover and each condensate storage vessel closed vent system at the

Ryser #1-25H Well Pad. Gulfport has thereby violated requirements of: (i) 40 C.F.R.

§ 60.5416(c) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and Conditions of

Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410.

       358.      Gulfport has not maintained required records regarding Subpart OOOO

compliance for each condensate storage vessel at the Ryser #1-25H Well Pad, including records

documenting compliance with the cover requirements and closed vent system requirements

specified in 40 C.F.R. § 60.5411(b)-(c). If the storage vessel qualified as a Conditionally

Deregulated Storage Vessel at the time, then this violated requirements of: (i) 40 C.F.R.

§ 60.5365(e)(3) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and Conditions of

Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410. If the storage vessel

qualified as a Fully Regulated Storage Vessel at the time, then this violated requirements of:

(i) 40 C.F.R. §§ 60.5410(h) and 60.5420(c) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the

Terms and Conditions of Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C.

§ 7410.

       359.      Gulfport has not maintained continuous compliance with the Subpart OOOO

emission control requirements applicable to the condensate storage vessels at the Ryser #1-25H

Well Pad, including cover and closed vent system design and operation requirements. Gulfport

has thereby violated requirements of: (i) 40 C.F.R. §§ 60.5395(b) and (e), 60.5411(b) and (c),

                                                65
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 66 of 194 PAGEID #: 66




60.5415(e), and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and Conditions of

Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410.

       360.      Gulfport’s violations of the Clean Air Act, as set forth in this Claim, make

Gulfport subject to injunctive relief and civil penalties of up to the inflation-adjusted statutory

maximum amounts referenced in Paragraph 43, per day per violation, pursuant to CAA Section

113(b), 42 U.S.C. § 7413(b).

                                        Claim 9
                 Subpart OOOO and PTIO Violations at the Shugert 12 Well Pad

          361.   Paragraphs 1 through 282 are incorporated herein by reference.

          362.   Gulfport did not make a Subpart OOOO emission determination for each storage

vessel at the Shugert 12 Well Pad by the applicable emission determination deadline. Gulfport

has thereby violated requirements of 40 C.F.R. § 60.5365(e) and CAA Section 111, 42 U.S.C.

§ 7411.

       363.      Gulfport did not make a Subpart OOOO emission determination for each storage

vessel at the Shugert 12 Well Pad after the storage vessel was operated without meeting:

(i) the cover requirements specified in 40 C.F.R. § 60.5411(b); and/or (ii) the closed vent system

requirements specified in 40 C.F.R. § 60.5411(c). If the storage vessel qualified as a

Conditionally Deregulated Storage Vessel at the time, then this violated requirements of:

(i) 40 C.F.R. § 60.5365(e)(3) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and

Conditions of Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410.

       364.      Gulfport did not make a Subpart OOOO initial notification for each condensate

storage vessel at the Shugert 12 Well Pad. Gulfport has thereby violated requirements of

40 C.F.R. § 60.5420(b)(6) and CAA Section 111, 42 U.S.C. § 7411.




                                                  66
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 67 of 194 PAGEID #: 67




          365.   Gulfport has not submitted Subpart OOOO annual reports for each condensate

storage vessel at the Shugert 12 Well Pad. Gulfport has thereby violated requirements of:

(i) 40 C.F.R. § 60.5420(b)(6) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and

Conditions of Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410.

       366.      Gulfport has not performed periodic Subpart OOOO inspections of each

condensate storage vessel cover and each condensate storage vessel closed vent system at the

Shugert 12 Well Pad. Gulfport has thereby violated requirements of: (i) 40 C.F.R. § 60.5416(c)

and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and Conditions of Gulfport’s PTIO

for the well pad and CAA Section 110, 42 U.S.C. § 7410.

       367.      Gulfport has not maintained required records regarding Subpart OOOO

compliance for each condensate storage vessel at the Shugert 12 Well Pad, including records

documenting compliance with the cover requirements and closed vent system requirements

specified in 40 C.F.R. § 60.5411(b)-(c). If the storage vessel qualified as a Conditionally

Deregulated Storage Vessel at the time, then this violated requirements of: (i) 40 C.F.R.

§ 60.5365(e)(3) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and Conditions of

Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410. If the storage vessel

qualified as a Fully Regulated Storage Vessel at the time, then this violated requirements of:

(i) 40 C.F.R. §§ 60.5410(h) and 60.5420(c) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the

Terms and Conditions of Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C.

§ 7410.

       368.      Gulfport has not maintained continuous compliance with the Subpart OOOO

emission control requirements applicable to the condensate storage vessels at the Shugert 12

Well Pad, including cover and closed vent system design and operation requirements. Gulfport

has thereby violated requirements of: (i) 40 C.F.R. §§ 60.5395(b) and (e), 60.5411(b) and (c),

                                                67
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 68 of 194 PAGEID #: 68




60.5415(e), and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and Conditions of

Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410.

       369.    Gulfport’s violations of the Clean Air Act, as set forth in this Claim, make

Gulfport subject to injunctive relief and civil penalties of up to the inflation-adjusted statutory

maximum amounts referenced in Paragraph 43, per day per violation, pursuant to CAA Section

113(b), 42 U.S.C. § 7413(b).

                                     Claim 10
               Subpart OOOO and PTIO Violations at the Stutzman Well Pad

       370.    Paragraphs 1 through 282 are incorporated herein by reference.

       371.    Gulfport did not make a Subpart OOOO emission determination for each storage

vessel at the Stutzman Well Pad by the applicable emission determination deadline. Gulfport has

thereby violated requirements of 40 C.F.R. § 60.5365(e) and CAA Section 111, 42 U.S.C.

§ 7411.

       372.    Gulfport did not make a Subpart OOOO initial notification for each produced

water storage vessel at the Stutzman Well Pad. Gulfport has thereby violated requirements of

40 C.F.R. § 60.5420(b)(6) and CAA Section 111, 42 U.S.C. § 7411.

       373.    Gulfport has not submitted Subpart OOOO annual reports for each produced

water storage vessel at the Stutzman Well Pad. Gulfport has thereby violated requirements of:

(i) 40 C.F.R. § 60.5420(b)(6) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and

Conditions of Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410.

       374.    Gulfport has not performed periodic Subpart OOOO inspections of each produced

water storage vessel cover and each produced water storage vessel closed vent system at the

Stutzman Well Pad. Gulfport has thereby violated requirements of: (i) 40 C.F.R. § 60.5416(c)




                                                  68
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 69 of 194 PAGEID #: 69




and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and Conditions of Gulfport’s PTIO

for the well pad and CAA Section 110, 42 U.S.C. § 7410.

       375.      Gulfport has not maintained required records regarding Subpart OOOO

compliance for each produced water storage vessel at the Stutzman Well Pad, including records

documenting compliance with the cover requirements and closed vent system requirements

specified in 40 C.F.R. § 60.5411(b)-(c). Gulfport has thereby violated requirements of:

(i) 40 C.F.R. §§ 60.5410(h) and 60.5420(c) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the

Terms and Conditions of Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C.

§ 7410.

       376.      Gulfport has not maintained continuous compliance with the Subpart OOOO

emission control requirements applicable to the produced water storage vessels at the Stutzman

Well Pad, including cover and closed vent system design and operation requirements. Gulfport

has thereby violated requirements of: (i) 40 C.F.R. §§ 60.5395(b) and (e), 60.5411(b) and (c),

60.5415(e), and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and Conditions of

Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410.

       377.      Gulfport’s violations of the Clean Air Act, as set forth in this Claim, make

Gulfport subject to injunctive relief and civil penalties of up to the inflation-adjusted statutory

maximum amounts referenced in Paragraph 43, per day per violation, pursuant to CAA Section

113(b), 42 U.S.C. § 7413(b).

                                      Claim 11
                  Subpart OOOO and PTIO Violations at the Hayes Well Pad

          378.   Paragraphs 1 through 282 are incorporated herein by reference.

          379.   Gulfport did not make a Subpart OOOO emission determination for each storage

vessel at the Hayes Well Pad by the applicable emission determination deadline. Gulfport has


                                                  69
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 70 of 194 PAGEID #: 70




thereby violated requirements of 40 C.F.R. § 60.5365(e) and CAA Section 111, 42 U.S.C.

§ 7411.

          380.   Gulfport did not make a Subpart OOOO initial notification for each condensate

storage vessel at the Hayes Well Pad. Gulfport has thereby violated requirements of 40 C.F.R.

§ 60.5420(b)(6) and CAA Section 111, 42 U.S.C. § 7411.

          381.   Gulfport has not submitted Subpart OOOO annual reports for each condensate

storage vessel at the Hayes Well Pad. Gulfport has thereby violated requirements of:

(i) 40 C.F.R. § 60.5420(b)(6) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and

Conditions of Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410.

       382.      Gulfport has not performed periodic Subpart OOOO inspections of each

condensate storage vessel cover and each condensate storage vessel closed vent system at the

Hayes Well Pad. Gulfport has thereby violated requirements of: (i) 40 C.F.R. § 60.5416(c) and

CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and Conditions of Gulfport’s PTIO for

the well pad and CAA Section 110, 42 U.S.C. § 7410.

       383.      Gulfport has not maintained required records regarding Subpart OOOO

compliance for each condensate storage vessel at the Hayes Well Pad, including records

documenting compliance with the cover requirements and closed vent system requirements

specified in 40 C.F.R. § 60.5411(b)-(c). Gulfport has thereby violated requirements of:

(i) 40 C.F.R. §§ 60.5410(h) and 60.5420(c) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the

Terms and Conditions of Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C.

§ 7410.

       384.      Gulfport has not maintained continuous compliance with the Subpart OOOO

emission control requirements applicable to the condensate storage vessels at the Hayes Well

Pad, including cover and closed vent system design and operation requirements and combustion

                                                70
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 71 of 194 PAGEID #: 71




control device operation requirements. Gulfport has thereby violated requirements of:

(i) 40 C.F.R. §§ 60.5395(b) and (e), 60.5411(b) and (c), 60.5412(d) and/or 60.5413(e),

60.5415(e), and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and Conditions of

Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410.

       385.    Gulfport’s violations of the Clean Air Act, as set forth in this Claim, make

Gulfport subject to injunctive relief and civil penalties of up to the inflation-adjusted statutory

maximum amounts referenced in Paragraph 43, per day per violation, pursuant to CAA Section

113(b), 42 U.S.C. § 7413(b).

                                     Claim 12
                Subpart OOOO and PTIO Violations at the Sandra Well Pad

       386.    Paragraphs 1 through 282 are incorporated herein by reference.

       387.    Gulfport did not make a Subpart OOOO emission determination for each storage

vessel at the Sandra Well Pad by the applicable emission determination deadline. Gulfport has

thereby violated requirements of 40 C.F.R. § 60.5365(e) and CAA Section 111, 42 U.S.C.

§ 7411.

       388.    Gulfport did not make a Subpart OOOO emission determination for each storage

vessel at the Sandra Well Pad after Gulfport removed the vapor recovery unit serving that well

pad. If the storage vessel qualified as a Conditionally Deregulated Storage Vessel at the time,

then this violated requirements of: (i) 40 C.F.R. § 60.5365(e)(3) and CAA Section 111,

42 U.S.C. § 7411; and (ii) the Terms and Conditions of Gulfport’s PTIO for the well pad and

CAA Section 110, 42 U.S.C. § 7410.

       389.    Gulfport did not make a Subpart OOOO emission determination for each storage

vessel at the Sandra Well Pad after the storage vessel was operated without meeting: (i) the

cover requirements specified in 40 C.F.R. § 60.5411(b); and/or (ii) the closed vent system


                                                  71
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 72 of 194 PAGEID #: 72




requirements specified in 40 C.F.R. § 60.5411(c). If the storage vessel qualified as a

Conditionally Deregulated Storage Vessel at the time, then this violated requirements of:

(i) 40 C.F.R. § 60.5365(e)(3) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and

Conditions of Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410.

       390.    Gulfport did not make a Subpart OOOO initial notification for each condensate

storage vessel at the Sandra Well Pad. Gulfport has thereby violated requirements of 40 C.F.R.

§ 60.5420(b)(6) and CAA Section 111, 42 U.S.C. § 7411.

       391.    Gulfport has not submitted Subpart OOOO annual reports for each condensate

storage vessel at the Sandra Well Pad. Gulfport has thereby violated requirements of:

(i) 40 C.F.R. § 60.5420(b)(6) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and

Conditions of Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410.

       392.    Gulfport has not performed periodic Subpart OOOO inspections of each

condensate storage vessel cover and each condensate storage vessel closed vent system at the

Sandra Well Pad. Gulfport has thereby violated requirements of: (i) 40 C.F.R. § 60.5416(c) and

CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and Conditions of Gulfport’s PTIO for

the well pad and CAA Section 110, 42 U.S.C. § 7410

       393.    Gulfport has not maintained required records regarding Subpart OOOO

compliance for each condensate storage vessel at the Sandra Well Pad, including records

documenting compliance with the cover requirements and closed vent system requirements

specified in 40 C.F.R. § 60.5411(b)-(c). If the storage vessel qualified as a Conditionally

Deregulated Storage Vessel at the time, then this violated requirements of: (i) 40 C.F.R.

§ 60.5365(e)(3) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and Conditions of

Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410. If the storage vessel

qualified as a Fully Regulated Storage Vessel at the time, then this violated requirements of:

                                                72
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 73 of 194 PAGEID #: 73




(i) 40 C.F.R. §§ 60.5410(h) and 60.5420(c) and CAA Section 111, 42 U.S.C. § 7411; and (ii) the

Terms and Conditions of Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C.

§ 7410.

       394.      Gulfport has not maintained continuous compliance with the Subpart OOOO

emission control requirements applicable to the condensate storage vessels at the Sandra Well

Pad, including cover and closed vent system design and operation requirements. Gulfport has

thereby violated requirements of: (i) 40 C.F.R. §§ 60.5395(b) and (e), 60.5411(b) and (c),

60.5415(e), and CAA Section 111, 42 U.S.C. § 7411; and (ii) the Terms and Conditions of

Gulfport’s PTIO for the well pad and CAA Section 110, 42 U.S.C. § 7410.

          395.   Gulfport’s violations of the Clean Air Act, as set forth in this Claim, make

Gulfport subject to injunctive relief and civil penalties of up to the inflation-adjusted statutory

maximum amounts referenced in Paragraph 43, per day per violation, pursuant to CAA Section

113(b), 42 U.S.C. § 7413(b).

                                       PRAYER FOR RELIEF

          Wherefore, the United States requests that this Court:

          i. Enjoin Gulfport from further violations of the CAA and order Gulfport to take all

             steps necessary to achieve compliance with the CAA;

          ii. Assess civil penalties against Gulfport of up to $37,500 per day for each violation

             until November 2, 2015, and up to $99,681 per day for each violation after

             November 2, 2015;

          iii. Award the United States its costs in this action;

          iv. Award any other appropriate relief in accordance with CAA Section 113(b),

             42 U.S.C. § 7413(b); and

          v. Grant such other relief as the Court deems just and proper.

                                                    73
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 74 of 194 PAGEID #: 74



Signature Page for CornplaIlnt in United States v. Gulfport Energy Corporation (S.D. Ohio)



                                               FOR THE UNITED STATES OF AMERICA:




                                                                 ZT CL~4
                                                                 General
                                               Frlvironment and Natural Resources Division
                                               U.S. Department of Justice


                                                                                 ~S~— ,
                                               RANDALL M. STONE, Senior Attorney
                                               Environmental Enforcement Section
                                               U.S. Department of Justice
                                               P.O. Box 7611
                                               Washington, DC 20044-7611
                                               Tel. No.:       (202)514-1308
                                               Fax No.:        (202)616-6584
                                               E-rrnail:randall.stone@usdoj.gov
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 75 of 194 PAGEID #: 75



Signature Page for Complaint in United States v. Gulfport Energy Corporation (S.D. Ohio)




                                               DAVID M. DEVILLERS
                                               United States Attorney
                                               Southern District of Ohio


                                               MARK D’ALESSANDRO
                                               Civil Chief, Office of the United States Attorney
                                               Southern District of Ohio
                                               303 Marconi Blvd., Suite 200
                                               Columbus, OH 43215
                                               Tel. No.:      (614) 469-5715
                                               Fax No.:       (614) 469-5653


OF COUNSEL:
Robert Peachey
Associate Regional Counsel
EPA Region 5
77 West Jackson Boulevard
Chicago, IL 60604-3590
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 76 of 194 PAGEID #: 76




Attachment 1: Ohio Model General PTIO 12.1
    Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 77 of 194 PAGEID #: 77
                                                                            Permit Number: [Permit Number]
                                                                              Facility Name: [Facility Name]
                                                                                      Facility ID: [Facility ID]
                                                                       Working Copy of a Permit in Progress




                                GENERAL PERMIT 12.1 TEMPLATE

High Volume Horizontal Hydraulic Fracturing, OIL AND GAS WELL SITE PRODUCTION OPERATIONS

             B. Facility-Wide Terms and Conditions
   The following are the terms and conditions for a General PTIO to be issued to a non-Title V facility




                                              Page 1 of 58
     Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 78 of 194 PAGEID #: 78
                                                                             Permit Number: [Permit Number]
                                                                               Facility Name: [Facility Name]
                                                                                       Facility ID: [Facility ID]
                                                                        Working Copy of a Permit in Progress

1.   This permit document constitutes a permit-to-install issued in accordance with ORC 3704.03(F) and a
     permit-to-operate issued in accordance with ORC 3704.03(G).

     a)     For the purpose of a permit-to-install document, the facility-wide terms and conditions identified
            below are federally enforceable with the exception of those listed below which are enforceable
            under state law only.

              (1)    B.6. and B.8.

     b)     For the purpose of a permit-to-operate document, the facility-wide terms and conditions
            identified below are enforceable under state law only with the exception of those listed below
            which are federally enforceable.

              (1)    B.9. and B.10.

2.   The Ohio EPA has determined that this facility is subject to the requirements of 40 CFR Part 63
     Subpart ZZZZ, the National Emission Standards for Hazardous Air Pollutants (NESHAP) for
     Reciprocating Internal Combustion Engines; and Part 63 Subpart HH, the National Emission Standards
     for Hazardous Air Pollutants from Oil and Natural Gas Production Facilities . At this time, the Ohio EPA
     is not accepting delegation for area sources subject to the Maximum Achievable Control Technology
     NESHAP (MACT) rules. The requirements of these rules, that are applicable to the area source(s) for
     hazardous air pollutants (HAP) identified in this permit, shall be enforceable by U.S. EPA. The
     complete requirements of this rule (including the Part 63 General Provisions) may be accessed via the
     Internet from the Electronic code of Federal Regulations (e-CFR) website http://www.ecfr.gov/ or by
     contacting the appropriate Ohio EPA District Office or Local Air Agency.

3.   Multiple emissions units contained in this permit must comply with various federal New Source
     Performance Standards (NSPS) and Maximum Achievable Control Technology (MACT) standards.
     The complete NSPS and MACT requirements may be accessed via the internet from the Electronic
     Code of Federal Regulations (e-CFR) website http://ecfr.gpoaccess.gov or by contacting the
     appropriate Ohio EPA District Office or local air agency. The permittee must comply with the applicable
     requirements of 40 CFR Part 60 Subparts OOOO, JJJJ, and IIII and 40 CFR Part 63 Subparts HH and
     ZZZZ as they apply to the emissions source.

4.   Air contaminant sources that qualify as de minimis under OAC rule 3745-15-05, or are exempt under
     OAC rule 3745-31-03(A)(1) or (4) are not subject to emission standards established within this permit.
     Although this permit does not apply to de minimis or exempt sources, emissions from de minimis or
     exempt sources must be included in the total potential to emit (PTE) calculations for this permit. PTE
     calculations should include sources such as:

     a)     qualifying non-road engines (exempt per 3745-31-03(A)(1)(pp)),

     b)     emergency diesel generator(s) (exempt per 3745-31-03(A)(1)(nn)),

     c)     micro turbines less than 200 kW (de mimimis per OAC rule 3745-15-05), and

     d)     natural gas-fired heaters/boilers of various types that are less than 10 MMBtu/hr heat input
            (exempt per 3745-31-03(A)(1)(a)).

5.   Emissions units permitted under a previously issued PTI/PTIO as portable sources shall be subject to
     the requirements of this General Permit during the time they are located at this site, provided that the
     emission unit(s) meets the qualifying criteria.

                                              Page 2 of 58
      Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 79 of 194 PAGEID #: 79
                                                                                  Permit Number: [Permit Number]
                                                                                    Facility Name: [Facility Name]
                                                                                            Facility ID: [Facility ID]
                                                                             Working Copy of a Permit in Progress

6.    The requirements of this permit do not supersede any Ohio Department of Natural Resources
      requirements.

7.    It is the permittee’s responsibility to determine if any air pollution emitting equipment not covered by this
      permit needs a separate air permit.

8.    Modeling to demonstrate compliance with the “Toxic Air Contaminant Statute”, ORC 3704.03(F)(4)(b),
      is not necessary if/when the maximum annual emissions for each toxic air contaminant, as defined in
      OAC rule 3745-114-01, is less than 1.0 ton per year (or are subject to a standard under 40 CFR Part
      63). OAC Chapter 3745-31 requires permittees to apply for and obtain a new or modified PTIO prior to
      making a "modification" as defined by OAC rule 3745-31-01. The permittee is hereby advised that
      changes in the composition of the materials or use of new materials that would cause the emissions of
      any toxic air contaminant to increase to above 1.0 ton per year may require the permittee to apply for
      and obtain a new PTIO.

9.    The permittee remains subject to all applicable federal law and regulations and all applicable provisions
      of the Ohio State Implementation Plan as approved by the Administrator of the U.S. EPA. The
      provisions of the Ohio State Implementation Plan are independently enforceable by the U.S. EPA.

10.   If the determination that the facility is not a major source is based on actual emissions of 5 tons per
      year or more of any single HAP or 12.5 tons per year or more of a combination of HAP, the permittee
      shall update the facility’s major source determination within 1 year of the prior determination and each
      year thereafter, using gas composition data measured during the preceding 12 months of operation.
      Only HAP emissions from glycol dehydration units and storage vessels shall be aggregated for major
      source determination at the production field facility (facility located prior to the point of custody transfer).

      [40 CFR 63.760(c)] and [40 CFR 63.761]

11.   Emission units and any required control and monitoring equipment shall be operated in a manner
      consistent with safety and good air pollution control practices for minimizing emissions.

      [40 CFR 63.764(j)], [40 CFR 60.4243(b)], and [40 CFR 60.4211(g)]




                                                   Page 3 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 80 of 194 PAGEID #: 80
                                                            Permit Number: [Permit Number]
                                                              Facility Name: [Facility Name]
                                                                      Facility ID: [Facility ID]
                                                       Working Copy of a Permit in Progress




      C. Emissions Unit Terms and Conditions




                                   Page 4 of 58
     Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 81 of 194 PAGEID #: 81
                                                                             Permit Number: [Permit Number]
                                                                               Facility Name: [Facility Name]
                                                                                       Facility ID: [Facility ID]
                                                                        Working Copy of a Permit in Progress

1.   Emissions Unit: Dehydration System, P001

     Operations, Property and/or Equipment Description:

           P001             Up to two glycol dehydration unit(s) (includes contact tower or absorption column
                            and glycol dehydration unit reboiler) and gas-condensate-glycol (GCG) separator
                            (flash separator), which may be vented to a condenser or BTEX (benzene,
                            toluene, ethyl benzene, xylene) elimination system with condenser, and/or flare
                            (less than 10 MMBtu/hr) or a facility-wide flare (see P004).


     a)    This permit document constitutes a permit-to-install issued in accordance with ORC 3704.03(F)
           and a permit-to-operate issued in accordance with ORC 3704.03(G).

           (1)    For the purpose of a permit-to-install document, the emissions unit terms and conditions
                  identified below are federally enforceable with the exception of those listed below which
                  are enforceable under state law only.

                  a.       1.b)(1)d.

           (2)    For the purpose of a permit-to-operate document, the emissions unit terms and
                  conditions identified below are enforceable under state law only with the exception of
                  those listed below which are federally enforceable.

                  b.       1.b)(1)e. and 1.b)(1)f.

     b)    Applicable Emissions Limitations and/or Control Requirements

           (1)    The specific operation(s), property, and/or equipment that constitute each emissions unit
                  along with the applicable rules and/or requirements and with the applicable emissions
                  limitations and/or control measures are identified below. Emissions from each unit shall
                  not exceed the listed limitations, and the listed control measures shall be specified in
                  narrative form following the table.

                       Applicable Rules/Requirements            Applicable Emissions Limitations/Control
                                                                Measures
            a.         OAC rule 3745-31-05(A)(3),          as   For Total Organic Compounds (TOC), total
                       effective 11/30/01                       hazardous air pollutants (total HAP), or
                                                                benzene, compliance with the applicable
                                                                control requirements of 40 CFR Part 63,
                                                                Subpart HH.

                                                                Emissions from a flare used to control
                                                                emissions from the glycol dehydration unit
                                                                shall not exceed:

                                                                0.25 ton Nitrogen Oxides (NOx) per month
                                                                averaged over a 12-month rolling period;

                                                                0.23 ton VOC per month averaged over a
                                                                12-month rolling period; and

                                               Page 5 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 82 of 194 PAGEID #: 82
                                                                          Permit Number: [Permit Number]
                                                                            Facility Name: [Facility Name]
                                                                                    Facility ID: [Facility ID]
                                                                     Working Copy of a Permit in Progress

                   Applicable Rules/Requirements             Applicable Emissions Limitations/Control
                                                             Measures
                                                             0.15 ton Sulfur dioxide (SO2) per month
                                                             averaged over a 12-month rolling period.

                                                             See b)(2)a.
       b.          OAC rule 3745-31-05(A)(3)(a)(ii)          See b)(2)b.
       c.          ORC 3704.03(T)                            Carbon Monoxide (CO) emissions from a
                                                             flare used as a control device for the
                                                             dehydrator shall not exceed 1.35 tons CO
                                                             per month averaged over a 12-month rolling
                                                             period.
       d.          OAC rule 3745-31-05(E)                    See b)(2)b.
       e.          Part 63, Subpart HH, National             Compliance with the applicable portions of
                   Emission Standards for hazardous air      40 CFR Part 63, Subpart HH. Any final
                   pollutants (NESHAP) from Oil and          amendments to this rule will supersede any
                   Natural Gas Production Facilities         previous Subpart HH requirement(s) in this
                                                             permit.
       f.
                   40 CFR 63.11(b)(4)                        No visible emissions except for 5 minutes
                                                             during any 2 consecutive hours.


        (2)    Additional Terms and Conditions

              a.        The permittee has satisfied the Best Available Technology (BAT) requirements
                        pursuant to OAC paragraph 3745-31-05(A)(3), as effective November 30, 2001,
                        in this permit. On December 1, 2006, paragraph (A)(3) of OAC rule 3745-31-05
                        was revised to conform to ORC changes effective August 3, 2006 (S.B. 265
                        changes), such that BAT is no longer required by State regulation for NAAQS
                        pollutant less than ten tons per year. However, that rule revision has not yet
                        been approved by U.S. EPA as a revision to Ohio’s State Implementation Plan
                        (SIP). Therefore, until the SIP revision occurs and the U.S. EPA approves the
                        revision to OAC rule 3745-31-05, the requirement to satisfy BAT still exists as
                        part of the federally–approved SIP for Ohio. Once U.S. EPA approves the
                        December 1, 2006 version of 3745-31-05, then BAT no longer applies.

              b.        These rules apply once U.S. EPA approves the December 1, 2006 version of
                        OAC rule 3745-31-05 as part of the State Implementation Plan:

                        i.     This permit takes into account the following voluntary restrictions
                               (including the use of any applicable air pollution control equipment) for the
                               purpose of avoiding Best Available Technology (BAT) requirements under
                               OAC rule 3745-31-05(A)(3):

                               (a)      Emissions of Volatile Organic Compounds (VOC) (excludes
                                        methane and ethane) shall not exceed 5.0 tons/year;

                               (b)      Use of a dehydration system flash separator that captures flash
                                        vapors; and

                                            Page 6 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 83 of 194 PAGEID #: 83
                                                                       Permit Number: [Permit Number]
                                                                         Facility Name: [Facility Name]
                                                                                 Facility ID: [Facility ID]
                                                                  Working Copy of a Permit in Progress

                            (c)    Use of a flare and/or a BTEX Elimination System with condenser
                                   on the dehydration still vent(s) as needed to comply with the 5.0
                                   ton VOC/year emission limit.

                    ii.     The Best Available Technology (BAT) requirements under OAC rule
                            3745-31-05(A)(3) do not apply to the NOx and SO2 emissions from this air
                            contaminant source since the potential to emit for NOx and SO2 are less
                            than ten tons per year.

c)    Operational Restrictions

      (1)    If this facility does not qualify for the dehydrator exemption found in 40 CFR Part
             63.764(e), then this facility must comply with all applicable operational restrictions and
             control requirements found in 40 CFR Part 63, Subpart HH, including the requirements
             for a flare.

      (2)    If this facility does qualify for the dehydrator exemption found in 40 CFR Part 63.764(e),
             then:

             a.     If a flare is used to control emissions from the dehydrator:

                    i.      The flare shall be operated with a flame present at all times when gases
                            are vented to it.

                    ii.     An automatic flame ignition system shall be installed.

                    iii.    If the permittee is using a pilot flame ignition system, the presence of a
                            pilot flame shall be monitored using a thermocouple or other equivalent
                            device to detect the presence of a flame. A pilot flame shall be
                            maintained at all times in the flare’s pilot light burner. If the pilot flame
                            goes out and does not relight, then an alarm shall sound.

                    iv.     If the permittee is using an electric arc ignition system, the arcing of the
                            electric arc ignition system shall pulse continually and a device shall be
                            installed and used to continuously monitor the electric arc ignition system.

                    v.      Any flare, auto ignition system, and recorder shall be installed, calibrated,
                            operated, and maintained in accordance with the manufacturer’s
                            recommendations, instructions, and operating manuals.

             b.     If a condenser (or BTEX elimination system) is used to control emissions from
                    the dehydrator:

                    i.      The condenser shall be operated at all times when gases are vented to it.

                    ii.     The condenser must be equipped with a continuous temperature
                            monitoring device that continuously monitors and records the dehydration
                            still vent temperature.

                    iii.    The condenser, temperature monitoring device and recorder shall be
                            installed, calibrated, operated, and maintained in accordance with the
                            manufacturer’s recommendations, instructions, and operating manuals.

                                        Page 7 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 84 of 194 PAGEID #: 84
                                                                      Permit Number: [Permit Number]
                                                                        Facility Name: [Facility Name]
                                                                                Facility ID: [Facility ID]
                                                                 Working Copy of a Permit in Progress


d)    Monitoring and/or Recordkeeping Requirements

      (1)   The permittee shall maintain records of the annual facility natural gas or hydrocarbon
            liquid throughput or a record of the maximum potential annual throughput rate attainable,
            based on the physical and operational design of the unit, in accordance with 40 CFR
            63.760(a).

      (2)   Where a flare is used to control the dehydration still vent, the permittee must:

            a.     continuously monitor the presence of the flame;

            b.     record all periods during which the automatic flare ignition system (pilot flame or
                   electronic arc ignition system) or thermocouple was not working; and

            c.     record all periods during which there was gas being vented to the flare but the
                   flare was not lit.

      (3)   Where a condenser (or BTEX elimination system) is used to control the dehydration still
            vent, the permittee must:

            a.     continuously monitor and record the vapor outlet temperature of the condenser;
                   and

            b.     record all periods of time when the condenser is not operating correctly to control
                   the emissions from the dehydration still vent.

      (4)   For each triethylene glycol (TEG) dehydration unit, the permittee shall document the
            method of compliance as follows:

            a.     if the permittee is using the exemption for the annual average flow rate of natural
                   gas to the TEG dehydration unit, the permittee shall either install and operate a
                   monitoring instrument to directly measure and record the natural gas flow rate to
                   the glycol dehydration unit or demonstrate to the Director’s satisfaction that the
                   actual annual average natural gas flow rate to the dehydration unit is less than
                   85,000 scm/day, in accordance with 40 CFR 63.772(b)(1); or

            b.     if the permittee is using the exemption for the actual average benzene emissions
                   from the TEG dehydration unit, the permittee shall keep the record of the
                   determination (including the test methods and data used to support it) using
                   either the GRI-GLYCalcTM model or by directly measuring benzene using the
                   appropriate methods identified in 40 CFR 63.772(a)(1), in accordance with 40
                   CFR 63.772(b)(2); or

            c.     if the permittee does not meet one of the exemptions identified in 40 CFR
                   63.764(e) and is not located in a Urbanized Area (UA) plus offset and Urban
                   Cluster (UC) boundary (as defined in 40 CFR 63.761), the permittee may
                   (instead of meeting the control requirements) keep the record of the calculation
                   for the optimal circulation rate (or alternate circulation rate as allowed using GRI-
                   GLYCalcTM model) and records documenting this circulation rate is not exceeded
                   in accordance with 40 CFR 63.764(d)(2); or


                                       Page 8 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 85 of 194 PAGEID #: 85
                                                                      Permit Number: [Permit Number]
                                                                        Facility Name: [Facility Name]
                                                                                Facility ID: [Facility ID]
                                                                 Working Copy of a Permit in Progress

            d.     if the permittee does not meet one of the exemptions identified in 40 CFR
                   63.764(e) and is located in a Urban Area (UA) plus offset and Urban Cluster (UC)
                   boundary (as defined in 40 CFR 63.761), the permittee shall comply with the
                   control requirements specified in 40 CFR 63.765 and the monitoring and
                   recordkeeping requirements identified in 40 CFR 63.764(d)(1) to demonstrate
                   compliance.

e)    Reporting Requirements.

      (1)   The permittee shall submit an annual Permit Evaluation Report (PER) to the Ohio EPA
            District Office or Local Air Agency by the due date identified in the Authorization section
            of this permit. The permit evaluation report shall cover a reporting period of no more
            than twelve months for each air contaminant source identified in this permit. It is
            recommended that the PER is submitted electronically through the Ohio EPA’s “e-
            Business Center: Air Services” although PERs can be submitted via U.S. postal service
            or can be hand delivered.

            [OAC 3745-15-03(B)(2) and (D)]

      (2)   The permittee shall identify in the PER:

            a.     the annual facility natural gas or hydrocarbon liquid throughput for the year of the
                   report, in accordance with 40 CFR 63.760(a);

            b.     identification of the kind of liquid glycol used in the dehydrator during the year of
                   the report, e.g., ethylene glycol, diethylene glycol, or triethylene glycol*;

            c.     if the permittee is using triethylene glycol and meeting the exemption for the flow
                   rate of natural gas to the TEG dehydration unit, the actual annual average natural
                   gas flow rate to the TEG dehydration unit; and either the calculations and/or
                   method of measurement of this flow rate or a statement that this flowrate was
                   based on the maximum design capacity of the unit;

            d.     if the permittee is using triethylene glycol and meeting the exemption for benzene
                   emissions, the actual annual average emissions of benzene from the TEG
                   dehydration unit; and if these emissions were determined using the GRI-
                   GLYCalcTM model, the method used to determine the benzene concentration
                   entered into the model, and/or identification of the method used for direct
                   measurement;

            e.     if the permittee is using triethylene glycol and the area source is not located in an
                   UA plus offset and UC boundary and does not meet one of the exemptions
                   identified in 40 CFR 63.764(e), the calculation for the optimal circulation rate and
                   the method of measurement for the gas flowrate (MMscf/day) and inlet/outlet
                   water content (lbs/MMscf), and a statement as to whether or not the optimal
                   circulation rate was exceeded, to include the date, duration, and the non-
                   compliant circulation rate measured;

            f.     if the permittee is using triethylene glycol and the area source is located in an UA
                   plus offset and UC boundary and does not meet one of the exemptions identified
                   in 40 CFR 63.764(e), the method of control that was used to demonstrate


                                       Page 9 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 86 of 194 PAGEID #: 86
                                                                          Permit Number: [Permit Number]
                                                                            Facility Name: [Facility Name]
                                                                                    Facility ID: [Facility ID]
                                                                     Working Copy of a Permit in Progress

                     compliance, the results of the compliance demonstration, and a statement as to
                     whether or not the selected compliance option was met;

             g.      where a flare is used to control the dehydration still vent, all periods of time
                     during which the automatic flare ignition system was not functioning properly or
                     the flare was not maintained as required in this permit, to include the date, time,
                     and duration of each such period of time;

             h.      where a condenser (or BTEX elimination system) is used to control the
                     dehydration still vent, all periods of time when the continuous temperature
                     monitoring device for the condenser vapor outlet temperature is not working or is
                     not continuously recording the vapor outlet temperature when process gas is
                     being vented to the condenser; and

             i.      where the triethylene glycol dehydrator does not meet one of the exemptions in
                     40 CFR 63.764(e) or is not demonstrating compliance by documenting and
                     maintaining the optimum glycol circulation rate as required in 40 CFR
                     63.764(d)(2), the flare or condenser used to demonstrate compliance shall meet
                     all of the requirements of Part 63 Subpart HH.

             * if not using triethylene glycol, the information in “c” through “i” is not required

             [40 CFR 63.764(d) and (e)], [40 CFR 63.765], and [40 CFR 63.772(a) and(b)]

f)    Testing Requirements

      Compliance with the Emission Limitations and/or Control Requirements specified in section b) of
      these terms and conditions shall be determined in accordance with the following methods:

      (1)    Emissions Limitation:

             For total TOC, total HAP, or benzene, compliance with the applicable control
             requirements of 40 CFR Part 63, Subpart HH.

             Applicable Compliance Method:

             The permittee may determine the annual total TOC (excludes methane and ethane),
             total HAP, or benzene emissions using the appropriate methods identified in 40 CFR
             63.772 and/or GRI-GLYCalcTM model, Version 3.0 or higher, and the procedures
             presented in the associated GRI-GLYCalcTM Technical Reference Manual. Inputs to the
             model shall be representative of actual operating conditions of the glycol dehydration
             unit(s) and may be determined using the procedures documented in the Gas Research
             Institute (GRI) report entitled ‘‘Atmospheric Rich/Lean Method for Determining Glycol
             Dehydrator Emissions’’ (GRI–95/0368.1);

             Potential TOC, total HAP, and/or benzene emissions estimates shall be based on the
             maximum glycol circulation rate(s), in gallons per minute (gpm); the worst case pollutant
             concentrations from representative extended gas analyses of the inlet wet gas; and the
             maximum natural gas flow rate, as determined by 40 CFR 63.772(b)(1)(i); or for a new
             unit, potential emissions shall be estimated in accordance with 40 CFR 63.760(a) and
             increased by a factor of 1.2. The permittee may also determine the estimated annual


                                         Page 10 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 87 of 194 PAGEID #: 87
                                                                     Permit Number: [Permit Number]
                                                                       Facility Name: [Facility Name]
                                                                               Facility ID: [Facility ID]
                                                                Working Copy of a Permit in Progress

            VOC emission through direct measurement using Method M25A or Method 18, both
            from Appendix A of Part 60.

            [40 CFR 63.765(b)(1) and/or (c)(3)], [40 CFR 63.771(c) and (d)], [40 CFR 63.772], [40 CFR
            63.773(d)], and [OAC rule 3745-31-05(E)]

      (2)   Emission Limitation from a flare used to control the dehydrator:

            1.35 tons of CO per month averaged over a 12-month rolling period

            Applicable Compliance Method:

            The emissions limitation for CO is based on using the AP-42 emission factor of 0.37 lb
            CO/MMBtu from Chapter 13.5 for Industrial Flares, Table 13.5-1, “Emission Factors for
            Flare Operations” and using the estimated burner rating of 10.0 MMBtu/hr. Estimated
            CO emissions shall be determined by the following calculations:

            0.37 lb CO/MMBtu x 10.0 MMBtu/hr = 3.7 lbs CO/hr

            3.7 lbs CO/hr x 8760 hrs/yr x 1 ton/2000 lbs = 16.2 tons CO/year

            16.2 tons CO ÷ 12 months = 1.35 tons CO/month averaged over a 12-month rolling
            period

            Compliance with the tons/month averaged over a 12-month rolling period shall be
            determined following the first 12 months of operation.

      (3)   Emission Limitation from a flare used to control the dehydrator:

            0.23 ton of VOC per month averaged over a 12-month rolling period

            Applicable Compliance Method:

            The emissions limitation for VOC is based on using the AP-42 emissions factor of 0.14 lb
            of hydrocarbon/MMBtu from Chapter 13.5 for Industrial Flares, Table 13.5-1 “Emission
            Factors for Flare Operations” excluding emissions of methane (55% per Table 13.5-2
            “Hydrocarbon Composition of Flare Emissions”) and using the estimated burner rating of
            10 MMBtu/hr. Estimated VOC emissions shall be determined by the following
            calculation:

            0.14 lb VOC/MMBtu x 45% x 10.0 MMBtu/hr = 0.63 lb VOC/hr

            0.63 lb VOC/hr x 8760 hr/yr x 1 ton/2000 lbs = 2.8 tons VOC/year

            2.8 tons VOC ÷ 12 months = 0.23 ton VOC/month averaged over a 12-month rolling
            period

            Compliance with the tons/month averaged over a 12-month rolling period shall be
            determined following the first 12 months of operation.

      (4)   Emission Limitation from a flare used to control the dehydrator:

            0.25 ton of NOx per month averaged over a 12-month rolling period

                                      Page 11 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 88 of 194 PAGEID #: 88
                                                                     Permit Number: [Permit Number]
                                                                       Facility Name: [Facility Name]
                                                                               Facility ID: [Facility ID]
                                                                Working Copy of a Permit in Progress

            Applicable Compliance Method:

            The emissions limitation for NOx is based on using the AP-42 emission factor of 0.068 lb
            NOx/MMBtu from Chapter 13.5 for Industrial Flares, Table 13.5-1, “Emission Factors for
            Flare Operations” and using the estimated burner rating of 10 MMBtu/hr. Estimated
            NOx emissions shall be determined by the following calculation:

            0.068 lb NOx/MMBtu x 10.0 MMBtu/hr = 0.68 lb NOx /hr

            0.68 lb NOx/hr x 8760 hrs/yr x 1 ton/2000 lbs = 3.0 tons NOx/year

            3.0 tons NOx ÷ 12 months = 0.25 ton NOx/month averaged over a 12-month rolling
            period

            Compliance with the tons/month averaged over a 12-month rolling period shall be
            determined following the first 12 months of operation.

      (5)   Emission Limitation from a flare used to control the dehydrator:

            0.15 ton of SO2 per month averaged over a 12-month rolling period

            Applicable Compliance Method:

            The SO2 emissions limitation is based on a fuel gas with a maximum H2S content of 250
            ppmv for sour gas.

            Compliance with the ton per year SO2 emissions limitation shall be determined by the
            following calculations:

            10 MMBtu/hr x 1 scf/1020 Btu x 1 lb-mole/379.5 scf x 250 ppm H2S x 64 lb SO2/lb-mole
            = 0.41 lb SO2/hr

            0.41 lb SO2/hr x 8760 hrs/year x 1 ton/2000 lbs = 1.8 tons SO2/year

            1.8 tons SO2 ÷ 12 months = 0.15 ton SO2/month averaged over a 12-month rolling period

            Compliance with the tons/month averaged over a 12-month rolling period shall be
            determined following the first 12 months of operation.

      (6)   Emission Limitation:

            Where the flare is used to demonstrate compliance with Part 63, Subpart HH, there shall
            be no visible emissions from the flare, except for periods not to exceed a total of 5
            minutes during any 2 consecutive hours.

            Applicable Compliance Method:

            Compliance with the visible emissions limitation shall be determined in accordance with
            U.S. EPA Method 22 in Appendix A of 40 CFR Part 60.

            [40 CFR 63.11(b)(4)]

g)    Miscellaneous Requirements

                                      Page 12 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 89 of 194 PAGEID #: 89
                                                            Permit Number: [Permit Number]
                                                              Facility Name: [Facility Name]
                                                                      Facility ID: [Facility ID]
                                                       Working Copy of a Permit in Progress

        (1)   None




                                  Page 13 of 58
     Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 90 of 194 PAGEID #: 90
                                                                                 Permit Number: [Permit Number]
                                                                                   Facility Name: [Facility Name]
                                                                                           Facility ID: [Facility ID]
                                                                            Working Copy of a Permit in Progress

2.   Emissions Units: Spark Ignition Internal Combustion Engines, P002

     Operations, Property and/or Equipment Description:

               P002            One or multiple stationary natural gas-fired spark ignition (SI) internal combustion
                               engines (ICE) with a combined total horsepower (HP) of no more than 1,800 HP
                               for the site.*

                               Includes 2007 and later model year engines manufactured after the applicable
                               effective date identified in 40 CFR 60.4230(a)(3); and engines manufactured
                               before the effective date of the NSPS, where compliance with the Part 60
                               Subpart JJJJ emissions standards for the same size engine can be met by
                               retrofitting the engine with a control device and demonstrated through stack
                               testing.

               * In order to maintain the carbon monoxide (CO) emissions below major source thresholds and
               nitrogen oxides (NOx) emissions below state significant impact levels, where the sum of the total
               horsepower (HP) of the spark ignition (SI) engines exceeds 1,300 HP, the SI engines rated at or
               over 100 HP may be required to meet more stringent standards for CO and NOx than is
               applicable to the engine.

     a)        This permit document constitutes a permit-to-install issued in accordance with ORC 3704.03(F)
               and a permit-to-operate issued in accordance with ORC 3704.03(G).

               (1)      For the purpose of a permit-to-install document, the emissions unit terms and conditions
                        identified below are federally enforceable with the exception of those listed below which
                        are enforceable under state law only.

                        (a)    None.

               (2)      For the purpose of a permit-to-operate document, the emissions unit terms and
                        conditions identified below are enforceable under state law only with the exception of
                        those listed below which are federally enforceable.

                        (a)    2.b)(1)a.

     b)        Applicable Emissions Limitations and/or Control Requirements

               (1)      The specific operation(s), property, and/or equipment that constitute each emissions unit
                        along with the applicable rules and/or requirements and with the applicable emissions
                        limitations and/or control measures are identified below. Emissions from each unit shall
                        not exceed the listed limitations, and the listed control measures shall be specified in
                        narrative form following the table.


                     Applicable                     Applicable Emissions Limitations/Control
                     Rules/Requirements             Measures

          a.         40 CFR Part 60, Subpart        Engines shall either be certified to the applicable
                     JJJJ                           Part 60 Subpart JJJJ emission standards and/or
                                                    the exhaust emissions shall not exceed the
                                                  Page 14 of 58
         Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 91 of 194 PAGEID #: 91
                                                                                     Permit Number: [Permit Number]
                                                                                       Facility Name: [Facility Name]
                                                                                               Facility ID: [Facility ID]
                                                                                Working Copy of a Permit in Progress

                      In accordance with 40 CFR        following emission limitations:
                      60.4230, the engines in this
                      emissions group are subject      the applicable emission standards for nitrogen
                      to     the   New     Source      oxides (NOx), carbon monoxide (CO), and
                      Performance       Standards      volatile organic compounds (VOC) as identified
                      (NSPS) for Stationary Spark      in Table 1 to Part 60, Subpart JJJJ; or
                      Ignition    (SI)    Internal     for engines less than or equal to 25 HP, the
                      Combustion Engines (ICE).        applicable standards from 40 CFR Part 90 or
                      40 CFR 60.4233(e)                Part 1054; or

                      40 CFR 60.4231(a), (d), and      for engines greater than 25 HP and less than 100
                      (e)-mfg.                         HP, the applicable standards from Part 1048.

                      Table 1 to Part 60, Subpart      Where the total summation of the SI ICE HP is
                      JJJJ                             equal to or less than 1,300 HP, the natural gas
                                                       engine emissions together shall not exceed the
                                                       worst-case emission standards for engines of
                                                       100 HP or greater from Table 1 to the subpart1:
                                                       2.0 grams of NOx per horsepower hour (2.0 g
                                                       NOx/HP-hr);
                                                       4.0 grams of CO per horsepower hour (4.0 g
                                                       CO/HP-hr); and
                                                       1.0 gram of VOC per horsepower hour (1.0 g
                                                       VOC/HP-hr);
                                                       In order to maintain CO emissions below major
                                                       source thresholds and NOx emissions below
                                                       state significant impact levels, where the total
                                                       summation of the SI ICE HP is greater than
                                                       1,300 HP, the natural gas engine emissions
                                                       together shall not exceed the following:
                                                       1.45 grams of NOx per horsepower hour (1.45 g
                                                       NOx/HP-hr);
                                                       3.0 grams of CO per horsepower hour (3.0 g
                                                       CO/HP-hr); and
                                                       1.0 gram of VOC per horsepower hour (1.0 g
                                                       VOC/HP-hr).
                                                       See b)(2)c., d. and e.

              b.      OAC rule 3745-17-11(B)(5)        Particulate Emissions (PE) shall not exceed
                                                       0.310 lb/MMBtu for stationary small internal
                      ORC 3704.03(T)                   combustion engines rated less than or equal to
                                                       600 HP and 0.062 lb/MMBtu for stationary large


1
    Note: Each engine shall be required to meet the applicable emission standards under 40 CFR Part 60, Subpart JJJJ,
      based on the manufacture date and size engine, or where required, shall meet the Subpart JJJJ Table 1 standards or
      the limits identified in this permit by retrofitting pre-NSPS engines with a control device.
                                                     Page 15 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 92 of 194 PAGEID #: 92
                                                                            Permit Number: [Permit Number]
                                                                              Facility Name: [Facility Name]
                                                                                      Facility ID: [Facility ID]
                                                                       Working Copy of a Permit in Progress

                                               internal combustion engines rated over 600 HP.

   c.         OAC rule 3745-17-07(A)(1)        Visible particulate emissions from the exhaust
                                               stack serving this emissions unit shall not exceed
                                               20 percent opacity, as a six-minute average,
                                               except as specified by rule.

   d.         OAC rule 3745-18-06(G)           Pursuant to OAC rule 3745-18-06(A), this
                                               stationary internal combustion engine is exempt
                                               from the sulfur dioxide (SO2) emission limitation
                                               specified by this rule during any calendar day in
                                               which natural gas is the only fuel burned.

   e.         ORC 3704.03(T)                   Compliance with the applicable g/HP-hr limits
                                               from 40 CFR Part 60, Subpart JJJJ for NOx, CO
                                               and VOC.

   f.         OAC rule 3745-31-05(A)(3),       See b)(2)a.
              as effective 11/30/01
   g.         OAC       rule      3745-31-     See b)(2)b.
              05(A)(3)(a)(ii), as effective
              12/01/06
   h.         40 CFR Part 60 Subpart           All SI ICE shall meet all applicable NSPS
              JJJJ                             requirements where the model year is subject to
                                               these emission standards and all older model
              40 CFR 60.4233 and               year engines shall be fitted with a control device
              OAC 3745-31-05(F)                (where required) and shall be demonstrated to
                                               meet the NSPS emission standards as
                                               applicable to 2007 and later model year engines
                                               of the same size/power.

   i.         OAC 3745-31-05(F)                5.75 lbs NOx/hr from all SI engines combined.


        (2)      Additional Terms and Conditions

                 a.     The permittee has satisfied the Best Available Technology (BAT) requirements
                        pursuant to OAC rule 3745-31-05(A)(3), as effective November 30, 2001, in this
                        permit. On December 1, 2006, paragraph (A)(3) of OAC rule 3745-31-05 was
                        revised to conform to the Ohio Revised Code (ORC) changes effective August 3,
                        2006 (Senate Bill 265 changes), such that BAT is no longer required by State
                        regulations for National Ambient Air Quality Standard (NAAQS) pollutant(s) less
                        than ten tons per year. However, that rule revision has not yet been approved by
                        U.S. EPA as a revision to Ohio’s State Implementation Plan (SIP). Therefore,
                        until the SIP revision occurs and the U.S. EPA approves the revisions to OAC
                        rule 3745-31-05, the requirement to satisfy BAT still exists as part of the
                        federally-approved SIP for Ohio. Once U.S. EPA approves the December 1,

                                              Page 16 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 93 of 194 PAGEID #: 93
                                                                       Permit Number: [Permit Number]
                                                                         Facility Name: [Facility Name]
                                                                                 Facility ID: [Facility ID]
                                                                  Working Copy of a Permit in Progress

                    2006 version of OAC rule 3745-31-05 these emission limitations/control
                    measures no longer apply.

             b.     This rule applies once U.S. EPA approves the December 1, 2006 version of OAC
                    rule 3745-31-05 as part of the State Implementation Plan.

                    The Best Available Technology (BAT) requirements under OAC rule 3745-31-
                    05(A)(3) do not apply to the SO2 emissions from this air contaminant source
                    since the potentials to emit for SO2 are less than ten tons per year.

             c.     The stationary spark ignition (SI) internal combustion engine(s) (ICE) are subject
                    to and shall be operated in compliance with the requirements of 40 CFR Part 60,
                    Subpart JJJJ, standards of performance for stationary SI ICE.

                    [40 CFR 60.4230(a)]

             d.     The owner/operator of all SI ICE shall demonstrate compliance with the
                    emissions standards identified in 40 CFR 60.4233 of Part 60, Subpart JJJJ in
                    accordance with 40 CFR 60.4243(b).

                    [40 CFR 60.4233] and [40 CFR 60.4243(b)]

             e.     The gram per horsepower-hour emissions limitations are based on the emission
                    standards from Table 1 of NSPS JJJJ for natural gas-fired engines. In order to
                    maintain the carbon monoxide (CO) emissions below major source thresholds
                    and nitrogen oxide (NOx) emissions below state significant impact levels, where
                    the sum of the total horsepower (HP) of the spark ignition (SI) engines exceeds
                    1,300 HP, the SI engines rated at or over 100 HP shall meet the CO and NOx
                    limits identified in the Testing Section of this permit. However, each engine
                    installed at the natural gas production site and subject to a more stringent
                    standard, based on the model year and engine’s size, must be demonstrated to
                    comply with the applicable emissions standard established in 40 CFR 60.4233.

c)    Operational Restrictions

      (1)    The stationary SI ICE shall be installed, operated, and maintained according to the
             manufacturer’s recommendations or in accordance with the operator’s Operation and
             Maintenance (O&M) Plan and in a manner consistent with good air pollution control
             practice for minimizing emissions. The permittee shall operate and maintain the
             stationary SI ICE to achieve the emission standards identified in 40 CFR 60.4233 over
             the entire life of the engine(s). The air-to-fuel ratio controllers shall be set by the
             operator according to the manufacturer’s operations manual, to ensure proper operation
             of the engines and their control device (catalytic converter) and to minimize emissions.

             [40 CFR 60.4234], [40 CFR 60.4243(b)], and [40 CFR 60.4243(g)]

d)    Monitoring and/or Recordkeeping Requirements

      (1)    The following records shall be maintained for each spark ignition engine operating at the
             well site:

             a.     all notifications submitted to comply with and all documentation supporting
                    compliance with Part 60 Subpart JJJJ;
                                        Page 17 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 94 of 194 PAGEID #: 94
                                                                       Permit Number: [Permit Number]
                                                                         Facility Name: [Facility Name]
                                                                                 Facility ID: [Facility ID]
                                                                  Working Copy of a Permit in Progress

            b.     all notifications submitted to comply with and all documentation supporting
                   compliance with Part 63 Subpart ZZZZ;

            c.     records of all maintenance conducted on the engines;

            d.     for certified engines less than or equal to 100 HP, the certification from the
                   manufacturer, documenting that the engine(s) meet(s) the emission standards
                   identified in 40 CFR 60.4231 or for uncertified engines, the testing results from
                   the initial and subsequent performance tests, as applicable, conducted to meet
                   the requirements of 40 CFR 60.4243(b)(2)(i) or (ii); and

            e.     the information identified in 40 CFR Parts 90, 1048, 1054, and/or 1060 that is
                   required to be provided by the manufacturer to the operator/owner, as applicable
                   to the model year and horsepower of the engines.

            The permittee or owner/operator (if leased) of the engines shall keep the above records
            and a maintenance plan for the engines, and shall maintain documentation that the
            engine is maintained and operated according the manufacturer’s emission-related
            instructions.

            [40 CFR 60.4245(a)] and [40 CFR 60.4243(a) and (b)]

e)    Reporting Requirements

      (1)   The permittee shall submit an annual Permit Evaluation Report (PER) to the Ohio EPA
            District Office or Local Air Agency by the due date identified in the Authorization section
            of this permit. The permit evaluation report shall cover a reporting period of no more
            than twelve months for each air contaminant source identified in this permit. It is
            recommended that the PER is submitted electronically through the Ohio EPA’s “e-
            Business Center: Air Services” although PERs can be submitted via U.S. postal service
            or can be hand delivered.

            [OAC 3745-15-03(B)(2) and (D)]

      (2)   The permittee shall identify in the PER:

            a.     each SI engine located (and operated) at the production site during the year,
                   identified by the model year, horse power, and the date of manufacturer of each
                   engine;

            b.     a statement as to whether each engine was purchased certified by the
                   manufacturer, in accordance with the Subpart JJJJ, i.e., the manufacturer has
                   provided a warranty for the emissions when the engine was first sold;

            c.     a statement as to whether each engine was operated and maintained in
                   accordance with the manufacturers emission-related instructions;

            d.     the date each uncertified SI engine was tested for compliance with the applicable
                   emission standards identified in Part 60 Subpart JJJJ; and

            e.     identification of each engine that did not meet the applicable emission standards
                   identified in 40 CFR 60.4233 and/or this permit, the number of hours each such

                                       Page 18 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 95 of 194 PAGEID #: 95
                                                                      Permit Number: [Permit Number]
                                                                        Facility Name: [Facility Name]
                                                                                Facility ID: [Facility ID]
                                                                 Working Copy of a Permit in Progress

                    engine was in operation while not in compliance, the pollutant limitation(s) that
                    were exceeded, and information on the date and resolution of compliance.

      (3)    For each natural gas SI ICE not certified to the applicable emission standards identified
             in 40 CFR Part 60 Subpart JJJJ, and subject to the performance testing requirements of
             40 CFR 60.4243(b)(2), the permittee shall submit a copy of the results of each
             performance test conducted to demonstrate compliance within 60 days after the test has
             been completed.

             [40 CFR 60.4245(d)]

f)    Testing Requirements

      Compliance with the Emission Limitations and/or Control Requirements specified in section b) of
      these terms and conditions shall be determined in accordance with the following methods.

      (1)    The SI engines shall meet the applicable emissions standards identified in 40 CFR
             60.4233 and/or the applicable emission limits required in this permit. Engines greater
             than 100 HP shall not exceed the emission standards identified in Table 1 to Subpart
             JJJJ and engines less than 100 HP shall not exceed the applicable standards identified
             in 40 CFR 60.4231, as required per 40 CFR 60.4233, all as applicable to each engine’s
             horsepower and model year. In order to maintain the facility below major source
             thresholds and significant impact levels, older engines that were manufactured before
             the effective date of the NSPS shall be retrofitted with controls that can demonstrate the
             emission limits established in this permit are met.

      (2)    For each natural gas engine purchased without an EPA certificate of conformity (most
             engines >25 HP), the permittee shall conduct or have conducted an initial performance
             test to demonstrate compliance with the NSPS standards for NOx, CO, and VOC; and
             for each engine greater than 500 HP, subsequent performance tests shall be conducted
             every 8,760 hours or 3 years, whichever comes first.

             [40 CFR 60.4243(b)(2)]

      (3)    Emission Limitation:

             Visible particulate emissions from the exhaust stack serving this emissions unit shall not
             exceed 20% opacity, as a six-minute average, except as specified by rule.

             Applicable Compliance Method:

             If required, compliance shall be determined through visible emission observations
             performed in accordance with U.S. EPA Reference Method 9 in 40 CFR, Part 60,
             Appendix A.

             [OAC rule 3745-17-07(A)(1)]

      (4)    Emissions Limitations:

             Particulate Emissions (PE) shall not exceed 0.310 lb/MMBtu for small engines ≤ 600 HP;
             and 0.062 lb/MMBtu for large engines > 600 HP

             Applicable Compliance Method:
                                           Page 19 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 96 of 194 PAGEID #: 96
                                                                     Permit Number: [Permit Number]
                                                                       Facility Name: [Facility Name]
                                                                               Facility ID: [Facility ID]
                                                                Working Copy of a Permit in Progress

            If required, the permittee shall demonstrate compliance with the emission limitations
            through exhaust emission tests performed in accordance with 40 CFR Part 60, Appendix
            A, Methods 1 through 5.

            [OAC 3745-17-11(B)(5)]

      (5)   Emissions Limitations:

            2.0 grams NOx /HP-hr for engines ≥ 100 HP; or

            1.45 grams NOx /HP-hr for engines ≥ 100 HP where the total engine power is greater
            than 1,300 HP; and/or

            the combination of SI engines shall be calculated to not exceed 5.75 lbs NOx/hour,
            based on the summation of the emission stack test results and/or the pound per hour
            emissions calculated from the emission rate certified by the manufacturer.

            Applicable Compliance Method:

            The emission limitations are based on the exhaust emission standards identified in 40
            CFR 60.4231(e). Compliance with the applicable g/HP-hr NOx standard shall be
            demonstrated through performance/stack testing, if not certified to the standard. The
            g/HP-hr limitations above are based on the emission standards from Table 1 to Part 60
            Subpart JJJJ for engines 100 HP or larger. Compliance with the short term and ton per
            year NOx emissions limitation shall be determined for each non-emergency spark
            ignition engine located on the site using the applicable compliance methods identified in
            Part 60 Subpart JJJJ. The combination of SI engines together shall be calculated to not
            exceed 5.75 lbs NOx/hour, based on the summation of the emission stack test results
            and/or the pound per hour NOx emissions calculated from the emission rate certified by
            the manufacturer.

            Where the sum of the total HP of the facility SI ICE is no greater than 1,300 HP, the
            following calculations establish the pound per hour emissions of NOx from the spark
            ignition engines covered in this permit:

            2.0 g NOx/HP-hr x 1,300 HP x 1lb/454 g = 5.73 lbs NOx/hr

            Where the sum of the total HP of the SI ICE exceeds 1,300 HP, an average NOx limit
            between 2.0 grams/HP-hr and 1.45 grams/HP-hr shall be required in order to meet the
            5.75 lbs/hour NOx limitation established in this permit. The average emissions of NOx
            (in grams/HP-hr) shall be calculated as follows:
                                     n
            Average g NOx/HP-hr = ∑ [g/HP-hr x HP] / total HP
                                     n=1
            Where:

            g/HP-hr = the standard to which each natural gas engine is certified

            HP = the horsepower of each individual natural gas engine

            total HP = the total horsepower or summation of the horsepower of each natural gas
            engine

                                         Page 20 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 97 of 194 PAGEID #: 97
                                                                       Permit Number: [Permit Number]
                                                                         Facility Name: [Facility Name]
                                                                                 Facility ID: [Facility ID]
                                                                  Working Copy of a Permit in Progress

            n = number of natural gas engines at the well site

            The following calculations establish the maximum pound per hour emissions of NOx
            from the spark ignition engines covered in this permit where the summation of the
            horsepower exceeds 1,300 HP, and where the average emissions of NOx is maintained
            at or below 1.45 grams/HP-hr:

            1.45 g NOx/HP-hr x 1,800 HP x 1lb/454 g = 5.75 lbs NOx/hr

            When required, the permittee shall demonstrate compliance with the NOx limitation
            according to the requirements of 40 CFR 60.4244, using the applicable test methods in
            Table 2 to Part 60 Subpart JJJJ.

            [40 CFR 60.4233(e)], [40 CFR 60.4243(b)(2)]. [40 CFR 60.4244], and [Table 1 to Part 60 Subpart
            JJJJ]

      (6)   Emissions Limitations:

            4.0 grams CO/HP-hr for engines ≥ 100 HP; or

            3.0 grams CO/HP-hr for engines ≥ 100 HP where the total engine power is greater than
            1,300 HP; and/or

            the combination of SI engines shall be calculated to not exceed 11.9 lbs CO/hour, based
            on the summation of the emission stack test results and/or the pound per hour CO
            emissions calculated from the emission rate certified by the manufacturer.

            Applicable Compliance Method:

            The emission limitations are based on the exhaust emission standards identified in 40
            CFR 60.4231(e). Compliance with the applicable g/HP-hr CO standard shall be
            demonstrated through performance/stack testing, if not certified to the standard. The
            g/HP-hr limitations above are based on the emission standards from Table 1 to Part 60
            Subpart JJJJ for engines 100 HP or larger. Compliance with the short term and ton per
            year CO emissions limitation shall be determined for each non-emergency spark ignition
            engine located on the site using the applicable compliance methods identified in Part 60
            Subpart JJJJ. The combination of SI engines together shall be calculated to not exceed
            11.9 lbs CO/hour, based on the summation of the emission stack test results and/or the
            pound per hour CO emissions calculated from the emission rate certified by the
            manufacturer.

            Where the sum of the total HP of the facility SI ICE is no greater than 1,300 HP, the
            following calculations establish the pound per hour emissions of CO from the spark
            ignition engines covered in this permit:

            4.0 g CO/HP-hr x 1,300 HP x 1lb/454 g = 11.5 lbs CO/hr

            Where the sum of the total HP of the SI ICE exceeds 1,300 HP, an average CO limit
            between 4.0 grams/HP-hr and 3.0 grams/HP-hr shall be required in order to meet the
            11.9 lbs/hour CO limitation established in this permit. The average emissions of CO (in
            grams/HP-hr) shall be calculated as follows:
                                     n

                                         Page 21 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 98 of 194 PAGEID #: 98
                                                                       Permit Number: [Permit Number]
                                                                         Facility Name: [Facility Name]
                                                                                 Facility ID: [Facility ID]
                                                                  Working Copy of a Permit in Progress

            Average g CO/HP-hr = ∑ [g/HP-hr x HP] / total HP
                                     n=1
            Where:

            g/HP-hr = the standard to which each natural gas engine is certified

            HP = the horsepower of each individual natural gas engine

            total HP = the total horsepower or summation of the horsepower of each natural gas
            engine

            n = number of natural gas engines at the well site

            The following calculations establish the maximum pound per hour emissions of CO from
            the spark ignition engines covered in this permit where the summation of the horsepower
            exceeds 1,300 HP, and where the average emissions of CO is maintained at or below
            3.0 grams/HP-hr:

            3.0 g CO/HP-hr x 1,800 HP x 1lb/454 g = 11.9 lbs CO/hr.

            When required, the permittee shall demonstrate compliance with the CO limitation
            according to the requirements of 40 CFR 60.4244, using the applicable test methods in
            Table 2 to Part 60 Subpart JJJJ.

            [40 CFR 60.4233(e)], [40 CFR 60.4243(b)(2)]. [40 CFR 60.4244], and [Table 1 to Part 60 Subpart
            JJJJ]

      (7)   Emissions Limitations:

            1.0 gram VOC/HP-hr for engines ≥ 100 HP

            Applicable Compliance Method:

            The emission limitations are based on the exhaust emission standards identified in 40
            CFR 60.4231(e). Compliance with the applicable g/HP-hr VOC standard shall be
            demonstrated through performance/stack testing, if not certified to the standard. The
            g/HP-hr limitations above are based on the emission standards from Table 1 to Part 60
            Subpart JJJJ for engines 100 HP or larger. Compliance with the short term and ton per
            year VOC emissions limitation shall be determined for each non-emergency spark
            ignition engine located on the site using the applicable compliance methods identified in
            Part 60 Subpart JJJJ.

            The following calculations establish the pound per hour emissions of VOC from the
            spark ignition engines covered in this permit:

            1.0 g VOC/HP-hr x 1,800 HP x 1lb/454 g = 4.0 lbs VOC/hr

            When required, the permittee shall demonstrate compliance with the VOC limitation
            according to the requirements of 40 CFR 60.4244, using the applicable test methods in
            Table 2 to Part 60 Subpart JJJJ.

            [40 CFR 60.4233(e)], [40 CFR 60.4243(b)(2)]. [40 CFR 60.4244], and [Table 1 to Part 60 Subpart
            JJJJ]

                                       Page 22 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 99 of 194 PAGEID #: 99
                                                                        Permit Number: [Permit Number]
                                                                          Facility Name: [Facility Name]
                                                                                  Facility ID: [Facility ID]
                                                                   Working Copy of a Permit in Progress

g)    Miscellaneous Requirements

      (1)   Replacement of or Installation of Additional Engines

            The permittee may install additional stationary engines or replace existing engines at
            any time during the life of this permit as long as the following are met:

            a.     at any given time, the total horsepower of all natural gas engines in service at the
                   site is no more than 1,800 HP;

            b.     all natural gas engines in service at the site meet the applicable NSPS emission
                   standards as identified in the NSPS and this permit, and all applicable State or
                   Federal rules;

            c.     the permittee maintains a list of all stationary natural gas engines used at the
                   site; and

            d.     the permittee continues to meet the qualifying criteria associated with the natural
                   gas engines for this general permit.

      (2)   Stack Height of Stationary Natural Gas Engines

            a.     Any engine with greater or equal to 250 HP shall be equipped with an exhaust
                   stack that is at least 20’ above ground level.

            b.     Any engine with less than 250 HP shall be equipped with an exhaust stack that is
                   at least 12’ above ground level.




                                      Page 23 of 58
        Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 100 of 194 PAGEID #: 100
                                                                                        Permit Number: [Permit Number]
                                                                                          Facility Name: [Facility Name]
                                                                                                  Facility ID: [Facility ID]
                                                                                   Working Copy of a Permit in Progress

3.        Emissions Unit: Compression Ignition Engines, P003

          Operations, Property and/or Equipment Description:

                  P003              One or multiple stationary diesel-fired compression ignition (CI) (diesel) internal
                                    combustion engines (ICE) with a combined total horsepower (HP) of no more
                                    than 250 HP for the site2, and that are either certified to meet the Tier 3 emission
                                    standards (from 40 CFR 60.89.112 Table 1) for diesel engines or retrofitted with
                                    a control device that demonstrates each engine meets the Tier 3 standards.

          a)      This permit document constitutes a permit-to-install issued in accordance with ORC 3704.03(F)
                  and a permit-to-operate issued in accordance with ORC 3704.03(G).

                  (1)     For the purpose of a permit-to-install document, the emissions unit terms and conditions
                          identified below are federally enforceable with the exception of those listed below which
                          are enforceable under state law only.

                          (a)       None.

                  (2)     For the purpose of a permit-to-operate document, the emissions unit terms and
                          conditions identified below are enforceable under state law only with the exception of
                          those listed below which are federally enforceable.

                          (a)       3.b)(1)a.

          b)      Applicable Emissions Limitations and/or Control Requirements

                  (1)     The specific operation(s), property, and/or equipment that constitute each emissions unit
                          along with the applicable rules and/or requirements and with the applicable emissions
                          limitations and/or control measures are identified below. Emissions from each unit shall
                          not exceed the listed limitations, and the listed control measures shall be specified in
                          narrative form following the table

                                Applicable Rules/Requirements        Applicable Emissions Limitations/Control
                                                                     Measures

                   a.           40 CFR Part 60, Subpart IIII         The exhaust emissions from any compression
                                                                     ignition (CI) internal combustion engine (ICE)
                                40 CFR 60.4204(b)
                                                                     shall not exceed the appropriate Tier 3 emission
                                40 CFR 60.4201(a)                    standards identified in Table 1 to 40 CFR 89.112.
                                                                     The emission limitations are based on the
                                Table 1 to 40 CFR 89.112, Tier 3     following worst-case Tier 3 emission standards
                                                                     for engines greater than or equal to 50 HP:


2
    This emissions unit includes stationary diesel engines used for production. It does not include various portable engines
      that are temporarily used on the site nor does it include engines that are exempt from permitting. For instance, any
      engines qualifying for the non-road exemption found in Ohio Administrative Code (OAC) paragraph 3745-31-
      03(A)(1)(pp) would not be covered by this permit.
2
    Note: The worst case emission standards for diesel-fired engines less than 300 HP were used to establish the
      emissions limitation. However, each engine shall be required to meet the applicable Tier 3 emission standards (or
      Tier 2 standards for engines <50 HP) from Table 1 of 40 CFR 89.112.
                                                       Page 24 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 101 of 194 PAGEID #: 101
                                                                       Permit Number: [Permit Number]
                                                                         Facility Name: [Facility Name]
                                                                                 Facility ID: [Facility ID]
                                                                  Working Copy of a Permit in Progress


                Applicable Rules/Requirements       Applicable Emissions Limitations/Control
                                                    Measures
                                                    0.40 gram PM/kW-hr;
                                                    4.7 grams NOx + NMHC/kW-hr; and
                                                    5.0 grams CO/kW-hr.
                                                    See b)(2)c.

        b.      40 CFR 60.4207(b)                   The sulfur content of the diesel fuel burned in this
                                                    engine shall not exceed 15 ppm or 0.0015%
                40 CFR 80.510(b)                    sulfur by weight.
                                                    See b)(2)c., c)(2), d)(1), and e)(2).

        c.      40 CFR 89.113                       Engine(s) subject to Part 60, Subpart IIII shall be
                                                    certified by the manufacturer to the following
                                                    opacity standards:
                                                    20% opacity during the acceleration mode;
                                                    15% opacity during the lugging mode; and
                                                    50% opacity during the peaks in either the
                                                    acceleration or lugging modes.

        d.      OAC rule 3745-18-06                 The SO2 limitation established per this rule is less
                                                    stringent than the limitation established in 40
                                                    CFR 80.510(b).

        e.      OAC rule 3745-17-07(A)(1)           Visible particulate emissions from the exhaust
                                                    stack serving this engine shall not exceed 20%
                                                    opacity, as a six-minute average, except as
                                                    specified by rule.

        f.      OAC rule 3745-31-05(A)(3), as       Compliance with the applicable gram/kW-hr limits
                effective 11/30/01                  found in 40 CFR Part 60, Subpart IIII for PM,
                                                    NOx + NMHC, and CO.
                                                    See b)(2)a.
                OAC rule 3745-31-05(A)(3)(a)(ii),
        g.                                          See b)(2)b.
                as effective 12/01/06
        h.      OAC rule 3745-17-11(B)(5)           The emission limitation specified by this rule is
                                                    less stringent than the emission limitation
                                                    established for PM pursuant to 40 CFR Part 60,
                                                    Subpart IIII.

        i.      40 CFR Part 60 Subpart IIII       All CI ICE shall meet all applicable NSPS
                                                  requirements where the model year is subject to
                40 CFR 60.4202                    these standards and older engines shall be fitted
                                      Page 25 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 102 of 194 PAGEID #: 102
                                                                         Permit Number: [Permit Number]
                                                                           Facility Name: [Facility Name]
                                                                                   Facility ID: [Facility ID]
                                                                    Working Copy of a Permit in Progress


                  Applicable Rules/Requirements        Applicable Emissions Limitations/Control
                                                       Measures
                                                       with a control device that demonstrates the Tier 3
                                                       standards are met.


       (2)   Additional Terms and Conditions

             a.       The permittee has satisfied the Best Available Technology (BAT) requirements
                      pursuant to OAC rule 3745-31-05(A)(3), as effective November 30, 2001, in this
                      permit. On December 1, 2006, paragraph (A)(3) of OAC rule 3745-31-05 was
                      revised to conform to the Ohio Revised Code (ORC) changes effective August 3,
                      2006 (Senate Bill 265 changes), such that BAT is no longer required by State
                      regulations for National Ambient Air Quality Standard (NAAQS) pollutant(s) less
                      than ten tons per year. However, that rule revision has not yet been approved by
                      U.S. EPA as a revision to Ohio’s State Implementation Plan (SIP). Therefore,
                      until the SIP revision occurs and the U.S. EPA approves the revisions to OAC
                      rule 3745-31-05, the requirement to satisfy BAT still exists as part of the
                      federally-approved SIP for Ohio. Once U.S. EPA approves the December 1,
                      2006 version of OAC rule 3745-31-05 these emission limitations/control
                      measures no longer apply.

             b.       This rule applies once U.S. EPA approves the December 1, 2006 version of OAC
                      rule 3745-31-05 as part of the State Implementation Plan.

                      The Best Available Technology (BAT) requirements under OAC rule 3745-31-
                      05(A)(3) do not apply to the PM, NOx, CO, and VOC emissions from this air
                      contaminant source since the uncontrolled potential to emit for PM, NOx, CO,
                      and VOC are less than ten tons per year.

             c.       The stationary compression ignition (CI) internal combustion engine (ICE) is
                      subject to and shall be operated in compliance with the requirements of 40 CFR
                      Part 60, Subpart IIII, the standards of performance for stationary CI ICE.

                      [40 CFR 60.4200(a)]

             d.       The stationary CI ICE has been or shall be purchased certified by the
                      manufacturer to emission standards as stringent as those identified in 40 CFR
                      60.4201(a) and found in Tier 3 of 40 CFR 89.112, Table 1, for engines greater
                      than or equal to 50 horsepower (37 kilowatt) and less than or equal to 250
                      horsepower (186 kilowatt), and to the opacity standards found in 40 CFR 89.113.

                      [40 CFR 60.4204(b)], [40 CFR 60.4201(a)], [40 CFR 60.4203], and [40 CFR 60.4211(c)]

             e.       The quality of the diesel fuel burned in this engine shall meet the following
                      specifications on an “as received” basis:

                      i.     a sulfur content which is sufficient to comply with the allowable sulfur
                             dioxide emission limitation of 0.0015 pound sulfur dioxide/MMBtu actual
                             heat input; and 15 ppm sulfur or 0.0015% sulfur by weight;

                                            Page 26 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 103 of 194 PAGEID #: 103
                                                                        Permit Number: [Permit Number]
                                                                          Facility Name: [Facility Name]
                                                                                  Facility ID: [Facility ID]
                                                                   Working Copy of a Permit in Progress

                     ii.     a minimum cetane index of 40 or a maximum aromatic content of 35
                             volume percent; and

                     iii.    a heating value greater than 135,000 Btu/gallon.

                     Compliance with the above-mentioned specifications shall be determined by
                     using the analytical results provided by the permittee or oil supplier for each
                     shipment of oil.

                     [40 CFR 60.4207(b)] and [40 CFR 80.510(b)]

 c)    Operational Restrictions

       (1)    The stationary CI ICE shall be installed, operated, and maintained according to the
              manufacturer’s emission-related written instructions over the entire life of the engine;
              and the permittee shall only change those emission–related settings that are allowed by
              the manufacturer. The CI ICE must also be installed and operated to meet the
              applicable requirements from 40 CFR Part 89, Control of Emissions from New and In-
              use Non-road CI ICE and Part 1068, the General Compliance Provisions for Engine
              Programs. The permittee shall operate and maintain the stationary CI ICE to achieve
              the Tier 3 emission standards in Table 1 to 40 CFR 89.112, as required per 40 CFR
              60.4204.

              [40 CFR 60.4206] and [40 CFR 60.4211(a)]

       (2)    Diesel fuel burned in the CI, ICE shall not exceed the standards for sulfur as specified by
              40 CFR 80.510(b), i.e., the maximum sulfur content of diesel fuel shall not exceed 15
              ppm or 0.0015% sulfur by weight.

              [40 CFR 60.4207(b)] and [40 CFR 80.510(b)]

       (3)    If the stationary CI internal combustion engine is equipped with a diesel particulate filter
              to comply with the emission standards in 40 CFR 60.4204, the diesel particulate filter
              must be installed with a backpressure monitor that notifies the permittee when the high
              backpressure limit of the engine is approached.

              [40 CFR 60.4209(b)]

       (4)    The summation of engine power from all the diesel engines installed at the production
              facility site (following well completion) shall not exceed 250 HP.

 d)    Monitoring and/or Recordkeeping Requirements

       (1)    For each shipment of oil received for burning in this engine, the permittee shall maintain
              records of the total quantity of the diesel oil received and the oil supplier's (or
              permittee’s) analyses for sulfur content, in parts per million (40 CFR 80.510) or percent
              by weight. The permittee shall perform or require the supplier to perform the analyses
              for sulfur content and heat content in accordance with 40 CFR 80.580, using the
              appropriate ASTM methods. These records shall be retained for a minimum of 5 years
              and shall be available for inspection by the Director or his/her representative.

              [for 40 CFR 60.4207(b)]


                                         Page 27 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 104 of 194 PAGEID #: 104
                                                                       Permit Number: [Permit Number]
                                                                         Facility Name: [Facility Name]
                                                                                 Facility ID: [Facility ID]
                                                                  Working Copy of a Permit in Progress

       (2)   The permittee shall maintain the manufacturer’s certification or compliant test data for
             non-certified engines, to the applicable Tier 3 emission standards in Table 1 of 40 CFR
             89.112 at a central location for all facility ICE and it shall be made available for review
             upon request. If the manufacturer’s certification is not kept on site, the permittee shall
             maintain a log for the location of each ICE and it shall identify the agency-assigned
             emissions unit number, the manufacturer’s identification number, and the identification
             number of the certificate. The permittee or owner/operator (if leased) of the engines
             shall keep a maintenance plan and records of the maintenance conducted on each
             engine, to include documentation that the engine is maintained and operated according
             the manufacturer’s emission-related instructions.

             [40 CFR 60.4211]

       (3)   The permittee shall maintain a record of the diesel fuel burned in each ICE during each
             calendar year. The diesel fuel usage shall be calculated using the best method available
             to estimate the annual fuel consumption of each engine, which might include, but are not
             be limited to: a flow meter installed on the engine, records of the volume of diesel fuel
             oil received with each delivery, the fuel oil levels recorded from the diesel storage tank,
             and/or the recorded or estimated hours of operation along with the manufacture’s
             documentation of the estimated fuel flow rate.

       (4)   If the stationary CI internal combustion engine is equipped with a diesel particulate filter
             to comply with the emission standards in 40 CFR 60.4204, the permittee shall keep
             records of the date, time, and any corrective action(s) taken in response to the
             notification from the backpressure monitor, that the high backpressure limit of the engine
             has been approached or exceeded.

             [40 CFR 60.4214(c)]

       (5)   The permittee shall maintain a record of visible emission checks for the stack of diesel
             engines. The record shall be documented during maintenance operations.

 e)    Reporting Requirements

       (1)   The permittee shall submit an annual Permit Evaluation Report (PER) to the Ohio EPA
             District Office or Local Air Agency by the due date identified in the Authorization section
             of this permit. The permit evaluation report shall cover a reporting period of no more
             than twelve months for each air contaminant source identified in this permit. It is
             recommended that the PER is submitted electronically through the Ohio EPA’s “e-
             Business Center: Air Services” although PERs can be submitted via U.S. postal service
             or can be hand delivered.

             [OAC 3745-15-03(B)(2) and (D)]

       (2)   The permittee shall identify in the PER:

             a.     each CI engine located (and operated) at the production site during the year, to
                    include the year of manufacture and/or year rebuilt, the horse power;

             b.     a statement as to whether each engine was purchased certified by the
                    manufacturer, in accordance with the Subpart IIII, i.e., the manufacturer has
                    provided a warranty for the emissions when the engine was first sold;

                                        Page 28 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 105 of 194 PAGEID #: 105
                                                                        Permit Number: [Permit Number]
                                                                          Facility Name: [Facility Name]
                                                                                  Facility ID: [Facility ID]
                                                                   Working Copy of a Permit in Progress

              c.     a statement as to whether each engine was operated and maintained in
                     accordance with the manufacturers emission-related instructions;

              d.     the date each uncertified SI engine was tested for compliance with the Tier 3
                     emission standards from 40 CFR 89.112;

              e.     identification of any uncertified engine that did not meet the applicable Tier 3
                     emission standards, to include the horse power and year of manufacture and/or
                     year rebuilt; and

              f.     any period of time that the quality of oil burned in each engine did not meet the
                     requirements established in 40 CFR 80.510(b), based upon the required fuel
                     records, to include the amount burned, the engine combusting it, the date(s), and
                     the date the non-compliant fuel was purchased*.

              * if the fuel oil is purchased before 10/1/10, the amendments of 1/30/13 allow the fuel to
              be used until depleted

              [40 CFR 60.4207(b)] and [40 CFR 80.510(b)]

       (3)    If the stationary CI internal combustion engine is equipped with a diesel particulate filter
              to comply with the emission standards in 40 CFR 60.4204, the permittee shall include in
              the PER any records of the date, time, and any corrective action(s) taken in response to
              the notification from the monitor that the backpressure has been approached or
              exceeded.

              [for 40 CFR 60.4214(c)]

 f)    Testing Requirements

       Compliance with the Emission Limitations and/or Control Requirements specified in section b) of
       these terms and conditions shall be determined in accordance with the following methods:

       (1)    Emission Limitation:

              Manufacturer’s certification requirements related to opacity include:

              20% opacity during the acceleration mode;

              15% opacity during the lugging mode; and

              50% opacity during the peaks in either the acceleration or lugging modes.

              Applicable Compliance Method:

              The CI ICE subject to the standards in 40 CFR Part 60, Subpart IIII shall be purchased
              certified by the manufacturer to the opacity standards of 40 CFR 89.113.

              [40 CFR 60.4204(b)], [40 CFR 60.4201(a)], and [40 CFR 89.113]

       (2)    Emission Limitation:

              Visible particulate emissions from the exhaust stack serving this engine shall not exceed
              20 %opacity, as a six-minute average, except as specified by rule.
                                         Page 29 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 106 of 194 PAGEID #: 106
                                                                       Permit Number: [Permit Number]
                                                                         Facility Name: [Facility Name]
                                                                                 Facility ID: [Facility ID]
                                                                  Working Copy of a Permit in Progress

             Applicable Compliance Method:

             Visible emission checks shall be conducted following the completion of maintenance
             operations. Compliance shall be determined through visible emission observations
             performed in accordance with U.S. EPA Reference Method 9 in 40 CFR, Part 60,
             Appendix A.

             [OAC rule 3745-17-07(A)(1)]

       (3)   Emission Limitation:

             0.40 gram PM/kW-hr

             Applicable Compliance Method:

             Compliance with the applicable g/kW-hr emissions standard shall be based on the
             manufacturer’s certification to the standards applicable to each engine and by
             maintaining the engine according to the manufacturer’s specifications. The g/kW-hr
             standard above is the worst-case Tier 3 exhaust emission standards from Table 1 of 40
             CFR 89.112 for diesel engines between 50 and 300 horsepower (37 and 225 kilowatts).
             An uncertified engine shall either be stack tested following installation or test data shall
             be submitted to demonstrate compliance with the appropriate limit based on the
             horsepower.

             If required, the permittee shall demonstrate compliance with the emission limitations
             through performance tests conducted in accordance with the provisions in f)(8)below.

             [40 CFR 60.4204(b)], [40 CFR 60.4201(a)], [40 CFR 60.4211(c)], and [40 CFR 60.4212(a) and
             (c)]

       (4)   Emissions Limitations:

             4.7 grams NOx + NMHC/kW-hr

             Applicable Compliance Method:

             Compliance with the applicable g/kW-hr emissions standard shall be based on the
             manufacturer’s certification to the standards applicable to each engine and by
             maintaining the engine according to the manufacturer’s specifications. The g/kW-hr
             standard above is the worst-case Tier 3 exhaust emission standards from Table 1 of 40
             CFR 89.112 for diesel engines between 50 and 300 horsepower (37 and 225 kilowatts).
             An uncertified engine shall either be stack tested following installation or test data shall
             be submitted to demonstrate compliance with the appropriate limit based on the
             horsepower.

             For the purpose of reporting emissions, where the limitation is for NOx + NMHC, the
             NOx and VOC limitations shall be calculated using a ratio of 74.6% NOx to 25.4% VOC:*

             4.7 g NOx+NMHC/kW-hr x 74.6% NOx* = 3.5 grams NOx/kW-hr.

             If required, the permittee shall demonstrate compliance with the emission limitations
             through performance tests conducted in accordance with the provisions in f)(8)below.

                                           Page 30 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 107 of 194 PAGEID #: 107
                                                                        Permit Number: [Permit Number]
                                                                          Facility Name: [Facility Name]
                                                                                  Facility ID: [Facility ID]
                                                                   Working Copy of a Permit in Progress

             [40 CFR 60.4204(b)], [40 CFR 60.4201(a)], [40 CFR 60.4211(c)], and [40 CFR 60.4212(a) and
             (c)]

       (5)   Emissions Limitations:

             5.0 grams CO/kW-hr

             Applicable Compliance Method:

             Compliance with the applicable g/kW-hr emissions standard shall be based on the
             manufacturer’s certification to the standards applicable to each engine and by
             maintaining the engine according to the manufacturer’s specifications. The g/kW-hr
             standard above is the worst-case Tier 3 exhaust emission standards from Table 1 of 40
             CFR 89.112 for diesel engines between 50 and 300 horsepower (37 and 225 kilowatts).
             An uncertified engine shall either be stack tested following installation or test data shall
             be submitted to demonstrate compliance with the appropriate limit based on the
             horsepower.

             If required, the permittee shall demonstrate compliance with the emission limitations
             through performance tests conducted in accordance with the provisions in f)(8)below.

             [40 CFR 60.4204(b)], [40 CFR 60.4201(a)], [40 CFR 60.4211(c)] and [40 CFR 60.4212(a) and (c)]

       (6)   Emissions Limitations:

             4.7 grams NOx + NMHC/kW-hr

             Applicable Compliance Method:

             Compliance with the emission limitations shall be based on the manufacturer’s
             certification and by maintaining the engine according to the manufacturer’s
             specifications. The g/kW-hr limitation is the worst-case Tier 3 exhaust emission
             standards from Table 1 of 40 CFR 89.112 for diesel engines between 50 and 300
             horsepower (37 and 225 kilowatts). An uncertified engine shall either be stack tested
             following installation or test data shall be submitted to demonstrate compliance with the
             appropriate limit based on the horsepower.

             For the purpose of reporting emissions, where the limitation is for NOx + NMHC, the
             NOx and VOC limitations shall be calculated using a ratio of 74.6% NOx to 25.4% VOC*:

             4.7 g NOx+NMHC/kW-hr x 25.4% NMHC* = 1.19 gram VOC/kW-hr.

             If required, the permittee shall demonstrate compliance with the emission limitations
             through performance tests conducted in accordance with the provisions in f)(8)below.

             [40 CFR 60.4204(b)], [40 CFR 60.4201(a)], [40 CFR 60.4211(c)], and [40 CFR 60.4212(a) and
             (c)]

             *This ratio is based upon the linear relationship of NOx to NMHC from Table 1 of Subpart IIII,
             Table 1 from 40 CFR 89.112, to Tables 4, 5, and 6 from 40 CFR 1039.102.

       (7)   Emissions Limitation:

             Sulfur content 15 ppm or < 0.0015% by weight sulfur
                                       Page 31 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 108 of 194 PAGEID #: 108
                                                                         Permit Number: [Permit Number]
                                                                           Facility Name: [Facility Name]
                                                                                   Facility ID: [Facility ID]
                                                                    Working Copy of a Permit in Progress

             Applicable Compliance Method:

             Compliance shall be demonstrated through the record keeping requirements for the
             sulfur content of each shipment of diesel oil received. If meeting the standards in 40
             CFR 80.510(b), this calculates to approximately 0.0015 lb SO2/MMBtu.

             [40 CFR 60.4207(b)] and [40 CFR 80.510(b)]

       (8)   If it is determined by Ohio EPA that a compliance demonstration is required through
             performance testing, i.e., the engine is not certified or not operated in accordance with
             the manufacturer’s emission-related instructions, it shall be conducted using one of the
             following test methods or procedures:

             a.     in accordance with 40 CFR 60.4212, conduct the exhaust emissions testing
                    using the in-use testing procedures found in 40 CFR Part 1039, Subpart F,
                    measuring the emissions of the regulated pollutants as specified in 40 CFR Part
                    1065; or

             b.     in accordance with 40 CFR 60.4213, conduct exhaust emissions testing using
                    the test methods identified in Table 7 to Subpart IIII of Part 60.

                    If demonstrating compliance through the in-use testing procedures in 40 CFR
                    Part 1039, Subpart F, exhaust emissions from the stationary CI ICE shall not
                    exceed the “not to exceed” (NTE) numerical requirements, rounded to the same
                    number of decimal places as the applicable standard in 40 CFR 89.112,
                    determined from the following equation:

                    NTE requirement for each pollutant = 1.25 x STD

                    Where:

                    STD = The standard specified for the pollutant in 40 CFR 89.112.

             [40 CFR 60.4212(a) and (c)]

 g)    Miscellaneous Requirements

       (1)   Replacement of or Installation of Additional Engines

             a.     The permittee may install additional stationary compression ignition engines or
                    replace existing stationary compression ignition engines at any time during the
                    life of this permit as long as the following are met:

                    i.       at any given time, the total horsepower of all stationary compression
                             ignition engines in service at the site is no more than 250 HP;

                    ii.      all stationary compression ignition engines in service at the site meet all
                             applicable NSPS emission standards identified in the NSPS and this
                             permit, and all applicable State or Federal rules;

                    iii.     the permittee maintains a list of all stationary compression ignition
                             engines used at the site; and

                                           Page 32 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 109 of 194 PAGEID #: 109
                                                                     Permit Number: [Permit Number]
                                                                       Facility Name: [Facility Name]
                                                                               Facility ID: [Facility ID]
                                                                Working Copy of a Permit in Progress

                    iv.    the permittee continues to meet the qualifying criteria associated with the
                           stationary compression ignition engines for this general permit.

       (2)   Stack Height of Stationary Compression Ignition Engines

             a.     Each stationary compression ignition engine shall be equipped with an exhaust
                    stack that is at least 12’ above ground level.




                                      Page 33 of 58
        Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 110 of 194 PAGEID #: 110
                                                                                             Permit Number: [Permit Number]
                                                                                               Facility Name: [Facility Name]
                                                                                                       Facility ID: [Facility ID]
                                                                                        Working Copy of a Permit in Progress

4.        Emissions Unit: Enclosed or Open Flare/Combustion Device, P004

          Operations, Property and/or Equipment Description:

                   P004             Enclosed or Open Flare(s)/Combustion Device(s) with a maximum combined
                                    capacity heat input of no more than 250 MMBtu/hr and operated at no more than
                                    10 MMBtu per hour combined heat input from all the sources vented to the
                                    combustion device(s), except during an emergency3


          a)       This permit document constitutes a permit-to-install issued in accordance with ORC 3704.03(F)
                   and a permit-to-operate issued in accordance with ORC 3704.03(G).

                   (1)      For the purpose of a permit-to-install document, the emissions unit terms and conditions
                            in this permit are federally enforceable, with the exception of those listed below, which
                            are enforceable under state law only.

                            a.      None.

                   (2)      For the purpose of a permit-to-operate document, the emissions unit terms and
                            conditions in this permit are enforceable under state law only, with the exception of those
                            listed below, which are federally enforceable.

                            a.      4.b)(1)d. and 4.b)(1)e.

          b)       Applicable Emissions Limitations and/or Control Requirements

                   (1)      The specific operation(s), property, and/or equipment that constitute each emissions unit
                            along with the applicable rules and/or requirements and with the applicable emissions
                            limitations and/or control measures are identified below. Emissions from each unit shall
                            not exceed the listed limitations, and the listed control measures shall be specified in
                            narrative form following the table.

                                    Applicable Rules/Requirements                 Applicable Emissions Limitations/Control
                                                                                  Measures
                             a.
                                    ORC 3704.03(T)                                For VOC and where applicable,
                                                                                  compliance with the applicable control
                                                                                  requirements of 40 CFR Part 60, Subpart
                                                                                  OOOO, by having a designed minimum
                                                                                  control efficiency of 95% for an enclosed
                                                                                  flare/combustor.
                                                                                  Carbon monoxide (CO) emissions shall
                                                                                  not exceed 1.35 tons per month averaged
                                                                                  over a 12-month rolling period.
                             b.
                                    OAC rule 3745-31-05(A)(3), as                 Nitrogen Oxide (NOx) emissions shall not

3
    This emissions unit applies when a facility chooses to use a flare/combustion device to control VOCs emitted from the
      entire facility (including, but not limited to, flash vessel/storage tanks, truck loading for water and/or petroleum liquids,
      and the dehydrator). If a separate flare is used to control dehydrator emissions, then the flare requirements found in
      the dehydrator emissions unit terms govern the dehydrator flare.
                                                          Page 34 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 111 of 194 PAGEID #: 111
                                                                   Permit Number: [Permit Number]
                                                                     Facility Name: [Facility Name]
                                                                             Facility ID: [Facility ID]
                                                              Working Copy of a Permit in Progress

                   Applicable Rules/Requirements          Applicable Emissions Limitations/Control
                                                          Measures
                   effective 11/30/01                     exceed 0.25 ton per month averaged over
                                                          a 12-month rolling period.
                                                          Sulfur Dioxide (SO2) emissions shall not
                                                          exceed 0.15 ton per month averaged over
                                                          a 12-month rolling period.
                                                          See b)(2)a.
              c.
                   OAC rule 3745-31-05(A)(3)(a)(ii), as   See b)(2)b.
                   effective 12/01/06
              d.   Part 63, Subpart HH, National          For a triethylene glycol dehydration unit
                   Emission Standards for hazardous       subject to the standards, compliance with
                   air pollutants (NESHAP) from Oil       the applicable portions of 40 CFR Part
                   and Natural Gas Production             63, Subpart HH. Design and operate the
                   Facilities                             enclosed flare/combustion device in
                                                          accordance with the requirements of 40
                   Control/operational requirements       CFR 63.771(d)(1), i.e., reduce the mass
                   applicable to area source TEG          content of either TOC or total HAP, in the
                   dehydration units not meeting one of   gases vented to it (from the closed vent
                   the exemptions found in 40 CFR         system), by 95% by weight or greater; or
                   63.764(e).                             reduce the concentration of TOC or total
                                                          HAP to less than or equal to 20 ppm by
                                                          volume on a dry basis corrected to 3%
                                                          oxygen, in accordance with 40 CFR
                                                          63.772(e); or design the open flare in
                                                          accordance with 40 CFR 63.11(b).
              e.   Part 60, Subpart OOOO, Standards       For a storage vessels subject to the
                   of Performance for Crude Oil and       standards, compliance with the applicable
                   Natural Gas Production,                portions of 40 CFR Part 60, Subpart
                   Transmission, and Distribution         OOOO. By the applicable compliance
                                                          date, design and operate an enclosed
                   Control requirements applicable to     combustion device in accordance with the
                   each storage vessel constructed,       requirements of 40 CFR 60.5412(d)(1) to
                   modified, or reconstructed after       reduce the mass content of VOC by 95%
                   8/23/11 with potential VOC             by weight or greater; or install a
                   emissions equal to or greater than 6   combustion control device that’s model
                   tons/year.                             has been tested by the manufacturer in
                                                          accordance with 40 CFR 60.5413(d); or
                                                          install an open flare designed in
                                                          accordance with 40 CFR 60.18(b).
              f.   40 CFR 60.5412(d)(1)(iii)              If required to install controls in
                                                          accordance with 40 C FR 60.5393, an
                                                          enclosed combustion device must be
                                                          operated with no visible emissions except
                                                          for periods not to exceed a total of 1
                                                          minute in any 15 minute period,
                                                          conducting Method 22 once every
                                                          calendar month.
                                        Page 35 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 112 of 194 PAGEID #: 112
                                                                       Permit Number: [Permit Number]
                                                                         Facility Name: [Facility Name]
                                                                                 Facility ID: [Facility ID]
                                                                  Working Copy of a Permit in Progress

                     Applicable Rules/Requirements           Applicable Emissions Limitations/Control
                                                             Measures

                     40 CFR 60.5413(e)(3)                    If demonstrating compliance using a
                                                             combustion control device that is
                                                             performance tested by the manufacturer,
                                                             in accordance with 40 CFR 60.5413(d),
                                                             the combustion device must be operated
                                                             with no visible emissions except for
                                                             periods not to exceed a total of 2 minutes
                                                             in any 1 hour of operation, conducting
                                                             Method 22 once per calendar quarter.

       (2)    Additional Terms and Conditions

              a.     The permittee has satisfied the Best Available Technology (BAT) requirements
                     pursuant to OAC rule 3745-31-05(A)(3), as effective November 30, 2001, in this
                     permit. On December 1, 2006, paragraph (A)(3) of OAC rule 3745-31-05 was
                     revised to conform to the Ohio Revised Code (ORC) changes effective August 3,
                     2006 (Senate Bill 265 changes), such that BAT is no longer required by State
                     regulations for National Ambient Air Quality Standard (NAAQS) pollutant(s) less
                     than ten tons per year. However, that rule revision has not yet been approved by
                     U.S. EPA as a revision to Ohio’s State Implementation Plan (SIP). Therefore,
                     until the SIP revision occurs and the U.S. EPA approves the revisions to OAC
                     rule 3745-31-05, the requirement to satisfy BAT still exists as part of the
                     federally-approved SIP for Ohio. Once U.S. EPA approves the December 1,
                     2006 version of OAC rule 3745-31-05 these emissions limitations/control
                     measures no longer apply.

              b.     This rule applies once U.S. EPA approves the December 1, 2006 version of OAC
                     rule 3745-31-05 as part of the State Implementation Plan.

                     The Best Available Technology (BAT) requirements under OAC rule 3745-31-
                     05(A)(3) do not apply to the PE, NOx, and SO2 emissions from this air
                     contaminant source since the uncontrolled potential to emit for PE, NOx, and SO2
                     are less than ten tons per year.

              c.     Pit flaring is prohibited.

 c)    Operational Restrictions

       (1)    The flare or combustion device shall be operated with a flame present at all times when
              gases are vented to it.

       (2)    An automatic flame ignition system shall be installed to meet one of the following
              requirements:

              a.     If using a pilot flame ignition system, the presence of a pilot flame shall be
                     monitored using a thermocouple or other equivalent device to detect the
                     presence of a flame. A pilot flame shall be maintained at all times in the flare’s
                     pilot light burner. If the pilot flame goes out and does not relight, then an alarm
                     shall sound; or
                                         Page 36 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 113 of 194 PAGEID #: 113
                                                                      Permit Number: [Permit Number]
                                                                        Facility Name: [Facility Name]
                                                                                Facility ID: [Facility ID]
                                                                 Working Copy of a Permit in Progress

             b.     If using an electric arc ignition system, the arcing of the electric arc ignition
                    system shall pulse continually and a device shall be installed and used to
                    continuously monitor the electric arc ignition system.

       (3)   The flare, its auto ignition system, and its recorder shall be installed, calibrated,
             operated, and maintained in accordance with the manufacturer’s recommendations,
             instructions, and operating manuals.

       (4)   If the dehydrator does not qualify for one of the exemptions found in 40 CFR Part
             63.764(e) or if it has been determined that any storage vessel emits 6 tons or more of
             VOC per year, the enclosed flare/combustion device must be designed and operated to
             reduce VOC, TOC, or total HAP, as applicable, by 95% by weight; or the concentration
             of TOC or Total HAP, as applicable, to 20 ppm by volume on a dry basis and corrected
             to 3% oxygen, in accordance with the applicable rule; or the open flare shall be designed
             and operated in accordance with 40 CFR 63.11(b) or 40 CFR 60.18(b).

       (5)   This flare/combustion device shall operate at no more than 10 MMBtu/hr heat input at all
             times except:

             a.     when a malfunction occurs, e.g., when excess gas must be safely disposed of by
                    venting it to the flare/combustion device; or

             b.     for repair pressure blow-downs; or

             c.     when another well is being drilled or fractured and the gas must be safely
                    disposed of by venting it to the flare/combustion device.

 d)    Monitoring and/or Recordkeeping Requirements

       (1)   If the permittee is using the flare/combustion device to demonstrate compliance with 40
             CFR 63.771(d) for the TEG dehydrator or to demonstrate compliance with 40 CFR
             60.5412(d) for each storage vessel calculated to have VOC emission equal to or
             exceeding 6 tons per year, the permittee shall maintain the appropriate records to
             demonstrate that the enclosed flare/combustion device is designed and operated to
             reduce VOC, TOC, or total HAP by 95% by weight; or the concentration of TOC or Total
             HAP to 20 ppm by volume on a dry basis and corrected to 3% oxygen, all in accordance
             with the applicable rules; or shall maintain the records required to demonstrate that the
             open flare is designed and operated in accordance with 40 CFR 63.11(b) or 40 CFR
             60.18(b), as applicable per federal rules.

       (2)   The permittee shall:

             a.     continuously monitor the presence of the flame;

             b.     record all periods during which the automatic flare ignition system (pilot flame or
                    electronic arc ignition system) or thermocouple was not working and gas was
                    being vented to the flare/combustion device; and

             c.     record all periods of time during which gas was being vented to the
                    flare/combustion device and there was no flame



                                       Page 37 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 114 of 194 PAGEID #: 114
                                                                        Permit Number: [Permit Number]
                                                                          Facility Name: [Facility Name]
                                                                                  Facility ID: [Facility ID]
                                                                   Working Copy of a Permit in Progress

       (3)    The permittee shall maintain a record of all periods of time (date and number of hours)
              during which the flare/combustion device is burning collected gases at a heat input
              greater than 10 MMBtu per hour, along with a description of the emergency and/or the
              reason the heat input was greater than 10 MMBtu/hr.

 e)    Reporting Requirements

       (1)    The permittee shall submit an annual Permit Evaluation Report (PER) to the Ohio EPA
              District Office or Local Air Agency by the due date identified in the Authorization section
              of this permit. The permit evaluation report shall cover a reporting period of no more
              than twelve months for each air contaminant source identified in this permit. It is
              recommended that the PER is submitted electronically through the Ohio EPA’s “e-
              Business Center: Air Services” although PERs can be submitted via U.S. postal service
              or can be hand delivered.

              [OAC 3745-15-03(B)(2) and (D)]

       (2)    If the permittee is using an enclosed flare/combustion device to demonstrate compliance
              with 40 CFR 63.771(d) for the TEG dehydrator or to demonstrate compliance with 40
              CFR 60.5412(d)(1) for each storage vessel calculated to have VOC emission equal to or
              exceeding 6 tons per year, the permittee shall submit the results of the compliance
              demonstration, conducted in accordance with the applicable subpart, in the PER.

       (3)    If the permittee is using an open flare to demonstrate compliance, the permittee shall
              submit all visible emission readings, heat content determinations, flowrate
              measurements, and exit velocity determinations made during the compliance or
              reporting period, as applicable by rule.

       (4)    The permittee shall identify in the PER:

              a.     all periods of time when the pilot flame or electronic arc ignition system is not
                     working when process gas is being vented to it, including the date, time, and
                     duration of each such period; and

              b.     all periods of time during which the flare/combustion device was operated at
                     greater than 10 MMBtu per hour heat input rate, including the date, time, and
                     duration of each such period, and a description of the reason why the heat input
                     exceeded 10 MMBtu per hour.

 f)    Testing Requirements

       Compliance with the Emission Limitations and/or Control Requirements specified in section b) of
       these terms and conditions shall be determined in accordance with the following methods:

       (1)    Emission Limitation:

              1.35 tons CO/month averaged over a 12-month rolling period

              Applicable Compliance Method:

              The emissions limitation for CO is based on using the AP-42 emission factor of 0.37 lb
              CO/MMBtu from Chapter 13.5 for Industrial Flares, Table 13.5-1, “Emission Factors for

                                        Page 38 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 115 of 194 PAGEID #: 115
                                                                     Permit Number: [Permit Number]
                                                                       Facility Name: [Facility Name]
                                                                               Facility ID: [Facility ID]
                                                                Working Copy of a Permit in Progress

             Flare Operations” and using the normal operation rate of 10 MMBtu/hr. Estimated CO
             emissions shall be determined by the following calculations:

             0.37 lb CO/MMBtu x 10 MMBtu/hr = 3.7 lbs CO /hr

             3.7 lbs CO/hr x 8760 hrs/yr x 1 ton/2000 lbs = 16.2 tons CO/year

             16.2 tons CO ÷ 12 months = 1.35 tons CO/month averaged over a 12-month rolling
             period

             Compliance with the tons/month averaged over a 12-month rolling period shall be
             determined following the first 12 months of operation.

       (2)   Emission Limitation:

             For VOC and where applicable, compliance with the applicable control requirements of
             40 CFR Part 60, Subpart OOOO, by having a designed minimum control efficiency of
             95% for an enclosed flare/combustor.

             Applicable Compliance Method:

             See the compliance method described in the flash vessel/storage vessel(s) emissions
             unit (T001).

       (3)   Emission Limitation:

             0.25 ton NOx/month averaged over a 12-month rolling period

             Applicable Compliance Method:

             The emissions limitation for NOx is based on using the AP-42 emission factor of 0.068 lb
             NOx/MMBtu from Chapter 13.5 for Industrial Flares, Table 13.5-1, “Emission Factors for
             Flare Operations” and using the normal operation rate of 10 MMBtu/hr. Estimated NOx
             emissions shall be determined by the following calculation:

             0.068 lb NOx/MMBtu x 10 MMBtu/hr = 0.68 lb NOx /hr

             0.68 lb NOx/hr x 8760 hrs/yr x 1 ton/2000 lbs = 3.0 tons NOx/year

             3.0 tons NOx ÷ 12 months = 0.25 ton NOx/month averaged over a 12-month rolling
             period

             Compliance with the tons/month averaged over a 12-month rolling period shall be
             determined following the first 12 months of operation.

       (4)   Emission Limitations:

             0.15 ton SO2/month averaged over a 12-month rolling period

             Applicable Compliance Method:

             The SO2 emissions limitation is based on a fuel gas with a maximum H2S content of 250
             ppmv for sour gas.

                                       Page 39 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 116 of 194 PAGEID #: 116
                                                                           Permit Number: [Permit Number]
                                                                             Facility Name: [Facility Name]
                                                                                     Facility ID: [Facility ID]
                                                                      Working Copy of a Permit in Progress

               Compliance with the ton per year SO2 emissions limitation shall be determined by the
               following calculations:

               10 MMBtu/hr x 1 scf/1020 Btu x 1 lb-mole/379.5 scf x 250 ppm H2S x 64 lb SO2/lb-mole
               = 0.41 lbs SO2/hr

               0.41 lb SO2/hr x 8760 hrs/year x 1 ton/2000 lbs = 1.8 tons SO2/year

               1.8 tons SO2 ÷ 12 months = 0.15 ton SO2/month averaged over a 12-month rolling
               period

               Compliance with the tons/month averaged over a 12-month rolling period shall be
               determined following the first 12 months of operation.

       (5)     Visible Emissions Limitation for an enclosed combustion control device used to
               demonstrate compliance with Part 60 Subpart OOOO:

               An enclosed combustion device used to demonstrate compliance must be operated with
               no visible emissions except for periods not to exceed a total of 1 minute in any 15 minute
               period, conducting Method 22 once every calendar month.

               [40 CFR 60.5412(d)(1)(iii)]

               OR

               If demonstrating compliance using a combustion control device that is performance
               tested by the manufacturer, in accordance with 40 CFR 60.5413(d), the combustion
               device must be operated with no visible emissions except for periods not to exceed a
               total of 2 minutes in any 1 hour of operation, conducting Method 22 once per calendar
               quarter.

               [40 CFR 60.5413(e)(3)]

               Applicable Compliance Method:

               Compliance with the visible emissions limitation shall be determined in accordance with
               U.S. EPA Method 22 in Appendix A of 40 CFR Part 60.

               [40 CFR 60.5412(d)(1)(iii)] [40 CFR 60.5413(e)(3)] and [40 CFR 60.5413(a)(1)]

 g)    Miscellaneous Requirements

         (1)     Any final amendments to Part 63 Subpart HH and/or Part 60 Subpart OOOO will
                 supersede any previous Subpart HH or Subpart OOOO requirement(s) in this permit.




                                             Page 40 of 58
        Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 117 of 194 PAGEID #: 117
                                                                                      Permit Number: [Permit Number]
                                                                                        Facility Name: [Facility Name]
                                                                                                Facility ID: [Facility ID]
                                                                                 Working Copy of a Permit in Progress

5.        Emissions Unit Group: Equipment/Pipeline Leaks, F001

           EU ID         Operations, Property and/or Equipment Description
           F001          Ancillary equipment4 and Associated equipment: compressors, pumps, piping, pneumatic
                         controllers, inlet separators, gas-water/condensate/oil separators, etc.

                         Equipment/pipeline leaks from valves, flanges, pressure relief devices, open end valves or
                         lines, and pump and compressor seals in VOC or wet gas service.



          a)       This permit document constitutes a permit-to-install issued in accordance with ORC 3704.03(F)
                   and a permit-to-operate issued in accordance with ORC 3704.03(G).

                   (1)      For the purpose of a permit-to-install document, the emissions unit terms and conditions
                            in this permit are federally enforceable, with the exception of those listed below, which
                            are enforceable under state law only.

                            a.     None.

                   (2)      For the purpose of a permit-to-operate document, the emissions unit terms and
                            conditions in this permit are enforceable under state law only, with the exception of those
                            listed below, which are federally enforceable.

                            a.     5.b)(1)b.

          b)       Applicable Emissions Limitations and/or Control Requirements

                   (1)      The specific operation(s), property, and/or equipment that constitute each emissions unit
                            along with the applicable rules and/or requirements and with the applicable emissions
                            limitations and/or control measures are identified below. Emissions from each unit shall
                            not exceed the listed limitations, and the listed control measures shall be specified in
                            narrative form following the table.

                                   Applicable Rules/Requirements        Applicable Emissions Limitations/Control
                                                                        Measures
                             a.    ORC 3704.03(T)                       Develop and implement a site-specific leak
                                                                        detection and repair program for ancillary
                                                                        equipment as described in paragraph
                                                                        5.c)(2).
                             b.
                                   40 CFR Part 60 Subpart OOOO          Each natural gas-driven pneumatic controller
                                                                        designed and operated to have a bleed rate
                                   Standards of Performance for         less than or equal to 6 standard cubic feet
                                   Crude Oil and Natural Gas            per hour (scf/hr) and maintained in
                                   Production, Transmission, and        accordance with the manufacturer’s
                                   Distribution.
                                                                        instructions, shall not be considered an
                                                                        affected facility, subject to Part 60 Subpart

4
     “Ancillary Equipment” means the same as defined in 40 CFR Part 63, Subpart HH. The Subpart HH definition is being
       used for this permit but note that the equipment leak standards found in Subpart HH do not apply for this permit
       because this permit is for an “area source” and the equipment leak standards do not apply to area sources.

                                                      Page 41 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 118 of 194 PAGEID #: 118
                                                                        Permit Number: [Permit Number]
                                                                          Facility Name: [Facility Name]
                                                                                  Facility ID: [Facility ID]
                                                                   Working Copy of a Permit in Progress

                     Applicable Rules/Requirements        Applicable Emissions Limitations/Control
                                                          Measures
                     40 CFR 63.5365(d);                   OOOO.
                     40 CFR 60.5390; and                  Each pneumatic controller constructed,
                                                          modified, or reconstructed on or after
                     40 CFR 60.5410(d)                    10/15/13, located between the wellhead and
                                                          a natural gas processing plant, and designed
                                                          to have a bleed rate equal to or greater than
                                                          6 scf/hr is an affected facility subject to the
                                                          requirements of Part 60 Subpart OOOO.
                                                          Each pneumatic controller affected facility
                                                          that is constructed after 8/23/11 and is
                                                          subject to these standards shall be tagged
                                                          with the month and year of installation.
               c.
                     OAC 3745-31-05(F)                    Emissions of Volatile Organic Compounds
                                                          (VOC) shall not exceed 10.56 tons per year
                                                          from fugitive equipment leaks.


       (2)    Additional Terms and Conditions

              a.     None

 c)    Operational Restrictions

       (1)    Pneumatic Controller Restrictions

              Unless it can be demonstrated that the pneumatic controller needs to have a higher
              bleed rate based on functional needs in accordance with 40 CFR 60.5390(a), each
              natural gas-driven pneumatic controller affected facility installed, modified, or
              reconstructed on or after 10/15/13 and located between the wellhead and the point of
              custody transfer to an oil pipeline or a natural gas transmission line or storage facility,
              must be designed and operated with a bleed rate less than or equal to 6 standard cubic
              feet per hour (6 scf/hr).

              [40 CFR 60.5390(c)(1), (d), and (e)], [40 CFR 60.5365(d)], [40 CFR 60.5410(d)], and [40 CFR
              60.5415(d)(1)]

       (2)    Ancillary Equipment Leak Detection and Repair Program

              The permittee shall develop and implement a leak detection and repair program
              designed to monitor and repair leaks from ancillary equipment covered by this permit,
              including each pump, compressor, pressure relief device, connector, valve, flange, vent,
              cover, any bypass in the closed vent system, and each storage vessel. This program
              shall meet the following requirements:

              a.     Leaks shall be detected by the use of either a “Forward Looking Infra Red”
                     (FLIR) camera or an analyzer meeting U.S. EPA Method 21 of 40 CFR Part 60,
                     Appendix A.
                                        Page 42 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 119 of 194 PAGEID #: 119
                                                                        Permit Number: [Permit Number]
                                                                          Facility Name: [Facility Name]
                                                                                  Facility ID: [Facility ID]
                                                                   Working Copy of a Permit in Progress

             b.     An initial monitoring shall be completed within 90 days of startup and quarterly
                    thereafter for a period of four consecutive quarters (1 year).

             c.     If following the initial four consecutive quarters, less than or equal to 2.0% of the
                    ancillary equipment are determined to be leaking during the most recent quarterly
                    monitoring event, then the frequency of monitoring can be reduced to semi-
                    annual.

             d.     If following two consecutive semi-annual periods, less than 2.0% of the ancillary
                    equipment are determined to be leaking during the most recent semi-annual
                    monitoring event, then the frequency of the monitoring can be reduced to annual.

             e.     If more than or equal to 2.0% of the ancillary equipment are determined to be
                    leaking during any one of the semi-annual or annual monitoring events, then the
                    frequency of monitoring shall be returned to quarterly.

             f.     The program shall require the first attempt at repair within five (5) calendar days
                    of determining a leak.

             g.     The program shall require that the leaking component is repaired within 30
                    calendar days after the leak is detected.

             h.     The program shall allow for the delayed repair of a leaking component following
                    the language found in 40 CFR 60.5416(c)(5).

             i.     The program shall following the Monitoring and Record Keeping requirements
                    described in paragraph 5.d) of this permit.

       (3)   In the event that a leak or defect is detected in the cover, closed vent system, process
             equipment, or control device, the permittee shall make a first attempt at repair no later
             than 5 calendar days after the leak is detected. Repair shall be completed no later than
             30 calendar days after the leak is detected as allowed in 40 CFR 60.5416(c)(4). Any
             delay of repair of a leak or defect shall meet the requirements of 40 CFR 60.5416(c)(5).

             [40 CFR 60.5416(c)(4) and (5)], [40 CFR 60.5415(e)(3)], and [ORC 3704.03(T)]

 d)    Monitoring and/or Recordkeeping Requirements

       (1)   Pneumatic Controller Monitoring and Record Keeping

             a.     Each natural gas-driven pneumatic controller affected facility installed or
                    reconstructed on or after 8/23/11, located between the wellhead and natural gas
                    processing plant shall be tagged with the month and year of installation,
                    reconstruction, or modification and with information that can identify or trace the
                    records for the manufacturer’s design specifications.

             b.     The following records shall be maintained for each natural gas-driven pneumatic
                    controller installed at the facility after 8/23/11:

                    i.      records of the date installed or reconstructed, the location and/or
                            equipment each controller is servicing, and the manufacturer
                            specifications;

                                        Page 43 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 120 of 194 PAGEID #: 120
                                                                     Permit Number: [Permit Number]
                                                                       Facility Name: [Facility Name]
                                                                               Facility ID: [Facility ID]
                                                                Working Copy of a Permit in Progress

                   ii.     if applicable, the records needed to demonstrate why the operations
                           require the use of a pneumatic controller with a bleed rate greater than 6
                           scf/hr and the functional basis for requiring the higher bleed rate; or

                   iii.    if installed on or after 10/15/13, records of the manufacturer’s
                           specification indicating that the pneumatic controller is designed to have a
                           natural gas bleed rate less than or equal to 6 scf/hr; or

                   iv.     if the pneumatic controller has been installed on or after 8/23/11 and
                           before 10/15/13, the manufacturer’s designed bleed rate; and

                   v.      where a higher bleed rate has not been demonstrated to be needed, the
                           records of any deviations from the 6 scf/hr bleed rate for each pneumatic
                           controller installed on or after 10/15/13.

             c.    Once a gas-driven pneumatic controlled has been documented to have a bleed
                   rate less than or equal to 6 scf/hr, it is no longer subject to the requirements of
                   Part 60 Subpart OOOO. The manufacturer’s specifications for the pneumatic
                   controller and/or other records demonstrating compliance or exemption from the
                   requirements should be maintained until the well site is closed.

             [40 CFR 60.5390(c) and (f)], [40 CFR 60.5410(d)], [40 CFR 60.5415(d)(3)], [40 CFR
             60.5420(c)(4)], and [40 CFR 60.5365(d)]

       (2)   Ancillary Equipment Leak Detection and Repair Program Monitoring and Record
             Keeping for Programs Utilizing FLIR Camera’s

             a.    Leaks shall be determined by visually observing each ancillary component
                   through the FLIR camera to determine if leaks are visible.

             b.    The following information shall be recorded during each leak inspection:

                   i.      the date the inspection was conducted;

                   ii.     the name of the employee conducting the leak check;

                   iii.    the identification of any component that was determined to be leaking;

                   iv.     the date the first attempt to repair the component was made;

                   v.      the reason the repair was delayed following the language found in 40
                           CFR 60.5416(c)(5);

                   vi.     the date the component was repaired and determined to no longer be
                           leaking;

                   vii.    the total number of components that are leaking; and

                   viii.   the percentage of components leaking, determined as the sum of the
                           number of components for which a leak was detected, divided by the total
                           number of ancillary components capable of developing a leak, and
                           multiplied by 100.

                                      Page 44 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 121 of 194 PAGEID #: 121
                                                                          Permit Number: [Permit Number]
                                                                            Facility Name: [Facility Name]
                                                                                    Facility ID: [Facility ID]
                                                                     Working Copy of a Permit in Progress

             c.     The permittee shall maintain records that demonstrate the FLIR camera is
                    operated and maintained in accordance with the manufacturer’s operation and
                    maintenance instructions.

             d.     The records from each inspection and the dates each leak is detected and
                    repaired shall be maintained for at least 5 years and shall be made available to
                    the Director or his representative upon verbal or written request.

             [40 CFR 60.5416(c)] and [ORC 3704.03(T)]

       (3)   Ancillary Equipment Leak Detection and Repair Program Monitoring and Record
             Keeping for Programs Utilizing a Method 21 Analyzer

             a.     Leaks shall be measured by utilizing U.S. EPA Method 21 (40 CFR Part 60,
                    Appendix A). All potential leak interfaces shall be traversed as close to the
                    interface as possible.     The arithmetic difference between the maximum
                    concentration indicated by the instrument and the background level is compared
                    with 500 ppm or 10,000 ppm (as applicable) for determining compliance.

             b.     A component is considered to be leaking if the instrument reading is equal to or
                    greater than:

                    pressure relief device in gas/vapor service                      10,000 ppm

                    pressure relief device in light liquid service                   10,000 ppm

                    pumps in light liquid service                                     10,000 ppm

                    compressor                                                           500 ppm

                    sampling connection system*                                             *

                    open ended valves or lines**                                           **

                    valves in gas/vapor and light liquid service                      10,000 ppm

                    closed vent system                                                   500 ppm

                    connectors                                                        10,000 ppm

                    all other ancillary and associated equipment in VOC service 10,000 ppm

                    * must be equipped with a closed-purge, closed-loop, or closed-vent system

                    ** must be equipped with a cap, blind flange, plug, or a second valve

             c.     The following information shall be recorded during each leak inspection:

                    i.      the date the inspection was conducted;

                    ii.     the name of the employee conducting the leak check;

                    iii.    the identification of any component that was determined to be leaking
                            (company ID and component type (flange, pump, etc.);
                                         Page 45 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 122 of 194 PAGEID #: 122
                                                                       Permit Number: [Permit Number]
                                                                         Facility Name: [Facility Name]
                                                                                 Facility ID: [Facility ID]
                                                                  Working Copy of a Permit in Progress

                    iv.     the date the first attempt to repair the component was made;

                    v.      the reason the repair was delayed following the language found in 40
                            CFR 60.5416(c)(5);

                    vi.     the date the component was repaired and determined to no longer be
                            leaking;

                    vii.    the total number of components that are leaking; and

                    viii.   the percentage of components leaking, determined as the sum of the
                            number of components for which a leak was detected, divided by the total
                            number of ancillary components capable of developing a leak, and
                            multiplied by 100.

             d.     The permittee shall maintain records that demonstrate the Method 21 analyzer is
                    operated and maintained in accordance with the manufacturer’s operation and
                    maintenance instructions.

             e.     In order to calibrate the analyzer, the following calibration gases shall be used:

                    i.      zero air, which consists of less than 10 ppm of hydrocarbon in air; and

                    ii.     a mixture of air and methane or n-hexane at a concentration of
                            approximately, but less than, 10,000 ppm of methane or n-hexane.

             f.     The records from each inspection and the dates each leak is detected and
                    repaired shall be maintained for at least 5 years and shall be made available to
                    the Director or his representative upon verbal or written request.

             [40 CFR 60.5416(c)] and [ORC 3704.03(T)]

 e)    Reporting Requirements

       (1)   The permittee shall submit an annual Permit Evaluation Report (PER) to the Ohio EPA
             District Office or Local Air Agency by the due date identified in the Authorization section
             of this permit. The permit evaluation report shall cover a reporting period of no more
             than twelve months for each air contaminant source identified in this permit. It is
             recommended that the PER is submitted electronically through the Ohio EPA’s “e-
             Business Center: Air Services” although PERs can be submitted via U.S. postal service
             or can be hand delivered.

             [OAC 3745-15-03(B)(2) and (D)]

       (2)   Supplement to the PER for the Ancillary Equipment Leak Detection and Repair Program

             For each inspection that occurred during the year, the permittee shall submit the
             following information with the annual PER from data collected by the ancillary equipment
             leak detection and repair program:

             a.     the date of the inspection;

             b.     the number of components determined to be leaking;
                                       Page 46 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 123 of 194 PAGEID #: 123
                                                                         Permit Number: [Permit Number]
                                                                           Facility Name: [Facility Name]
                                                                                   Facility ID: [Facility ID]
                                                                    Working Copy of a Permit in Progress

             c.     the company ID and component type (flange, pump, etc.) of each leaking
                    component;

             d.     the total number of components at the site;

             e.     the percent of components determined to be leaking;

             f.     a list of all components that have not been repaired due to a delay of repair and
                    the reason for the delay; and

             g.     a notification indicating if the permittee has changed future inspection
                    frequencies based on the percent of components leaking.

             [40 CFR 60.5416(c)] and [ORC 3704.03(T)]

       (3)   Pneumatic Controller Reporting

             The permittee shall submit an initial annual report, for each natural gas-driven pneumatic
             controller installed at the facility after 8/23/11, within 90 days after the end of the initial
             compliance period as determined according to 40 CFR 60.5410. Subsequent annual
             reports are due on the same date each year following the initial report. The annual
             reports may contain multiple facilities if each pneumatic controller is clearly identified
             along with its location, and the report includes the following information from 40 CFR
             60.5420 for each natural gas-driven pneumatic controller:

             a.     company name and address of the affected facility;

             b.     identification of each affected facility included in the annual report*;

             c.     beginning and ending dates of the reporting period;

             d.     the identification of each pneumatic controller and the equipment it controls;

             e.     the month and year each pneumatic controller was installed, reconstructed, or
                    modified;

             f.     a statement as to whether the manufacturer’s specifications indicate the
                    controller is designed to maintain a natural gas bleed rate less than or equal to 6
                    scf/hour; or the explanation of why the bleed rate needs to be operated to exceed
                    this and the manufacturer’s specifications for the bleed rate;

             g.     records of any deviations from the appropriate natural gas bleed rate; and

             h.     certification of the responsible official of truth, accuracy, and completeness.

             * One report for multiple affected facilities may be submitted provided the report contains
             all of the information required and is clearly separated and identified for each well site.

             [40 CFR 60.5410(d)], [40 CFR 60.5420(b)(1) and (5) and (c)(4)], [40 CFR 60.5390(f)], and [40
             CFR 60.5415(d)(2)]

 f)    Testing Requirements


                                         Page 47 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 124 of 194 PAGEID #: 124
                                                                       Permit Number: [Permit Number]
                                                                         Facility Name: [Facility Name]
                                                                                 Facility ID: [Facility ID]
                                                                  Working Copy of a Permit in Progress

       Compliance with the Emission Limitations and/or Control Requirements specified in section b) of
       these terms and conditions shall be determined in accordance with the following methods:

       (1)    Emissions Limitation:

              Emissions of VOC shall not exceed 10.56 tons per year from fugitive equipment leaks.

              Applicable Compliance Method:

              The annual VOC limitation is the estimated potential-to-emit based upon the maximum
              number of components and type of service (gas/vapor and light liquid) expected at the
              natural gas production site. Unless or until more accurate emission factors have been
              demonstrated or established for the site (e.g. following initial and subsequent monitoring
              and inspections), the appropriate emissions factors from U.S. EPA’s “Protocol for
              Equipment Leak Emission Estimates”, Table 2-4, for Oil and Gas production Operations
              (a conservative estimate), shall be used to demonstrate compliance with the annual limit.
              The facility’s potential emissions from ancillary and associated equipment shall be
              documented from the summation of the following calculations:

              Component Type          # of components x emission factor x % VOC* = lb VOC/hr

              In Gas/Vapor Service

              Number of connectors x 0.000441 lb/hr x 50% VOC = lb VOC/hr

              Number of valves x 0.00992 lb/hr x 50% VOC = lb VOC/hr

              Number of flanges x 0.00086 lb/hr x 50% VOC = lb VOC/hr

              Number of compressor seals x 0.01940 lb/hr x 50% VOC = lb VOC/hr

              Number of relief valves x 0.01940 lb/hr x 50% VOC = lb VOC/hr

              Number of high bleed pneumatic controllers x 0.0194 lb/hr x 50% VOC = lb VOC/hr

              In Light Liquid Service

              Number of connectors x 0.000463 lb/hr x 100% VOC = lb VOC/hr

              Number of valves x 0.00551 lb/hr x 100% VOC = lb VOC/hr

              Number of flanges x 0.00024 lb/hr x 100% VOC = lb VOC/hr

              Number of pump seals x 0.0287 lb/hr x 100% VOC = lb VOC/hr

              Number of relief valves x 0.01653 lb/hr x 100% VOC = lb VOC/hr

              Number of high bleed pneumatic controllers x 0.01653 lb/hr x 100% VOC = lb VOC/hr

              The total summation of VOC emissions per hour shall be multiplied by 8760 hours per
              year and divided by 2000 pounds to calculate the estimated annual fugitive VOC
              emissions.


                                          Page 48 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 125 of 194 PAGEID #: 125
                                                                           Permit Number: [Permit Number]
                                                                             Facility Name: [Facility Name]
                                                                                     Facility ID: [Facility ID]
                                                                      Working Copy of a Permit in Progress

               Compliance with the ton per year limit shall be determined following the first 12 months
               of operation.

               As an alternative to using the above emission factors to calculate VOC emissions, the
               permittee may use facility specific VOC information for site specific emission factors.

               * The % VOC for Gas/Vapor service was based on the highest percent VOC in gas
               analyses submitted by representative facilities.

       (2)     Emission Limitation:

               Each natural gas-driven pneumatic controller installed after 10/15/13 shall be operated
               with a bleed rate less than or equal to 6 scf/hr, unless it can be demonstrated that the
               pneumatic controller needs to have a higher bleed rate based on functional needs.

               Applicable Compliance Method:

               Natural gas shall be used as a surrogate for VOC. If required, the detection of leaks of
               natural gas into the ambient air from the pneumatic controller(s) may be determined
               using Method 21 from 40 CFR 60 Appendix A; however, compliance is demonstrated
               through maintaining the manufacturer’s design specifications, showing that the controller
               is designed to operate with a bleed rate less than 6 scf/hr. If required, Method 21 may
               be used during inspections of the facility.

               [40 CFR 60.5390(a) or (c)(1)], [40 CFR 60.5410(d)], and [40 CFR 60.5415(d)(1)], with [ORC
               3704.03(T)]

 g)    Miscellaneous Requirements

         (1)    Any amendment to Part 60, Subpart OOOO shall supersede the Subpart OOOO
                compliance limitations and/or options contained in this permit.




                                           Page 49 of 58
     Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 126 of 194 PAGEID #: 126
                                                                             Permit Number: [Permit Number]
                                                                               Facility Name: [Facility Name]
                                                                                       Facility ID: [Facility ID]
                                                                        Working Copy of a Permit in Progress

6.    Emissions Unit: Flash Vessel/Storage Vessels and truck loading for produced water, crude oil,
      condensate, and/or petroleum liquids: T001

      Operations, Property and/or Equipment Description:

             T001           One or multiple vertical fixed roof flash vessel/storage vessel(s) with a combined
                            capacity of no more than 252,000 gallons (6,000 barrels), where each flash
                            vessel/storage vessel has an individual capacity of no more than 39,894 gallon
                            (950 barrel).


      a)     This permit document constitutes a permit-to-install issued in accordance with ORC 3704.03(F)
             and a permit-to-operate issued in accordance with ORC 3704.03(G).

             (1)    For the purpose of a permit-to-install document, the emissions unit terms and conditions
                    identified below are federally enforceable with the exception of those listed below which
                    are enforceable under state law only.

                    (a)    None.

             (2)    For the purpose of a permit-to-operate document, the emissions unit terms and
                    conditions identified below are enforceable under state law only with the exception of
                    those listed below which are federally enforceable.

                    (a)    6.b)(1)c.

      b)     Applicable Emissions Limitations and/or Control Requirements

             (1)    The specific operation(s), property, and/or equipment that constitute each emissions unit
                    along with the applicable rules and/or requirements and with the applicable emissions
                    limitations and/or control measures are identified below. Emissions from each unit shall
                    not exceed the listed limitations, and the listed control measures shall be specified in
                    narrative form following the table.

               Applicable Rules/Requirements          Applicable Emissions Limitations/Control
                                                      Measures
                                                      Total VOC emissions (including breathing
        a.     ORC 3704.03(T)                         losses, working losses, and flashing losses)
                                                      from all storage vessels combined at the site
                                                      shall not exceed 4.28 tons per month
                                                      averaged over a 12-month rolling period.

                                                      In order to comply with the tons per month
                                                      emission limit, utilize one or more of the
                                                      following controls:

                                                     Use of add-on control (vapor recovery, flare
                                                     or equivalent) to control emissions from
                                                     storage vessels as needed to comply with
                                                     the annual VOC emission limitations. If a
                                                     flare is used, it must meet the requirements
                                               Page 50 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 127 of 194 PAGEID #: 127
                                                                   Permit Number: [Permit Number]
                                                                     Facility Name: [Facility Name]
                                                                             Facility ID: [Facility ID]
                                                              Working Copy of a Permit in Progress

                                            detailed in emissions unit P004.
         OAC Rule 3745-21-09(L)             See b)(2)a.
   b.
         Part 60, Subpart OOOO Standards    The facility must calculate the potential for
   c.    of Performance for Crude Oil and   VOC emissions for each single storage
         Natural Gas Production,            vessel using an accepted model or
         Transmission, and Distribution     calculation methodology, based on the
                                            maximum       average      daily    throughput
                                            determined for a 30-day period of production
                                            prior to 10/15/13 for Group 1 storage
                                            vessels*, or determined for a 30-day period
                                            of production prior to 4/15/14 or 30 days after
                                            startup for Group 2 storage vessels**.

                                            Where these potential VOC emissions are
                                            calculated to equal or exceed 6 TPY, the
                                            permittee    must    either   maintain  the
                                            uncontrolled actual VOC emissions at less
                                            than 4 TPY and maintain monthly emission
                                            calculations in accordance with 40 CFR
                                            60.5395(d)(2); or install a control device,
                                            closed vent system, and covers designed
                                            and operated to reduce VOC emissions by
                                            95.0%, and by 4/15/14 or 60 days after
                                            startup for Group 2 storage vessels or by
                                            4/15/15 for Group 1 storage vessels.

                                            Conduct monthly inspections of collection
                                            and control equipment.

                                            Any final amendments to this rule will
                                            supersede the requirement(s) in this permit.

                                            See b)(2) b. through f.
   d.    40 CFR 60.5413(d)                  Option to demonstrate compliance with Part
                                            60 Subpart OOOO through the use a control
                                            device model tested by the manufacturer.
   e.    40 CFR 60.5412(d)(1)(iii)          If required to install controls in accordance
                                            with 40 CFR 60.5395, an enclosed
                                            combustion device must be operated with no
                                            visible emissions except for periods not to
                                            exceed a total of 1 minute in any 15 minute
                                            period, conducting Method 22 once every
                                            calendar month.

         40 CFR 60.5413(e)(3)               If demonstrating compliance using a
                                            combustion    control   device   that    is
                                            performance tested by the manufacturer, in
                                            accordance with 40 CFR 60.5413(d), the
                                            combustion device must be operated with no

                                     Page 51 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 128 of 194 PAGEID #: 128
                                                                        Permit Number: [Permit Number]
                                                                          Facility Name: [Facility Name]
                                                                                  Facility ID: [Facility ID]
                                                                   Working Copy of a Permit in Progress

                                                 visible emissions except for periods not to
                                                 exceed a total of 2 minutes in any 1 hour of
                                                 operation, conducting Method 22 once per
                                                 calendar quarter.
   f.     40 CFR 60.5365(e)                      The permittee accepts a voluntarily limit to
          OAC 3745-31-05(F)                      restrict the potential VOC emissions from
                                                 each storage vessel to less than 6 tons per
                                                 year.


        (2)   Additional Terms and Conditions

              a.     The permittee shall not place, store, or hold in these fixed roof tanks any
                     petroleum liquid other than crude oil and condensate where there is no custody
                     transfer, unless such tank is designed or equipped in accordance with the
                     requirements of paragraph (L)(1) of OAC rule 3745-21-09 with an internal floating
                     roof or equivalent control approved by the Director, prior to storing such
                     petroleum liquids.

                     [OAC rule 3745-21-09(L)]

              b.     Any storage vessel subject to and controlled in accordance with the requirements
                     for storage vessels in 40 CFR Part 60 Subpart Kb, or 40 CFR Part 63 Subparts
                     G, CC, HH, or WW are not subject to Part 60 Subpart OOOO.

                     [40 CFR 60.5395(h)]

              c.     If the storage vessel affected facility is installed with a floating roof to reduce
                     VOC emissions, it must meet the requirements of 40 CFR 60.112b(a)(1) or (2)
                     and the relevant monitoring, inspection, recordkeeping, and reporting
                     requirements in Part 60, Subpart Kb.

                     [40 CFR 60.5395(e)(2)]

              d.     The permittee shall calculate the potential for VOC emissions for each single
                     storage vessel (defined in 40 CFR 60.5430) using an accepted model or
                     calculation methodology. Emissions of VOC shall be based on the maximum
                     average daily throughput determined for:

                     i.       a 30-day period of production prior to 10/15/13 for storage vessels
                              installed after 8/23/11 and on or before 4/12/13, i.e., Group 1 storage
                              vessels; and/or

                     ii.      a 30-day period of production prior to 4/15/14 or 30 days after startup for
                              storage vessels installed after 4/12/13, i.e., Group 2 storage vessels.

                     [40 CFR 60.5410(h)] and [40 CFR 60.5365(e)]

              e.     Unless meeting the requirements of 40 CFR 60.5395(d)(2), where the
                     uncontrolled actual VOC emissions can be demonstrated to be less than 4 tons
                     per year, or where it has been demonstrated that the potential VOC emissions
                     are less than 6 TPY, the VOC emissions from each storage vessel affected
                     facility shall be reduced by 95.0 percent by April 15, 2014, or within 60 days after
                                          Page 52 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 129 of 194 PAGEID #: 129
                                                                         Permit Number: [Permit Number]
                                                                           Facility Name: [Facility Name]
                                                                                   Facility ID: [Facility ID]
                                                                    Working Copy of a Permit in Progress

                     startup, for Group 2 storage vessels; or by April 15, 2015 for Group 1 storage
                     vessels.

                     [40 CFR 60.5395] and [40 CFR 60.5415(e)(3)]

              f.     Any vapors from storage vessels that are recovered and routed to a vapor
                     recovery unit (VRU) system meeting the cover and closed vent system
                     requirements specified in 40 CFR 60.5411(b) and (c) are not required to be
                     included in the determination of VOC potential to emit for purposes of
                     determining affected facility status for NSPS Subpart OOOO. However, if the
                     VRUs are removed or if the system fails to meet the cover and closed vent
                     system requirements of Subpart OOOO, the potential VOC emissions from each
                     such storage vessel shall be calculated within 30 days of the removal or non-
                     compliant operations of the VRU system.

                     [40 CFR 60.5365(e)]

 c)    Operational Restrictions

       (1)    Total capacity of all storage vessels storing condensate and/or condensed water shall
              not exceed 252,000 gallons (6000 barrels) combined, excluding any exempt or de
              minimis vessels.

       (2)    Each storage vessel subject to the control requirements of Part 60 Subpart OOOO shall
              be equipped with a cover that meets the requirements of 40 CFR 60.5411(b); and the
              storage vessel shall be connected through a closed vent system designed and operated
              with no detectable emissions, as determined using olfactory, visual and auditory
              inspections, and in accordance with 40 CFR 60.5411(c) to either: 1. an enclosed
              combustion control device, designed and operated in accordance with 40 CFR
              60.5412(d) or 40 CFR 60.5413(d); 2. an open flare meeting the requirements identified
              in this permit; or 3. to a process. The collection and control systems shall be operated at
              all times when gases, vapors, and fumes are vented from the subject storage vessels to
              a control device; and where routing emissions to a process it must be operational 95%
              or more of the year.

              [40 CFR 60.5365(e)], [40 CFR 60.5395], [40 CFR 60.5410(h)], [40 CFR 60.5411(b) and (c)(1) and
              (2)], and [40 CFR 60.5412(d)] or [40 CFR 60.5413(d)], and [40 CFR 60.5415(e)(3)]

       (3)    In the event that a leak or defect is detected in the cover or closed vent system that is
              used to demonstrate compliance, the permittee shall make a first attempt at repair no
              later than 5 calendar days after the leak is detected. Repair shall be completed no later
              than 30 calendar days after the leak is detected in accordance with 40 CFR
              60.5416(c)(4) and (5). A record of the leak detected and repairs must be maintained for
              a period of five years.

              [40 CFR 60.5416(c)(4) and (5)] and [40 CFR 60.5415(e)(3)]

       (4)    Where the closed vent system (used to demonstrate compliance) contains one or more
              bypass devices that could be used to divert all or a portion of the gases, vapors, or
              fumes from entering the control device or a process, the requirements identified in 40
              CFR 60.5416(c)(3) shall be met.

              [40 CFR 60.5416(c)(3)], [40 CFR 60.5411(c)(3)] and [40 CFR 60.5415(e)(3)]
                                           Page 53 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 130 of 194 PAGEID #: 130
                                                                        Permit Number: [Permit Number]
                                                                          Facility Name: [Facility Name]
                                                                                  Facility ID: [Facility ID]
                                                                   Working Copy of a Permit in Progress

       (5)   Each enclosed combustion device, used to meet the emission reduction standard in 40
             CFR 60.5395(d), shall be installed and operated in accordance with 40 CFR 60.5412(d)
             and 40 CFR 60.5417(h). As an alternative, a combustion control device may be installed
             whose model has been tested by the manufacturer in accordance with 40 CFR
             60.5413(d), and the facility can instead meet the criteria in 40 CFR 60.5413(d)(11) and
             40 CFR 60.5413(e).

             [40 CFR 60.5410(h)], [40 CFR 60.5412(d)], [40 CFR 60.5417(d)(1)(iii) and (h)], and [40 CFR
             60.5415(e)(3)]

 d)    Monitoring and/or Recordkeeping Requirements

       (1)   The permittee shall maintain the following records documenting the facility’s
             determination of emissions from each storage vessel:

             a.     the maximum average daily throughput determined for a 30-day period of
                    production prior to 10/15/13 for Group 1 storage vessels and prior to 4/15/14 or
                    30 days after startup for Group 2 storage vessels;

             b.     the content of each storage vessel;

             c.     the lab analyses, calculations, and process simulation model results
                    documenting the annual emissions from breathing, working, and flashing losses;
                    and

             d.     the records for the content and annual throughput (in gallons per year) for each
                    storage vessel.

             These records shall be maintained for at least 5 years and shall be made available to the
             Director or his representative upon verbal or written request.

             [40 CFR 60.5365(e)] and [40 CFR 60.5410(h)]

       (2)   Where using vapor recovery unit(s) (VRU) for compliance, the permittee shall maintain
             records that document the VRU system is operated in compliance with the cover and
             closed vent system requirements of 40 CFR 60.5411(b) and 40 CFR 60.5411(c).

             [40 CFR 60.5365(e)]

       (3)   Where required, the permittee shall conduct monthly inspections for each closed vent
             system, each cover, and the combustion control device used to demonstrate compliance
             in accordance with 40 CFR 60.5416(c) and 40 CFR 60.5417(h); and shall maintain the
             records identified in 40 CFR 60.5420(c).

             [40 CFR 60.5416(c)], [40 CFR 60.5417(h)], [40 CFR 60.5411(b) and (c)], [40 CFR 60.5415(e)(3)],
             and [40 CFR 60.5420(c)]

       (4)   Where the facility is using an enclosed combustion device for compliance, the permittee
             shall maintain the appropriate records to demonstrate that the control device is designed
             and operated to reduce VOC by 95.0% by weight and is operated and maintained in
             accordance with 40 CFR 60.5412(d); or if the model device has been performance
             tested by the manufacturer in accordance with 40 CFR 5413(d), the device shall be
             monitored, operated and maintained in accordance with 40 CFR 5413(e).
                                        Page 54 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 131 of 194 PAGEID #: 131
                                                                         Permit Number: [Permit Number]
                                                                           Facility Name: [Facility Name]
                                                                                   Facility ID: [Facility ID]
                                                                    Working Copy of a Permit in Progress

              [40 CFR 60.5410(h)], [40 CFR 60.5412(d)] or [40 CFR 60.5413(d) and (e)]

       (5)    Where using an open flare for compliance, the permittee shall maintain the records
              required to demonstrate that the open flare is designed and operated in accordance with
              Part 60 Subpart OOOO and the requirements of this permit.

       (6)    Where the permittee has accepted a voluntarily limit to restrict the potential VOC
              emissions to less than 6 tons per year and less than 0.50 tons per month averaged over
              a 12-month rolling period, the records documenting the maximum monthly potential VOC
              emissions (calculated in accordance with 40 CFR 60.5365(e)) shall be maintained and
              made readily available upon request.

              [40 CFR 60.5365(e)] and [OAC 3745-31-05(F)]

 e)    Reporting Requirements

       (1)    The permittee shall submit an annual Permit Evaluation Report (PER) to the Ohio EPA
              District Office or Local Air Agency by the due date identified in the Authorization section
              of this permit. The permit evaluation report shall cover a reporting period of no more
              than twelve months for each air contaminant source identified in this permit. It is
              recommended that the PER is submitted electronically through the Ohio EPA’s “e-
              Business Center: Air Services” although PERs can be submitted via U.S. postal service
              or can be hand delivered.

              [OAC 3745-15-03(B)(2) and (D)]

       (2)    The permittee shall submit an initial annual report within 90 days after the end of the
              initial compliance period for each storage vessel determined to have potential VOC
              emissions equal or greater than 6 tons per year. Subsequent annual reports are due no
              later than the same date each year following the initial report. The reports shall include
              the information identified in 40 CFR 60.5420(b).

              [40 CFR 60.5420(b)] and [40 CFR 60.5410(h) and (i)]

 f)    Testing Requirements

       Compliance with the Emission Limitations and/or Control Requirements specified in section b) of
       these terms and conditions shall be determined in accordance with the following methods:

       (1)    Emissions limitation:

              Total VOC emissions from all storage vessels (including breathing losses, working
              losses, and flashing losses) shall not exceed 4.28 tons per month averaged over a 12-
              month rolling period.

              Compliance with the tons/month averaged over a 12-month rolling period shall be
              determined following the first 12 months of operation.

              For each storage vessels not meeting the collection and control requirements of Part 60
              Subpart OOOO, the potential annual VOC emissions must be documented to be less
              than 6 tons/year; or the uncontrolled actual VOC emissions shall be calculated to be less
              than 4 tons/year in accordance with 40 CFR 60.5395(d)(2) through monthly
              determinations.
                                         Page 55 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 132 of 194 PAGEID #: 132
                                                                        Permit Number: [Permit Number]
                                                                          Facility Name: [Facility Name]
                                                                                  Facility ID: [Facility ID]
                                                                   Working Copy of a Permit in Progress

             For each storage vessel with potential emissions equal to or greater than 6 tons
             VOC/year, reduce VOC emissions by 95.0% by installing a closed vent system designed
             and operated with no detectable emissions, that routes all gases, vapors, and fumes to a
             process or a combustion control device meeting the requirements of 40 CFR 60.5412(d)
             or 40 CFR 60.5413(d).

             Applicable Compliance Method, documenting emissions:

             Annual emissions from breathing, working, and flashing losses from each storage vessel
             shall be calculated based on the maximum average daily throughput determined for a
             30-day period of production prior to 10/15/13 for Group 1 storage vessels and/or prior to
             4/15/14 or 30 days after startup for Group 2 storage vessels.

             Flashing losses shall be calculated using a generally accepted model or process
             simulation software program(s) and/or calculation methodology such as, but not limited
             to, E&P Tank, HYSIM, HYSIS, VMG, or ProMax, to calculate the VOC emissions.

             Pressurized samples shall be taken after the separator and at the same time from the
             flash gas and condensate/oil lines for flash gas analyses; and the data from these lab
             analyses shall be used in the process simulation software to document emissions from
             flashing.

             Instead of taking pressurized samples from the separator(s) or from the storage vessels,
             the permittee may utilize pressurized samples acquired from another similar facility
             operating under similar conditions, or choose to take a representative reservoir sample
             from a well in another part of the play. If the permittee chooses to use pressurized
             samples from another facility, the flash gas analyses shall be submitted along with
             documentation demonstrating that the facility’s pressurized condensate/oil and gases
             would have similar chemical compositions and would be under similar pressures; and
             provide evidence that if pressurized samples were taken and lab analyses were
             conducted, the results would provide equivalent or lower emissions. “Similar”, in this
             case, means that the chemical composition, pressures, and operating parameters/
             conditions of the similar facility are close enough to this facility’s condensate/oil and gas
             composition, pressures, and operations, that the expected emissions would be
             equivalent to or less than the emissions calculated from the flash gas analyses obtained
             from the similar facility. If the permittee chooses to use a representative reservoir
             sample, the analyses must be incorporated into an approved process simulation
             modeling program utilizing site-specific operating parameters. “Representative”, in this
             case, means having an API gravity no more than 3 degrees below the API gravity of the
             condensate detected at the facility being permitted. A representative sample with a
             higher API gravity results in a more conservative emissions estimate and is, therefore,
             not a concern. If changes to the operating conditions and/or liquid composition are such
             that the emissions would be expected to exceed those determined with the
             representative analyses, the permittee shall either submit site-specific analyses using
             pressurized samples from the separator (with the highest pressures, if more than one),
             or submit emissions estimates using another representative analyses. The Director
             reserves the right to require the owner/operator to obtain samples from the facility in
             order to verify compliance.

             Working and breathing losses may be calculated using E&P Tank, EPA Tanks 4.0
             software, or other accepted calculation methodology; and/or the working/loading
             emissions may be calculated using the “Loading Loss Equation” from AP-42, Section
                                     Page 56 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 133 of 194 PAGEID #: 133
                                                                       Permit Number: [Permit Number]
                                                                         Facility Name: [Facility Name]
                                                                                 Facility ID: [Facility ID]
                                                                  Working Copy of a Permit in Progress

             5.2, for Transportation and Marketing of Petroleum Liquids, which is based on
             multiplying a loading loss factor (L*) by the annual petroleum liquid throughput in gallons
             per year, as follows:

             *L = 12.46 SPM/T

             For uncontrolled loading, the VOC emissions shall be calculated by multiplying an
             uncontrolled loading loss factor (LUC) by the rolling, 12-month summation of the
             throughput of condensate and petroleum liquids (in gallons) and dividing by 2000 lbs/ton.
             The result will be added to the breathing and flashing emission estimates.

             LUC = 12.46 SPM/T

             For controlled loading, the VOC emissions shall be calculated by multiplying a controlled
             loading loss factor (LC) by the rolling, 12-month summation of the throughput of
             condensate and petroleum liquids (in gallons) and dividing by 2000 lbs/ton. The result
             will be added to the breathing and flashing emission estimates.

             LC = 12.46 SPM/T [1 – Efficiency/100]

             Where:

             Capture Efficiency = 97%

             Destruction Efficiency = 98%

             Control Efficiency = 97% x 98% = 95%

             Where:

             L = loading loss, pounds per 1000 gallons loaded (Q)

             S = saturation factor

             P = vapor pressure of liquid loaded, pounds per square inch absolute

             M = molecular weight of vapor

             T = temperature of bulk liquid (oR)

             Applicable Compliance Method, through design of collection and controls:

             Initial compliance with the Part 60, Subpart OOOO standards for storage vessel affected
             facilities shall be demonstrated by complying with the applicable portions of 40 CFR
             60.5411(b) and (c), and 40 CFR 60.5412(d) or 40 CFR 60.5413(e) if the control device is
             tested by the manufacturer.

             Continuous compliance with the Part 60, Subpart OOOO standards for storage vessel
             affected facilities shall be demonstrated by complying with the applicable portions of 40
             CFR 60.5415(e), 40 CFR 60.5416(c), and 40 CFR 60.5417(d) or (h).

             Group 1 storage vessels (installed between 8/24/11 and 4/12/13) must be in compliance
             by April 15, 2015; and Group 2 storage vessels (installed after 4/12/13) must be in

                                        Page 57 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 134 of 194 PAGEID #: 134
                                                                         Permit Number: [Permit Number]
                                                                           Facility Name: [Facility Name]
                                                                                   Facility ID: [Facility ID]
                                                                    Working Copy of a Permit in Progress

             compliance by 4/15/14 or within 60 days after startup. In the event an amendment to
             NSPS Subpart OOOO requires a performance test for the combustion control device to
             demonstrate compliance, the permittee shall schedule such performance test as
             required by the amended rules.

             [40 CFR 60.5365(e)], [40 CFR 60.5395], [40 CFR 60.5410(h)], [40 CFR 60.5411(b) and (c)], [40
             CFR 60.5412(d) or 40 CFR 60.5413(d)], [40 CFR 60.5415(e)(3)], and [ORC 3704.03(T)]

       (2)   Visible Emissions Limitation for an enclosed combustion control device used to
             demonstrate compliance with Part 60 Subpart OOOO:

             An enclosed combustion device used to demonstrate compliance must be operated with
             no visible emissions except for periods not to exceed a total of 1 minute in any 15 minute
             period, conducting Method 22 once every calendar month.

             [40 CFR 60.5412(d)(1)(iii)]

             OR

             If demonstrating compliance using a combustion control device that is performance
             tested by the manufacturer, in accordance with 40 CFR 60.5413(d), the combustion
             device must be operated with no visible emissions except for periods not to exceed a
             total of 2 minutes in any 1 hour of operation, conducting Method 22 once per calendar
             quarter.

             [40 CFR 60.5413(e)(3)]

             Applicable Compliance Method:

             Compliance with the visible emissions limitation shall be determined in accordance with
             U.S. EPA Method 22 in Appendix A of 40 CFR Part 60.

             [40 CFR 60.5412(d)(1)(iii)] [40 CFR 60.5413(e)(3)] and [40 CFR 60.5413(a)(1)]

 g)    Miscellaneous Requirements

       (1)   Any amendment to Part 60, Subpart OOOO shall supersede the Subpart OOOO
             compliance limitations and/or options contained in this permit.




                                           Page 58 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 135 of 194 PAGEID #: 135




 Attachment 2: Ohio Model General PTIO 12.2
   Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 136 of 194 PAGEID #: 136
                                                                            Permit Number: [Permit Number]
                                                                              Facility Name: [Facility Name]
                                                                                      Facility ID: [Facility ID]
                                                                       Working Copy of a Permit in Progress




                                GENERAL PERMIT 12.2 TEMPLATE

High Volume Horizontal Hydraulic Fracturing, OIL AND GAS WELL SITE PRODUCTION OPERATIONS

             B. Facility-Wide Terms and Conditions
   The following are the terms and conditions for a General PTIO to be issued to a non-Title V facility




                                              Page 1 of 58
     Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 137 of 194 PAGEID #: 137
                                                                              Permit Number: [Permit Number]
                                                                                Facility Name: [Facility Name]
                                                                                        Facility ID: [Facility ID]
                                                                         Working Copy of a Permit in Progress

1.    This permit document constitutes a permit-to-install issued in accordance with ORC 3704.03(F) and a
      permit-to-operate issued in accordance with ORC 3704.03(G).

      a)     For the purpose of a permit-to-install document, the facility-wide terms and conditions identified
             below are federally enforceable with the exception of those listed below which are enforceable
             under state law only.

                (1)    B.6. and B.8.

      b)     For the purpose of a permit-to-operate document, the facility-wide terms and conditions
             identified below are enforceable under state law only with the exception of those listed below
             which are federally enforceable.

                (1)    B.9. and B.10.

2.    The Ohio EPA has determined that this facility is subject to the requirements of 40 CFR Part 63
      Subpart ZZZZ, the National Emission Standards for Hazardous Air Pollutants (NESHAP) for
      Reciprocating Internal Combustion Engines; and Part 63 Subpart HH, the National Emission Standards
      for Hazardous Air Pollutants from Oil and Natural Gas Production Facilities . At this time, the Ohio EPA
      is not accepting delegation for area sources subject to the Maximum Achievable Control Technology
      NESHAP (MACT) rules. The requirements of these rules, that are applicable to the area source(s) for
      hazardous air pollutants (HAP) identified in this permit, shall be enforceable by U.S. EPA. The
      complete requirements of this rule (including the Part 63 General Provisions) may be accessed via the
      Internet from the Electronic code of Federal Regulations (e-CFR) website http://www.ecfr.gov/ or by
      contacting the appropriate Ohio EPA District Office or Local Air Agency.

3.    Multiple emissions units contained in this permit must comply with various federal New Source
      Performance Standards (NSPS) and Maximum Achievable Control Technology (MACT) standards.
      The complete NSPS and MACT requirements may be accessed via the internet from the Electronic
      Code of Federal Regulations (e-CFR) website http://ecfr.gpoaccess.gov or by contacting the
      appropriate Ohio EPA District Office or local air agency. The permittee must comply with the applicable
      requirements of 40 CFR Part 60 Subparts OOOO, JJJJ, and IIII and 40 CFR Part 63 Subparts HH and
      ZZZZ as they apply to the emissions source.

4.    Air contaminant sources that qualify as de minimis under OAC rule 3745-15-05, or are exempt under
      OAC rule 3745-31-03(A)(1) or (4) are not subject to emission standards established within this permit.
      Although this permit does not apply to de minimis or exempt sources, emissions from de minimis or
      exempt sources must be included in the total potential to emit (PTE) calculations for this permit. PTE
      calculations should include sources such as:

      a)     qualifying non-road engines (exempt per 3745-31-03(A)(1)(pp)),

      b)     emergency diesel generator(s) (exempt per 3745-31-03(A)(1)(nn)),

      c)     micro turbines less than 200 kW (de mimimis per OAC rule 3745-15-05), and

      d)     natural gas-fired heaters/boilers of various types that are less than 10 MMBtu/hr heat input
             (exempt per 3745-31-03(A)(1)(a)).

5.    Emissions units permitted under a previously issued PTI/PTIO as portable sources shall be subject to
      the requirements of this General Permit during the time they are located at this site, provided that the
      emission unit(s) meets the qualifying criteria.

                                               Page 2 of 58
      Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 138 of 194 PAGEID #: 138
                                                                                   Permit Number: [Permit Number]
                                                                                     Facility Name: [Facility Name]
                                                                                             Facility ID: [Facility ID]
                                                                              Working Copy of a Permit in Progress

6.     The requirements of this permit do not supersede any Ohio Department of Natural Resources
       requirements.

7.     It is the permittee’s responsibility to determine if any air pollution emitting equipment not covered by this
       permit needs a separate air permit.

8.     Modeling to demonstrate compliance with the “Toxic Air Contaminant Statute”, ORC 3704.03(F)(4)(b),
       is not necessary if/when the maximum annual emissions for each toxic air contaminant, as defined in
       OAC rule 3745-114-01, is less than 1.0 ton per year (or are subject to a standard under 40 CFR Part
       63). OAC Chapter 3745-31 requires permittees to apply for and obtain a new or modified PTIO prior to
       making a "modification" as defined by OAC rule 3745-31-01. The permittee is hereby advised that
       changes in the composition of the materials or use of new materials that would cause the emissions of
       any toxic air contaminant to increase to above 1.0 ton per year may require the permittee to apply for
       and obtain a new PTIO.

9.     The permittee remains subject to all applicable federal law and regulations and all applicable provisions
       of the Ohio State Implementation Plan as approved by the Administrator of the U.S. EPA. The
       provisions of the Ohio State Implementation Plan are independently enforceable by the U.S. EPA.

10.    If the determination that the facility is not a major source is based on actual emissions of 5 tons per
       year or more of any single HAP or 12.5 tons per year or more of a combination of HAP, the permittee
       shall update the facility’s major source determination within 1 year of the prior determination and each
       year thereafter, using gas composition data measured during the preceding 12 months of operation.
       Only HAP emissions from glycol dehydration units and storage vessels shall be aggregated for major
       source determination at the production field facility (facility located prior to the point of custody transfer).

       [40 CFR 63.760(c)] and [40 CFR 63.761]

11.    Emission units and any required control and monitoring equipment shall be operated in a manner
       consistent with safety and good air pollution control practices for minimizing emissions.

       [40 CFR 63.764(j)], [40 CFR 60.4243(b)], and [40 CFR 60.4211(g)]




                                                    Page 3 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 139 of 194 PAGEID #: 139
                                                             Permit Number: [Permit Number]
                                                               Facility Name: [Facility Name]
                                                                       Facility ID: [Facility ID]
                                                        Working Copy of a Permit in Progress




       C. Emissions Unit Terms and Conditions




                                    Page 4 of 58
     Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 140 of 194 PAGEID #: 140
                                                                              Permit Number: [Permit Number]
                                                                                Facility Name: [Facility Name]
                                                                                        Facility ID: [Facility ID]
                                                                         Working Copy of a Permit in Progress

1.    Emissions Unit: Dehydration System, P001

      Operations, Property and/or Equipment Description:

            P001             Up to two glycol dehydration unit(s) (includes contact tower or absorption column
                             and glycol dehydration unit reboiler) and gas-condensate-glycol (GCG) separator
                             (flash separator), which may be vented to a condenser or BTEX (benzene,
                             toluene, ethyl benzene, xylene) elimination system with condenser, and/or flare
                             (less than 10 MMBtu/hr) or a facility-wide flare (see P004).


      a)    This permit document constitutes a permit-to-install issued in accordance with ORC 3704.03(F)
            and a permit-to-operate issued in accordance with ORC 3704.03(G).

            (1)    For the purpose of a permit-to-install document, the emissions unit terms and conditions
                   identified below are federally enforceable with the exception of those listed below which
                   are enforceable under state law only.

                   a.       1.b)(1)d.

            (2)    For the purpose of a permit-to-operate document, the emissions unit terms and
                   conditions identified below are enforceable under state law only with the exception of
                   those listed below which are federally enforceable.

                   a.       1.b)(1)e. and 1.b)(1)f.

      b)    Applicable Emissions Limitations and/or Control Requirements

            (1)    The specific operation(s), property, and/or equipment that constitute each emissions unit
                   along with the applicable rules and/or requirements and with the applicable emissions
                   limitations and/or control measures are identified below. Emissions from each unit shall
                   not exceed the listed limitations, and the listed control measures shall be specified in
                   narrative form following the table.

                        Applicable Rules/Requirements            Applicable Emissions Limitations/Control
                                                                 Measures
             a.         OAC rule 3745-31-05(A)(3),          as   For Total Organic Compounds (TOC), total
                        effective 11/30/01                       hazardous air pollutants (total HAP), or
                                                                 benzene, compliance with the applicable
                                                                 control requirements of 40 CFR Part 63,
                                                                 Subpart HH.

                                                                 Emissions from a flare used to control
                                                                 emissions from the glycol dehydration unit
                                                                 shall not exceed:

                                                                 0.25 ton Nitrogen Oxides (NOx) per month
                                                                 averaged over a 12-month rolling period;

                                                                 0.23 ton VOC per month averaged over a
                                                                 12-month rolling period; and

                                                Page 5 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 141 of 194 PAGEID #: 141
                                                                         Permit Number: [Permit Number]
                                                                           Facility Name: [Facility Name]
                                                                                   Facility ID: [Facility ID]
                                                                    Working Copy of a Permit in Progress

                  Applicable Rules/Requirements             Applicable Emissions Limitations/Control
                                                            Measures
                                                            0.15 ton Sulfur dioxide (SO2) per month
                                                            averaged over a 12-month rolling period.

                                                            See b)(2)a.
        b.        OAC rule 3745-31-05(A)(3)(a)(ii)          See b)(2)b.
        c.        ORC 3704.03(T)                            Carbon Monoxide (CO) emissions from a
                                                            flare used as a control device for the
                                                            dehydrator shall not exceed 1.35 tons CO
                                                            per month averaged over a 12-month rolling
                                                            period.
        d.        OAC rule 3745-31-05(E)                    See b)(2)b.
        e.        Part 63, Subpart HH, National             Compliance with the applicable portions of
                  Emission Standards for hazardous air      40 CFR Part 63, Subpart HH. Any final
                  pollutants (NESHAP) from Oil and          amendments to this rule will supersede any
                  Natural Gas Production Facilities         previous Subpart HH requirement(s) in this
                                                            permit.
        f.
                  40 CFR 63.11(b)(4)                        No visible emissions except for 5 minutes
                                                            during any 2 consecutive hours.


       (2)   Additional Terms and Conditions

             a.        The permittee has satisfied the Best Available Technology (BAT) requirements
                       pursuant to OAC paragraph 3745-31-05(A)(3), as effective November 30, 2001,
                       in this permit. On December 1, 2006, paragraph (A)(3) of OAC rule 3745-31-05
                       was revised to conform to ORC changes effective August 3, 2006 (S.B. 265
                       changes), such that BAT is no longer required by State regulation for NAAQS
                       pollutant less than ten tons per year. However, that rule revision has not yet
                       been approved by U.S. EPA as a revision to Ohio’s State Implementation Plan
                       (SIP). Therefore, until the SIP revision occurs and the U.S. EPA approves the
                       revision to OAC rule 3745-31-05, the requirement to satisfy BAT still exists as
                       part of the federally–approved SIP for Ohio. Once U.S. EPA approves the
                       December 1, 2006 version of 3745-31-05, then BAT no longer applies.

             b.        These rules apply once U.S. EPA approves the December 1, 2006 version of
                       OAC rule 3745-31-05 as part of the State Implementation Plan:

                       i.     This permit takes into account the following voluntary restrictions
                              (including the use of any applicable air pollution control equipment) for the
                              purpose of avoiding Best Available Technology (BAT) requirements under
                              OAC rule 3745-31-05(A)(3):

                              (a)      Emissions of Volatile Organic Compounds (VOC) (excludes
                                       methane and ethane) shall not exceed 5.0 tons/year;

                              (b)      Use of a dehydration system flash separator that captures flash
                                       vapors; and

                                           Page 6 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 142 of 194 PAGEID #: 142
                                                                        Permit Number: [Permit Number]
                                                                          Facility Name: [Facility Name]
                                                                                  Facility ID: [Facility ID]
                                                                   Working Copy of a Permit in Progress

                             (c)    Use of a flare and/or a BTEX Elimination System with condenser
                                    on the dehydration still vent(s) as needed to comply with the 5.0
                                    ton VOC/year emission limit.

                     ii.     The Best Available Technology (BAT) requirements under OAC rule
                             3745-31-05(A)(3) do not apply to the NOx and SO2 emissions from this air
                             contaminant source since the potential to emit for NOx and SO2 are less
                             than ten tons per year.

 c)    Operational Restrictions

       (1)    If this facility does not qualify for the dehydrator exemption found in 40 CFR Part
              63.764(e), then this facility must comply with all applicable operational restrictions and
              control requirements found in 40 CFR Part 63, Subpart HH, including the requirements
              for a flare.

       (2)    If this facility does qualify for the dehydrator exemption found in 40 CFR Part 63.764(e),
              then:

              a.     If a flare is used to control emissions from the dehydrator:

                     i.      The flare shall be operated with a flame present at all times when gases
                             are vented to it.

                     ii.     An automatic flame ignition system shall be installed.

                     iii.    If the permittee is using a pilot flame ignition system, the presence of a
                             pilot flame shall be monitored using a thermocouple or other equivalent
                             device to detect the presence of a flame. A pilot flame shall be
                             maintained at all times in the flare’s pilot light burner. If the pilot flame
                             goes out and does not relight, then an alarm shall sound.

                     iv.     If the permittee is using an electric arc ignition system, the arcing of the
                             electric arc ignition system shall pulse continually and a device shall be
                             installed and used to continuously monitor the electric arc ignition system.

                     v.      Any flare, auto ignition system, and recorder shall be installed, calibrated,
                             operated, and maintained in accordance with the manufacturer’s
                             recommendations, instructions, and operating manuals.

              b.     If a condenser (or BTEX elimination system) is used to control emissions from
                     the dehydrator:

                     i.      The condenser shall be operated at all times when gases are vented to it.

                     ii.     The condenser must be equipped with a continuous temperature
                             monitoring device that continuously monitors and records the dehydration
                             still vent temperature.

                     iii.    The condenser, temperature monitoring device and recorder shall be
                             installed, calibrated, operated, and maintained in accordance with the
                             manufacturer’s recommendations, instructions, and operating manuals.

                                         Page 7 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 143 of 194 PAGEID #: 143
                                                                       Permit Number: [Permit Number]
                                                                         Facility Name: [Facility Name]
                                                                                 Facility ID: [Facility ID]
                                                                  Working Copy of a Permit in Progress


 d)    Monitoring and/or Recordkeeping Requirements

       (1)   The permittee shall maintain records of the annual facility natural gas or hydrocarbon
             liquid throughput or a record of the maximum potential annual throughput rate attainable,
             based on the physical and operational design of the unit, in accordance with 40 CFR
             63.760(a).

       (2)   Where a flare is used to control the dehydration still vent, the permittee must:

             a.     continuously monitor the presence of the flame;

             b.     record all periods during which the automatic flare ignition system (pilot flame or
                    electronic arc ignition system) or thermocouple was not working; and

             c.     record all periods during which there was gas being vented to the flare but the
                    flare was not lit.

       (3)   Where a condenser (or BTEX elimination system) is used to control the dehydration still
             vent, the permittee must:

             a.     continuously monitor and record the vapor outlet temperature of the condenser;
                    and

             b.     record all periods of time when the condenser is not operating correctly to control
                    the emissions from the dehydration still vent.

       (4)   For each triethylene glycol (TEG) dehydration unit, the permittee shall document the
             method of compliance as follows:

             a.     if the permittee is using the exemption for the annual average flow rate of natural
                    gas to the TEG dehydration unit, the permittee shall either install and operate a
                    monitoring instrument to directly measure and record the natural gas flow rate to
                    the glycol dehydration unit or demonstrate to the Director’s satisfaction that the
                    actual annual average natural gas flow rate to the dehydration unit is less than
                    85,000 scm/day, in accordance with 40 CFR 63.772(b)(1); or

             b.     if the permittee is using the exemption for the actual average benzene emissions
                    from the TEG dehydration unit, the permittee shall keep the record of the
                    determination (including the test methods and data used to support it) using
                    either the GRI-GLYCalcTM model or by directly measuring benzene using the
                    appropriate methods identified in 40 CFR 63.772(a)(1), in accordance with 40
                    CFR 63.772(b)(2); or

             c.     if the permittee does not meet one of the exemptions identified in 40 CFR
                    63.764(e) and is not located in a Urbanized Area (UA) plus offset and Urban
                    Cluster (UC) boundary (as defined in 40 CFR 63.761), the permittee may
                    (instead of meeting the control requirements) keep the record of the calculation
                    for the optimal circulation rate (or alternate circulation rate as allowed using GRI-
                    GLYCalcTM model) and records documenting this circulation rate is not exceeded
                    in accordance with 40 CFR 63.764(d)(2); or


                                        Page 8 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 144 of 194 PAGEID #: 144
                                                                       Permit Number: [Permit Number]
                                                                         Facility Name: [Facility Name]
                                                                                 Facility ID: [Facility ID]
                                                                  Working Copy of a Permit in Progress

             d.     if the permittee does not meet one of the exemptions identified in 40 CFR
                    63.764(e) and is located in a Urban Area (UA) plus offset and Urban Cluster (UC)
                    boundary (as defined in 40 CFR 63.761), the permittee shall comply with the
                    control requirements specified in 40 CFR 63.765 and the monitoring and
                    recordkeeping requirements identified in 40 CFR 63.764(d)(1) to demonstrate
                    compliance.

 e)    Reporting Requirements

       (1)   The permittee shall submit an annual Permit Evaluation Report (PER) to the Ohio EPA
             District Office or Local Air Agency by the due date identified in the Authorization section
             of this permit. The permit evaluation report shall cover a reporting period of no more
             than twelve months for each air contaminant source identified in this permit. It is
             recommended that the PER is submitted electronically through the Ohio EPA’s “e-
             Business Center: Air Services” although PERs can be submitted via U.S. postal service
             or can be hand delivered.

             [OAC 3745-15-03(B)(2) and (D)]

       (2)   The permittee shall identify in the PER:

             a.     the annual facility natural gas or hydrocarbon liquid throughput for the year of the
                    report, in accordance with 40 CFR 63.760(a);

             b.     identification of the kind of liquid glycol used in the dehydrator during the year of
                    the report, e.g., ethylene glycol, diethylene glycol, or triethylene glycol*;

             c.     if the permittee is using triethylene glycol and meeting the exemption for the flow
                    rate of natural gas to the TEG dehydration unit, the actual annual average natural
                    gas flow rate to the TEG dehydration unit; and either the calculations and/or
                    method of measurement of this flow rate or a statement that this flowrate was
                    based on the maximum design capacity of the unit;

             d.     if the permittee is using triethylene glycol and meeting the exemption for benzene
                    emissions, the actual annual average emissions of benzene from the TEG
                    dehydration unit; and if these emissions were determined using the GRI-
                    GLYCalcTM model, the method used to determine the benzene concentration
                    entered into the model, and/or identification of the method used for direct
                    measurement;

             e.     if the permittee is using triethylene glycol and the area source is not located in an
                    UA plus offset and UC boundary and does not meet one of the exemptions
                    identified in 40 CFR 63.764(e), the calculation for the optimal circulation rate and
                    the method of measurement for the gas flowrate (MMscf/day) and inlet/outlet
                    water content (lbs/MMscf), and a statement as to whether or not the optimal
                    circulation rate was exceeded, to include the date, duration, and the non-
                    compliant circulation rate measured;

             f.     if the permittee is using triethylene glycol and the area source is located in an UA
                    plus offset and UC boundary and does not meet one of the exemptions identified
                    in 40 CFR 63.764(e), the method of control that was used to demonstrate


                                        Page 9 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 145 of 194 PAGEID #: 145
                                                                           Permit Number: [Permit Number]
                                                                             Facility Name: [Facility Name]
                                                                                     Facility ID: [Facility ID]
                                                                      Working Copy of a Permit in Progress

                      compliance, the results of the compliance demonstration, and a statement as to
                      whether or not the selected compliance option was met;

              g.      where a flare is used to control the dehydration still vent, all periods of time
                      during which the automatic flare ignition system was not functioning properly or
                      the flare was not maintained as required in this permit, to include the date, time,
                      and duration of each such period of time;

              h.      where a condenser (or BTEX elimination system) is used to control the
                      dehydration still vent, all periods of time when the continuous temperature
                      monitoring device for the condenser vapor outlet temperature is not working or is
                      not continuously recording the vapor outlet temperature when process gas is
                      being vented to the condenser; and

              i.      where the triethylene glycol dehydrator does not meet one of the exemptions in
                      40 CFR 63.764(e) or is not demonstrating compliance by documenting and
                      maintaining the optimum glycol circulation rate as required in 40 CFR
                      63.764(d)(2), the flare or condenser used to demonstrate compliance shall meet
                      all of the requirements of Part 63 Subpart HH.

              * if not using triethylene glycol, the information in “c” through “i” is not required

              [40 CFR 63.764(d) and (e)], [40 CFR 63.765], and [40 CFR 63.772(a) and(b)]

 f)    Testing Requirements

       Compliance with the Emission Limitations and/or Control Requirements specified in section b) of
       these terms and conditions shall be determined in accordance with the following methods:

       (1)    Emissions Limitation:

              For total TOC, total HAP, or benzene, compliance with the applicable control
              requirements of 40 CFR Part 63, Subpart HH.

              Applicable Compliance Method:

              The permittee may determine the annual total TOC (excludes methane and ethane),
              total HAP, or benzene emissions using the appropriate methods identified in 40 CFR
              63.772 and/or GRI-GLYCalcTM model, Version 3.0 or higher, and the procedures
              presented in the associated GRI-GLYCalcTM Technical Reference Manual. Inputs to the
              model shall be representative of actual operating conditions of the glycol dehydration
              unit(s) and may be determined using the procedures documented in the Gas Research
              Institute (GRI) report entitled ‘‘Atmospheric Rich/Lean Method for Determining Glycol
              Dehydrator Emissions’’ (GRI–95/0368.1);

              Potential TOC, total HAP, and/or benzene emissions estimates shall be based on the
              maximum glycol circulation rate(s), in gallons per minute (gpm); the worst case pollutant
              concentrations from representative extended gas analyses of the inlet wet gas; and the
              maximum natural gas flow rate, as determined by 40 CFR 63.772(b)(1)(i); or for a new
              unit, potential emissions shall be estimated in accordance with 40 CFR 63.760(a) and
              increased by a factor of 1.2. The permittee may also determine the estimated annual


                                          Page 10 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 146 of 194 PAGEID #: 146
                                                                      Permit Number: [Permit Number]
                                                                        Facility Name: [Facility Name]
                                                                                Facility ID: [Facility ID]
                                                                 Working Copy of a Permit in Progress

             VOC emission through direct measurement using Method M25A or Method 18, both
             from Appendix A of Part 60.

             [40 CFR 63.765(b)(1) and/or (c)(3)], [40 CFR 63.771(c) and (d)], [40 CFR 63.772], [40 CFR
             63.773(d)], and [OAC rule 3745-31-05(E)]

       (2)   Emission Limitation from a flare used to control the dehydrator:

             1.35 tons of CO per month averaged over a 12-month rolling period

             Applicable Compliance Method:

             The emissions limitation for CO is based on using the AP-42 emission factor of 0.37 lb
             CO/MMBtu from Chapter 13.5 for Industrial Flares, Table 13.5-1, “Emission Factors for
             Flare Operations” and using the estimated burner rating of 10.0 MMBtu/hr. Estimated
             CO emissions shall be determined by the following calculations:

             0.37 lb CO/MMBtu x 10.0 MMBtu/hr = 3.7 lbs CO/hr

             3.7 lbs CO/hr x 8760 hrs/yr x 1 ton/2000 lbs = 16.2 tons CO/year

             16.2 tons CO ÷ 12 months = 1.35 tons CO/month averaged over a 12-month rolling
             period

             Compliance with the tons/month averaged over a 12-month rolling period shall be
             determined following the first 12 months of operation.

       (3)   Emission Limitation from a flare used to control the dehydrator:

             0.23 ton of VOC per month averaged over a 12-month rolling period

             Applicable Compliance Method:

             The emissions limitation for VOC is based on using the AP-42 emissions factor of 0.14 lb
             of hydrocarbon/MMBtu from Chapter 13.5 for Industrial Flares, Table 13.5-1 “Emission
             Factors for Flare Operations” excluding emissions of methane (55% per Table 13.5-2
             “Hydrocarbon Composition of Flare Emissions”) and using the estimated burner rating of
             10 MMBtu/hr. Estimated VOC emissions shall be determined by the following
             calculation:

             0.14 lb VOC/MMBtu x 45% x 10.0 MMBtu/hr = 0.63 lb VOC/hr

             0.63 lb VOC/hr x 8760 hr/yr x 1 ton/2000 lbs = 2.8 tons VOC/year

             2.8 tons VOC ÷ 12 months = 0.23 ton VOC/month averaged over a 12-month rolling
             period

             Compliance with the tons/month averaged over a 12-month rolling period shall be
             determined following the first 12 months of operation.

       (4)   Emission Limitation from a flare used to control the dehydrator:

             0.25 ton of NOx per month averaged over a 12-month rolling period

                                       Page 11 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 147 of 194 PAGEID #: 147
                                                                      Permit Number: [Permit Number]
                                                                        Facility Name: [Facility Name]
                                                                                Facility ID: [Facility ID]
                                                                 Working Copy of a Permit in Progress

             Applicable Compliance Method:

             The emissions limitation for NOx is based on using the AP-42 emission factor of 0.068 lb
             NOx/MMBtu from Chapter 13.5 for Industrial Flares, Table 13.5-1, “Emission Factors for
             Flare Operations” and using the estimated burner rating of 10 MMBtu/hr. Estimated
             NOx emissions shall be determined by the following calculation:

             0.068 lb NOx/MMBtu x 10.0 MMBtu/hr = 0.68 lb NOx /hr

             0.68 lb NOx/hr x 8760 hrs/yr x 1 ton/2000 lbs = 3.0 tons NOx/year

             3.0 tons NOx ÷ 12 months = 0.25 ton NOx/month averaged over a 12-month rolling
             period

             Compliance with the tons/month averaged over a 12-month rolling period shall be
             determined following the first 12 months of operation.

       (5)   Emission Limitation from a flare used to control the dehydrator:

             0.15 ton of SO2 per month averaged over a 12-month rolling period

             Applicable Compliance Method:

             The SO2 emissions limitation is based on a fuel gas with a maximum H2S content of 250
             ppmv for sour gas.

             Compliance with the ton per year SO2 emissions limitation shall be determined by the
             following calculations:

             10 MMBtu/hr x 1 scf/1020 Btu x 1 lb-mole/379.5 scf x 250 ppm H2S x 64 lb SO2/lb-mole
             = 0.41 lb SO2/hr

             0.41 lb SO2/hr x 8760 hrs/year x 1 ton/2000 lbs = 1.8 tons SO2/year

             1.8 tons SO2 ÷ 12 months = 0.15 ton SO2/month averaged over a 12-month rolling period

             Compliance with the tons/month averaged over a 12-month rolling period shall be
             determined following the first 12 months of operation.

       (6)   Emission Limitation:

             Where the flare is used to demonstrate compliance with Part 63, Subpart HH, there shall
             be no visible emissions from the flare, except for periods not to exceed a total of 5
             minutes during any 2 consecutive hours.

             Applicable Compliance Method:

             Compliance with the visible emissions limitation shall be determined in accordance with
             U.S. EPA Method 22 in Appendix A of 40 CFR Part 60.

             [40 CFR 63.11(b)(4)]

 g)    Miscellaneous Requirements

                                       Page 12 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 148 of 194 PAGEID #: 148
                                                             Permit Number: [Permit Number]
                                                               Facility Name: [Facility Name]
                                                                       Facility ID: [Facility ID]
                                                        Working Copy of a Permit in Progress

       (1)   None.




                                   Page 13 of 58
     Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 149 of 194 PAGEID #: 149
                                                                                  Permit Number: [Permit Number]
                                                                                    Facility Name: [Facility Name]
                                                                                            Facility ID: [Facility ID]
                                                                             Working Copy of a Permit in Progress

2.    Emissions Units: Spark Ignition Internal Combustion Engines, P002

      Operations, Property and/or Equipment Description:

                P002            One or multiple stationary natural gas-fired spark ignition (SI) internal combustion
                                engines (ICE) with a combined total horsepower (HP) of no more than 1,000 HP
                                for the site.*

                                Includes 2007 and later model year engines manufactured after the applicable
                                effective date identified in 40 CFR 60.4230(a)(3); and engines manufactured
                                before the effective date of the NSPS, where compliance with the Part 60
                                Subpart JJJJ emissions standards for the same size engine can be met by
                                retrofitting the engine with a control device and demonstrated through stack
                                testing.

                * In order to maintain the carbon monoxide (CO) emissions below major source thresholds,
                where the sum of the total horsepower (HP) of the spark ignition (SI) engines exceeds 500 HP,
                the SI engines rated at or over 100 HP may be required to meet more stringent standards for CO
                than is applicable to the engine.

      a)        This permit document constitutes a permit-to-install issued in accordance with ORC 3704.03(F)
                and a permit-to-operate issued in accordance with ORC 3704.03(G).

                (1)      For the purpose of a permit-to-install document, the emissions unit terms and conditions
                         identified below are federally enforceable with the exception of those listed below which
                         are enforceable under state law only.

                         (a)    None.

                (2)      For the purpose of a permit-to-operate document, the emissions unit terms and
                         conditions identified below are enforceable under state law only with the exception of
                         those listed below which are federally enforceable.

                         (a)    2.b)(1)a.

      b)        Applicable Emissions Limitations and/or Control Requirements

                (1)      The specific operation(s), property, and/or equipment that constitute each emissions unit
                         along with the applicable rules and/or requirements and with the applicable emissions
                         limitations and/or control measures are identified below. Emissions from each unit shall
                         not exceed the listed limitations, and the listed control measures shall be specified in
                         narrative form following the table.


                      Applicable                     Applicable Emissions Limitations/Control
                      Rules/Requirements             Measures

           a.         40 CFR Part 60, Subpart        Engines shall either be certified to the applicable
                      JJJJ                           Part 60 Subpart JJJJ emission standards and/or
                                                     the exhaust emissions shall not exceed the
                      In accordance with 40 CFR

                                                   Page 14 of 58
        Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 150 of 194 PAGEID #: 150
                                                                                     Permit Number: [Permit Number]
                                                                                       Facility Name: [Facility Name]
                                                                                               Facility ID: [Facility ID]
                                                                                Working Copy of a Permit in Progress


                      Applicable                       Applicable Emissions Limitations/Control
                      Rules/Requirements               Measures
                      60.4230, the engines in this     following emission limitations:
                      emissions group are subject
                      to the New Source                the applicable emission standards for nitrogen
                      Performance Standards            oxides (NOx), carbon monoxide (CO), and
                      (NSPS) for Stationary Spark      volatile organic compounds (VOC) as identified
                      Ignition (SI) Internal           in Table 1 to Part 60, Subpart JJJJ; or
                      Combustion Engines (ICE).        for engines less than or equal to 25 HP, the
                      40 CFR 60.4233(e)                applicable standards from 40 CFR Part 90 or
                                                       Part 1054; or
                      40 CFR 60.4231(a), (d), and
                      (e)-mfg.                         for engines greater than 25 HP and less than 100
                                                       HP, the applicable standards from Part 1048.
                      Table 1 to Part 60, Subpart
                      JJJJ                             Where the total summation of the SI ICE HP is
                                                       equal to or less than 500 HP, the natural gas
                                                       engine emissions together shall not exceed the
                                                       worst-case emission standards for engines of
                                                       100 HP or greater from Table 1 to the subpart1:
                                                       2.0 grams of NOx per horsepower hour (2.0 g
                                                       NOx/HP-hr);
                                                       4.0 grams of CO per horsepower hour (4.0 g
                                                       CO/HP-hr); and
                                                       1.0 gram of VOC per horsepower hour (1.0 g
                                                       VOC/HP-hr);
                                                       In order to maintain CO emissions below major
                                                       source thresholds, where the total summation of
                                                       the SI ICE HP is greater than 500 HP, the natural
                                                       gas engine emissions together shall not exceed
                                                       the following:
                                                       2.0 grams of NOx per horsepower hour (2.0 g
                                                       NOx/HP-hr);
                                                       2.0 grams of CO per horsepower hour (2.0 g
                                                       CO/HP-hr); and
                                                       1.0 gram of VOC per horsepower hour (1.0 g
                                                       VOC/HP-hr).
                                                       See b)(2)c., d. and e.

              b.      OAC rule 3745-17-11(B)(5)        Particulate Emissions (PE) shall not exceed
                                                       0.310 lb/MMBtu for stationary small internal
                      ORC 3704.03(T)                   combustion engines rated less than or equal to

1
    Note: Each engine shall be required to meet the applicable emission standards under 40 CFR Part 60, Subpart JJJJ,
      based on the manufacture date and size engine, or where required, shall meet the Subpart JJJJ Table 1 standards or
      the limits identified in this permit by retrofitting pre-NSPS engines with a control device.
                                                     Page 15 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 151 of 194 PAGEID #: 151
                                                                            Permit Number: [Permit Number]
                                                                              Facility Name: [Facility Name]
                                                                                      Facility ID: [Facility ID]
                                                                       Working Copy of a Permit in Progress


               Applicable                      Applicable Emissions Limitations/Control
               Rules/Requirements              Measures
                                               600 HP and 0.062 lb/MMBtu for stationary large
                                               internal combustion engines rated over 600 HP.

    c.         OAC rule 3745-17-07(A)(1)       Visible particulate emissions from the exhaust
                                               stack serving this emissions unit shall not exceed
                                               20 percent opacity, as a six-minute average,
                                               except as specified by rule.

    d.         OAC rule 3745-18-06(G)          Pursuant to OAC rule 3745-18-06(A), this
                                               stationary internal combustion engine is exempt
                                               from the sulfur dioxide (SO2) emission limitation
                                               specified by this rule during any calendar day in
                                               which natural gas is the only fuel burned.

    e.         ORC 3704.03(T)                  Compliance with the applicable g/HP-hr limits
                                               from 40 CFR Part 60, Subpart JJJJ for NOx and
                                               CO.

    f.         OAC rule 3745-31-05(A)(3),      Compliance with the applicable g/HP-hr limit
               as effective 11/30/01           found in 40 CFR Part 60, Subpart JJJJ for VOC.
                                               See b)(2)a.

    g.         OAC       rule      3745-31-    See b)(2)b.
               05(A)(3)(a)(ii), as effective
               12/01/06
    h.         40 CFR Part 60 Subpart          All SI ICE shall meet all applicable NSPS
               JJJJ                            requirements where the model year is subject to
                                               these emission standards and all older model
               40 CFR 60.4233 and              year engines shall be fitted with a control device
               OAC 3745-31-05(F)               (where required) and shall be demonstrated to
                                               meet the NSPS emission standards as
                                               applicable to 2007 and later model year engines
                                               of the same size/power.

    i.         OAC 3745-31-05(F)               4.4 lbs NOx/hr from all SI engines combined.


         (2)      Additional Terms and Conditions

                  a.     The permittee has satisfied the Best Available Technology (BAT) requirements
                         pursuant to OAC rule 3745-31-05(A)(3), as effective November 30, 2001, in this
                         permit. On December 1, 2006, paragraph (A)(3) of OAC rule 3745-31-05 was
                         revised to conform to the Ohio Revised Code (ORC) changes effective August 3,
                         2006 (Senate Bill 265 changes), such that BAT is no longer required by State
                         regulations for National Ambient Air Quality Standard (NAAQS) pollutant(s) less
                                            Page 16 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 152 of 194 PAGEID #: 152
                                                                        Permit Number: [Permit Number]
                                                                          Facility Name: [Facility Name]
                                                                                  Facility ID: [Facility ID]
                                                                   Working Copy of a Permit in Progress

                     than ten tons per year. However, that rule revision has not yet been approved by
                     U.S. EPA as a revision to Ohio’s State Implementation Plan (SIP). Therefore,
                     until the SIP revision occurs and the U.S. EPA approves the revisions to OAC
                     rule 3745-31-05, the requirement to satisfy BAT still exists as part of the
                     federally-approved SIP for Ohio. Once U.S. EPA approves the December 1,
                     2006 version of OAC rule 3745-31-05 these emission limitations/control
                     measures no longer apply.

              b.     This rule applies once U.S. EPA approves the December 1, 2006 version of OAC
                     rule 3745-31-05 as part of the State Implementation Plan.

                     The Best Available Technology (BAT) requirements under OAC rule 3745-31-
                     05(A)(3) do not apply to the SO2 and VOC emissions from this air contaminant
                     source since the potentials to emit for SO2 and VOC are less than ten tons per
                     year.

              c.     The stationary spark ignition (SI) internal combustion engine(s) (ICE) are subject
                     to and shall be operated in compliance with the requirements of 40 CFR Part 60,
                     Subpart JJJJ, standards of performance for stationary SI ICE.

                     [40 CFR 60.4230(a)]

              d.     The owner/operator of all SI ICE shall demonstrate compliance with the
                     emissions standards identified in 40 CFR 60.4233 of Part 60, Subpart JJJJ in
                     accordance with 40 CFR 60.4243(b).

                     [40 CFR 60.4233] and [40 CFR 60.4243(b)]

              e.     The gram per horsepower-hour emissions limitations are based on the emission
                     standards from Table 1 of NSPS JJJJ for natural gas-fired engines. In order to
                     maintain the carbon monoxide (CO) emissions below major source thresholds,
                     where the sum of the total horsepower (HP) of the spark ignition (SI) engines
                     exceeds 500 HP, the SI engines rated at or over 100 HP shall meet the CO limits
                     identified in the Testing Section of this permit. However, each engine installed at
                     the natural gas production site and subject to a more stringent standard, based
                     on the model year and engine’s size, must be demonstrated to comply with the
                     applicable emissions standard established in 40 CFR 60.4233.

 c)    Operational Restrictions

       (1)    The stationary SI ICE shall be installed, operated, and maintained according to the
              manufacturer’s recommendations or in accordance with the operator’s Operation and
              Maintenance (O&M) Plan and in a manner consistent with good air pollution control
              practice for minimizing emissions. The permittee shall operate and maintain the
              stationary SI ICE to achieve the emission standards identified in 40 CFR 60.4233 over
              the entire life of the engine(s). The air-to-fuel ratio controllers shall be set by the
              operator according to the manufacturer’s operations manual, to ensure proper operation
              of the engines and their control device (catalytic converter) and to minimize emissions.

              [40 CFR 60.4234], [40 CFR 60.4243(b)], and [40 CFR 60.4243(g)]

 d)    Monitoring and/or Recordkeeping Requirements

                                           Page 17 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 153 of 194 PAGEID #: 153
                                                                        Permit Number: [Permit Number]
                                                                          Facility Name: [Facility Name]
                                                                                  Facility ID: [Facility ID]
                                                                   Working Copy of a Permit in Progress

       (1)   The following records shall be maintained for each spark ignition engine operating at the
             well site:

             a.     all notifications submitted to comply with and all documentation supporting
                    compliance with Part 60 Subpart JJJJ;

             b.     all notifications submitted to comply with and all documentation supporting
                    compliance with Part 63 Subpart ZZZZ;

             c.     records of all maintenance conducted on the engines;

             d.     for certified engines less than or equal to 100 HP, the certification from the
                    manufacturer, documenting that the engine(s) meet(s) the emission standards
                    identified in 40 CFR 60.4231 or for uncertified engines, the testing results from
                    the initial and subsequent performance tests, as applicable, conducted to meet
                    the requirements of 40 CFR 60.4243(b)(2)(i) or (ii); and

             e.     the information identified in 40 CFR Parts 90, 1048, 1054, and/or 1060 that is
                    required to be provided by the manufacturer to the operator/owner, as applicable
                    to the model year and horsepower of the engines.

             The permittee or owner/operator (if leased) of the engines shall keep the above records
             and a maintenance plan for the engines, and shall maintain documentation that the
             engine is maintained and operated according the manufacturer’s emission-related
             instructions.

             [40 CFR 60.4245(a)] and [40 CFR 60.4243(a) and (b)]

 e)    Reporting Requirements

       (1)   The permittee shall submit an annual Permit Evaluation Report (PER) to the Ohio EPA
             District Office or Local Air Agency by the due date identified in the Authorization section
             of this permit. The permit evaluation report shall cover a reporting period of no more
             than twelve months for each air contaminant source identified in this permit. It is
             recommended that the PER is submitted electronically through the Ohio EPA’s “e-
             Business Center: Air Services” although PERs can be submitted via U.S. postal service
             or can be hand delivered.

             [OAC 3745-15-03(B)(2) and (D)]

       (2)   The permittee shall identify in the PER:

             a.     each SI engine located (and operated) at the production site during the year,
                    identified by the model year, horse power, and the date of manufacturer of each
                    engine;

             b.     a statement as to whether each engine was purchased certified by the
                    manufacturer, in accordance with the Subpart JJJJ, i.e., the manufacturer has
                    provided a warranty for the emissions when the engine was first sold;

             c.     a statement as to whether each engine was operated and maintained in
                    accordance with the manufacturers emission-related instructions;

                                        Page 18 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 154 of 194 PAGEID #: 154
                                                                       Permit Number: [Permit Number]
                                                                         Facility Name: [Facility Name]
                                                                                 Facility ID: [Facility ID]
                                                                  Working Copy of a Permit in Progress

              d.     the date each uncertified SI engine was tested for compliance with the applicable
                     emission standards identified in Part 60 Subpart JJJJ; and

              e.     identification of each engine that did not meet the applicable emission standards
                     identified in 40 CFR 60.4233 and/or this permit, the number of hours each such
                     engine was in operation while not in compliance, the pollutant limitation(s) that
                     were exceeded, and information on the date and resolution of compliance.

       (3)    For each natural gas SI ICE not certified to the applicable emission standards identified
              in 40 CFR Part 60 Subpart JJJJ, and subject to the performance testing requirements of
              40 CFR 60.4243(b)(2), the permittee shall submit a copy of the results of each
              performance test conducted to demonstrate compliance within 60 days after the test has
              been completed.

              [40 CFR 60.4245(d)]

 f)    Testing Requirements

       Compliance with the Emission Limitations and/or Control Requirements specified in section b) of
       these terms and conditions shall be determined in accordance with the following methods.

       (1)    The SI engines shall meet the applicable emissions standards identified in 40 CFR
              60.4233 and/or the applicable emission limits required in this permit. Engines greater
              than 100 HP shall not exceed the emission standards identified in Table 1 to Subpart
              JJJJ and engines less than 100 HP shall not exceed the applicable standards identified
              in 40 CFR 60.4231, as required per 40 CFR 60.4233, all as applicable to each engine’s
              horsepower and model year. In order to maintain the facility below major source
              thresholds and significant impact levels, older engines that were manufactured before
              the effective date of the NSPS shall be retrofitted with controls that can demonstrate the
              emission limits established in this permit are met.

       (2)    For each natural gas engine purchased without an EPA certificate of conformity (most
              engines >25 HP), the permittee shall conduct or have conducted an initial performance
              test to demonstrate compliance with the NSPS standards for NOx, CO, and VOC; and
              for each engine greater than 500 HP, subsequent performance tests shall be conducted
              every 8,760 hours or 3 years, whichever comes first.

              [40 CFR 60.4243(b)(2)]

       (3)    Emission Limitation:

              Visible particulate emissions from the exhaust stack serving this emissions unit shall not
              exceed 20% opacity, as a six-minute average, except as specified by rule.

              Applicable Compliance Method:

              If required, compliance shall be determined through visible emission observations
              performed in accordance with U.S. EPA Reference Method 9 in 40 CFR, Part 60,
              Appendix A.

              [OAC rule 3745-17-07(A)(1)]

       (4)    Emissions Limitations:
                                            Page 19 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 155 of 194 PAGEID #: 155
                                                                        Permit Number: [Permit Number]
                                                                          Facility Name: [Facility Name]
                                                                                  Facility ID: [Facility ID]
                                                                   Working Copy of a Permit in Progress

             Particulate Emissions (PE) shall not exceed 0.310 lb/MMBtu for small engines ≤ 600 HP;
             and 0.062 lb/MMBtu for large engines > 600 HP

             Applicable Compliance Method:

             If required, the permittee shall demonstrate compliance with the emission limitations
             through exhaust emission tests performed in accordance with 40 CFR Part 60, Appendix
             A, Methods 1 through 5.

             [OAC 3745-17-11(B)(5)]

       (5)   Emissions Limitations:

             2.0 grams NOx /HP-hr for engines ≥ 100 HP; and/or

             the combination of SI engines shall be calculated to not exceed 4.4 lbs NOx/hour, based
             on the summation of the emission stack test results and/or the pound per hour NOx
             emissions calculated from the emission rate certified by the manufacturer.

             Applicable Compliance Method:

             The emission limitations are based on the exhaust emission standards identified in 40
             CFR 60.4231(e). Compliance with the applicable g/HP-hr NOx standard shall be
             demonstrated through performance/stack testing, if not certified to the standard. The
             g/HP-hr limitations above are based on the emission standards from Table 1 to Part 60
             Subpart JJJJ for engines 100 HP or larger. Compliance with the short term and ton per
             year NOx emissions limitation shall be determined for each non-emergency spark
             ignition engine located on the site using the applicable compliance methods identified in
             Part 60 Subpart JJJJ. The combination of SI engines together shall be calculated to not
             exceed 4.4 lbs NOx/hour, based on the summation of the emission stack test results
             and/or the pound per hour NOx emissions calculated from the emission rate certified by
             the manufacturer.

             The following calculations establish the pound per hour emissions of NOx from the spark
             ignition engines covered in this permit:

             2.0 g NOx/HP-hr x 1,000 HP x 1lb/454 g = 4.4 lbs NOx/hr

             When required, the permittee shall demonstrate compliance with the NOx limitation
             according to the requirements of 40 CFR 60.4244, using the applicable test methods in
             Table 2 to Part 60 Subpart JJJJ.

             [40 CFR 60.4233(e)], [40 CFR 60.4243(b)(2)]. [40 CFR 60.4244], and [Table 1 to Part 60 Subpart
             JJJJ]

       (6)   Emissions Limitations:

             4.0 grams CO/HP-hr for engines ≥ 100 HP; or

             2.0 grams CO/HP-hr for engines ≥ 100 HP where the total engine power is greater than
             500 HP; and/or



                                        Page 20 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 156 of 194 PAGEID #: 156
                                                                       Permit Number: [Permit Number]
                                                                         Facility Name: [Facility Name]
                                                                                 Facility ID: [Facility ID]
                                                                  Working Copy of a Permit in Progress

             the combination of SI engines shall be calculated to not exceed 4.4 lbs CO/hour, based
             on the summation of the emission stack test results and/or the pound per hour CO
             emissions calculated from the emission rate certified by the manufacturer.

             Applicable Compliance Method:

             The emission limitations are based on the exhaust emission standards identified in 40
             CFR 60.4231(e). Compliance with the applicable g/HP-hr CO standard shall be
             demonstrated through performance/stack testing, if not certified to the standard. The
             g/HP-hr limitations above are based on the emission standards from Table 1 to Part 60
             Subpart JJJJ for engines 100 HP or larger. Compliance with the short term and ton per
             year CO emissions limitation shall be determined for each non-emergency spark ignition
             engine located on the site using the applicable compliance methods identified in Part 60
             Subpart JJJJ. The combination of SI engines together shall be calculated to not exceed
             4.4 lbs CO/hour, based on the summation of the emission stack test results and/or the
             pound per hour CO emissions calculated from the emission rate certified by the
             manufacturer.

             Where the sum of the total HP of the facility SI ICE is no greater than 500 HP, the
             following calculations establish the pound per hour emissions of CO from the spark
             ignition engines covered in this permit:

             4.0 g CO/HP-hr x 500 HP x 1lb/454 g = 4.4 lbs CO/hr

             Where the sum of the total HP of the SI ICE exceeds 500 HP, an average CO limit
             between 4.0 grams/HP-hr and 2.0 grams/HP-hr shall be required in order to meet the 4.4
             lbs/hour CO limitation established in this permit. The average emissions of CO (in
             grams/HP-hr) shall be calculated as follows:
                                      n
             Average g CO/HP-hr = ∑ [g/HP-hr x HP] / total HP
                                     n=1
             Where:

             g/HP-hr = the standard to which each natural gas engine is certified

             HP = the horsepower of each individual natural gas engine

             total HP = the total horsepower or summation of the horsepower of each natural gas
             engine

             n = number of natural gas engines at the well site

             The following calculations establish the maximum pound per hour emissions of CO from
             the spark ignition engines covered in this permit where the summation of the horsepower
             exceeds 500 HP, and where the average emissions of CO is maintained at or below 2.0
             grams/HP-hr:

             2.0 g CO/HP-hr x 1,000 HP x 1lb/454 g = 4.4 lbs CO/hr

             When required, the permittee shall demonstrate compliance with the CO limitation
             according to the requirements of 40 CFR 60.4244, using the applicable test methods in
             Table 2 to Part 60 Subpart JJJJ.
                                          Page 21 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 157 of 194 PAGEID #: 157
                                                                        Permit Number: [Permit Number]
                                                                          Facility Name: [Facility Name]
                                                                                  Facility ID: [Facility ID]
                                                                   Working Copy of a Permit in Progress

             [40 CFR 60.4233(e)], [40 CFR 60.4243(b)(2)]. [40 CFR 60.4244], and [Table 1 to Part 60 Subpart
             JJJJ]

       (7)   Emissions Limitations:

             1.0 gram VOC/HP-hr for engines ≥ 100 HP

             Applicable Compliance Method:

             The emission limitations are based on the exhaust emission standards identified in 40
             CFR 60.4231(e). Compliance with the applicable g/HP-hr VOC standard shall be
             demonstrated through performance/stack testing, if not certified to the standard. The
             g/HP-hr limitations above are based on the emission standards from Table 1 to Part 60
             Subpart JJJJ for engines 100 HP or larger. Compliance with the short term and ton per
             year VOC emissions limitation shall be determined for each non-emergency spark
             ignition engine located on the site using the applicable compliance methods identified in
             Part 60 Subpart JJJJ.

             The following calculations establish the pound per hour emissions of VOC from the
             spark ignition engines covered in this permit:

             1.0 g VOC/HP-hr x 1,000 HP x 1lb/454 g = 2.20 lbs VOC/hr

             When required, the permittee shall demonstrate compliance with the VOC limitation
             according to the requirements of 40 CFR 60.4244, using the applicable test methods in
             Table 2 to Part 60 Subpart JJJJ.

             [40 CFR 60.4233(e)], [40 CFR 60.4243(b)(2)]. [40 CFR 60.4244], and [Table 1 to Part 60 Subpart
             JJJJ]

 g)    Miscellaneous Requirements

       (1)   Replacement of or Installation of Additional Engines

             The permittee may install additional stationary engines or replace existing engines at
             any time during the life of this permit as long as the following are met:

             a.     at any given time, the total horsepower of all natural gas engines in service at the
                    site is no more than 1,000 HP;

             b.     all natural gas engines in service at the site meet the applicable NSPS emission
                    standards as identified in the NSPS and this permit, and all applicable State or
                    Federal rules;

             c.     the permittee maintains a list of all stationary natural gas engines used at the
                    site; and

             d.     the permittee continues to meet the qualifying criteria associated with the natural
                    gas engines for this general permit.

       (2)   Stack Height of Stationary Natural Gas Engines



                                        Page 22 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 158 of 194 PAGEID #: 158
                                                                   Permit Number: [Permit Number]
                                                                     Facility Name: [Facility Name]
                                                                             Facility ID: [Facility ID]
                                                              Working Copy of a Permit in Progress

             a.    Any engine with greater or equal to 250 HP shall be equipped with an exhaust
                   stack that is at least 20’ above ground level.

             b.    Any engine with less than 250 HP shall be equipped with an exhaust stack that is
                   at least 12’ above ground level.




                                     Page 23 of 58
        Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 159 of 194 PAGEID #: 159
                                                                                        Permit Number: [Permit Number]
                                                                                          Facility Name: [Facility Name]
                                                                                                  Facility ID: [Facility ID]
                                                                                   Working Copy of a Permit in Progress

3.        Emissions Unit: Compression Ignition Engines, P003

          Operations, Property and/or Equipment Description:

                  P003              One or multiple stationary diesel-fired compression ignition (CI) (diesel) internal
                                    combustion engines (ICE) with a combined total horsepower (HP) of no more
                                    than 250 HP for the site2, and that are either certified to meet the Tier 3 emission
                                    standards (from 40 CFR 60.89.112 Table 1) for diesel engines or retrofitted with
                                    a control device that demonstrates each engine meets the Tier 3 standards.

          a)      This permit document constitutes a permit-to-install issued in accordance with ORC 3704.03(F)
                  and a permit-to-operate issued in accordance with ORC 3704.03(G).

                  (1)     For the purpose of a permit-to-install document, the emissions unit terms and conditions
                          identified below are federally enforceable with the exception of those listed below which
                          are enforceable under state law only.

                          (a)       None.

                  (2)     For the purpose of a permit-to-operate document, the emissions unit terms and
                          conditions identified below are enforceable under state law only with the exception of
                          those listed below which are federally enforceable.

                          (a)       3.b)(1)a.

          b)      Applicable Emissions Limitations and/or Control Requirements

                  (1)     The specific operation(s), property, and/or equipment that constitute each emissions unit
                          along with the applicable rules and/or requirements and with the applicable emissions
                          limitations and/or control measures are identified below. Emissions from each unit shall
                          not exceed the listed limitations, and the listed control measures shall be specified in
                          narrative form following the table

                                Applicable Rules/Requirements        Applicable Emissions Limitations/Control
                                                                     Measures

                   a.           40 CFR Part 60, Subpart IIII         The exhaust emissions from any compression
                                                                     ignition (CI) internal combustion engine (ICE)
                                40 CFR 60.4204(b)
                                                                     shall not exceed the appropriate Tier 3 emission
                                40 CFR 60.4201(a)                    standards identified in Table 1 to 40 CFR 89.112.
                                                                     The emission limitations are based on the
                                Table 1 to 40 CFR 89.112, Tier 3     following worst-case Tier 3 emission standards
                                                                     for engines greater than or equal to 50 HP:


2
    This emissions unit includes stationary diesel engines used for production. It does not include various portable engines
      that are temporarily used on the site nor does it include engines that are exempt from permitting. For instance, any
      engines qualifying for the non-road exemption found in Ohio Administrative Code (OAC) paragraph 3745-31-
      03(A)(1)(pp) would not be covered by this permit.
2
    Note: The worst case emission standards for diesel-fired engines less than 300 HP were used to establish the
      emissions limitation. However, each engine shall be required to meet the applicable Tier 3 emission standards (or
      Tier 2 standards for engines <50 HP) from Table 1 of 40 CFR 89.112.
                                                       Page 24 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 160 of 194 PAGEID #: 160
                                                                       Permit Number: [Permit Number]
                                                                         Facility Name: [Facility Name]
                                                                                 Facility ID: [Facility ID]
                                                                  Working Copy of a Permit in Progress


                Applicable Rules/Requirements       Applicable Emissions Limitations/Control
                                                    Measures
                                                    0.40 gram PM/kW-hr;
                                                    4.7 grams NOx + NMHC/kW-hr; and
                                                    5.0 grams CO/kW-hr.
                                                    See b)(2)c.

        b.      40 CFR 60.4207(b)                   The sulfur content of the diesel fuel burned in this
                                                    engine shall not exceed 15 ppm or 0.0015%
                40 CFR 80.510(b)                    sulfur by weight.
                                                    See b)(2)c., c)(2), d)(1), and e)(2).

        c.      40 CFR 89.113                       Engine(s) subject to Part 60, Subpart IIII shall be
                                                    certified by the manufacturer to the following
                                                    opacity standards:
                                                    20% opacity during the acceleration mode;
                                                    15% opacity during the lugging mode; and
                                                    50% opacity during the peaks in either the
                                                    acceleration or lugging modes.

        d.      OAC rule 3745-18-06                 The SO2 limitation established per this rule is less
                                                    stringent than the limitation established in 40
                                                    CFR 80.510(b).

        e.      OAC rule 3745-17-07(A)(1)           Visible particulate emissions from the exhaust
                                                    stack serving this engine shall not exceed 20%
                                                    opacity, as a six-minute average, except as
                                                    specified by rule.

        f.      OAC rule 3745-31-05(A)(3), as       Compliance with the applicable gram/kW-hr limits
                effective 11/30/01                  found in 40 CFR Part 60, Subpart IIII for PM,
                                                    NOx + NMHC, and CO.
                                                    See b)(2)a.
                OAC rule 3745-31-05(A)(3)(a)(ii),
        g.                                          See b)(2)b.
                as effective 12/01/06
        h.      OAC rule 3745-17-11(B)(5)           The emission limitation specified by this rule is
                                                    less stringent than the emission limitation
                                                    established for PM pursuant to 40 CFR Part 60,
                                                    Subpart IIII.

        i.      40 CFR Part 60 Subpart IIII       All CI ICE shall meet all applicable NSPS
                                                  requirements where the model year is subject to
                40 CFR 60.4202                    these standards and older engines shall be fitted
                                      Page 25 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 161 of 194 PAGEID #: 161
                                                                         Permit Number: [Permit Number]
                                                                           Facility Name: [Facility Name]
                                                                                   Facility ID: [Facility ID]
                                                                    Working Copy of a Permit in Progress


                  Applicable Rules/Requirements        Applicable Emissions Limitations/Control
                                                       Measures
                                                       with a control device that demonstrates the Tier 3
                                                       standards are met.


       (2)   Additional Terms and Conditions

             a.       The permittee has satisfied the Best Available Technology (BAT) requirements
                      pursuant to OAC rule 3745-31-05(A)(3), as effective November 30, 2001, in this
                      permit. On December 1, 2006, paragraph (A)(3) of OAC rule 3745-31-05 was
                      revised to conform to the Ohio Revised Code (ORC) changes effective August 3,
                      2006 (Senate Bill 265 changes), such that BAT is no longer required by State
                      regulations for National Ambient Air Quality Standard (NAAQS) pollutant(s) less
                      than ten tons per year. However, that rule revision has not yet been approved by
                      U.S. EPA as a revision to Ohio’s State Implementation Plan (SIP). Therefore,
                      until the SIP revision occurs and the U.S. EPA approves the revisions to OAC
                      rule 3745-31-05, the requirement to satisfy BAT still exists as part of the
                      federally-approved SIP for Ohio. Once U.S. EPA approves the December 1,
                      2006 version of OAC rule 3745-31-05 these emission limitations/control
                      measures no longer apply.

             b.       This rule applies once U.S. EPA approves the December 1, 2006 version of OAC
                      rule 3745-31-05 as part of the State Implementation Plan.

                      The Best Available Technology (BAT) requirements under OAC rule 3745-31-
                      05(A)(3) do not apply to the PM, NOx, CO, and VOC emissions from this air
                      contaminant source since the uncontrolled potential to emit for PM, NOx, CO,
                      and VOC are less than ten tons per year.

             c.       The stationary compression ignition (CI) internal combustion engine (ICE) is
                      subject to and shall be operated in compliance with the requirements of 40 CFR
                      Part 60, Subpart IIII, the standards of performance for stationary CI ICE.

                      [40 CFR 60.4200(a)]

             d.       The stationary CI ICE has been or shall be purchased certified by the
                      manufacturer to emission standards as stringent as those identified in 40 CFR
                      60.4201(a) and found in Tier 3 of 40 CFR 89.112, Table 1, for engines greater
                      than or equal to 50 horsepower (37 kilowatt) and less than or equal to 250
                      horsepower (186 kilowatt), and to the opacity standards found in 40 CFR 89.113.

                      [40 CFR 60.4204(b)], [40 CFR 60.4201(a)], [40 CFR 60.4203], and [40 CFR 60.4211(c)]

             e.       The quality of the diesel fuel burned in this engine shall meet the following
                      specifications on an “as received” basis:

                      i.     a sulfur content which is sufficient to comply with the allowable sulfur
                             dioxide emission limitation of 0.0015 pound sulfur dioxide/MMBtu actual
                             heat input; and 15 ppm sulfur or 0.0015% sulfur by weight;

                                            Page 26 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 162 of 194 PAGEID #: 162
                                                                        Permit Number: [Permit Number]
                                                                          Facility Name: [Facility Name]
                                                                                  Facility ID: [Facility ID]
                                                                   Working Copy of a Permit in Progress

                     ii.     a minimum cetane index of 40 or a maximum aromatic content of 35
                             volume percent; and

                     iii.    a heating value greater than 135,000 Btu/gallon.

                     Compliance with the above-mentioned specifications shall be determined by
                     using the analytical results provided by the permittee or oil supplier for each
                     shipment of oil.

                     [40 CFR 60.4207(b)] and [40 CFR 80.510(b)]

 c)    Operational Restrictions

       (1)    The stationary CI ICE shall be installed, operated, and maintained according to the
              manufacturer’s emission-related written instructions over the entire life of the engine;
              and the permittee shall only change those emission–related settings that are allowed by
              the manufacturer. The CI ICE must also be installed and operated to meet the
              applicable requirements from 40 CFR Part 89, Control of Emissions from New and In-
              use Non-road CI ICE and Part 1068, the General Compliance Provisions for Engine
              Programs. The permittee shall operate and maintain the stationary CI ICE to achieve
              the Tier 3 emission standards in Table 1 to 40 CFR 89.112, as required per 40 CFR
              60.4204.

              [40 CFR 60.4206] and [40 CFR 60.4211(a)]

       (2)    Diesel fuel burned in the CI, ICE shall not exceed the standards for sulfur as specified by
              40 CFR 80.510(b), i.e., the maximum sulfur content of diesel fuel shall not exceed 15
              ppm or 0.0015% sulfur by weight.

              [40 CFR 60.4207(b)] and [40 CFR 80.510(b)]

       (3)    If the stationary CI internal combustion engine is equipped with a diesel particulate filter
              to comply with the emission standards in 40 CFR 60.4204, the diesel particulate filter
              must be installed with a backpressure monitor that notifies the permittee when the high
              backpressure limit of the engine is approached.

              [40 CFR 60.4209(b)]

       (4)    The summation of engine power from all the diesel engines installed at the production
              facility site (following well completion) shall not exceed 250 HP.

 d)    Monitoring and/or Recordkeeping Requirements

       (1)    For each shipment of oil received for burning in this engine, the permittee shall maintain
              records of the total quantity of the diesel oil received and the oil supplier's (or
              permittee’s) analyses for sulfur content, in parts per million (40 CFR 80.510) or percent
              by weight. The permittee shall perform or require the supplier to perform the analyses
              for sulfur content and heat content in accordance with 40 CFR 80.580, using the
              appropriate ASTM methods. These records shall be retained for a minimum of 5 years
              and shall be available for inspection by the Director or his/her representative.

              [for 40 CFR 60.4207(b)]


                                         Page 27 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 163 of 194 PAGEID #: 163
                                                                       Permit Number: [Permit Number]
                                                                         Facility Name: [Facility Name]
                                                                                 Facility ID: [Facility ID]
                                                                  Working Copy of a Permit in Progress

       (2)   The permittee shall maintain the manufacturer’s certification or compliant test data for
             non-certified engines, to the applicable Tier 3 emission standards in Table 1 of 40 CFR
             89.112 at a central location for all facility ICE and it shall be made available for review
             upon request. If the manufacturer’s certification is not kept on site, the permittee shall
             maintain a log for the location of each ICE and it shall identify the agency-assigned
             emissions unit number, the manufacturer’s identification number, and the identification
             number of the certificate. The permittee or owner/operator (if leased) of the engines
             shall keep a maintenance plan and records of the maintenance conducted on each
             engine, to include documentation that the engine is maintained and operated according
             the manufacturer’s emission-related instructions.

             [40 CFR 60.4211]

       (3)   The permittee shall maintain a record of the diesel fuel burned in each ICE during each
             calendar year. The diesel fuel usage shall be calculated using the best method available
             to estimate the annual fuel consumption of each engine, which might include, but are not
             be limited to: a flow meter installed on the engine, records of the volume of diesel fuel
             oil received with each delivery, the fuel oil levels recorded from the diesel storage tank,
             and/or the recorded or estimated hours of operation along with the manufacture’s
             documentation of the estimated fuel flow rate.

       (4)   If the stationary CI internal combustion engine is equipped with a diesel particulate filter
             to comply with the emission standards in 40 CFR 60.4204, the permittee shall keep
             records of the date, time, and any corrective action(s) taken in response to the
             notification from the backpressure monitor, that the high backpressure limit of the engine
             has been approached or exceeded.

             [40 CFR 60.4214(c)]

       (5)   The permittee shall maintain a record of visible emission checks for the stack of diesel
             engines. The record shall be documented during maintenance operations.

 e)    Reporting Requirements

       (1)   The permittee shall submit an annual Permit Evaluation Report (PER) to the Ohio EPA
             District Office or Local Air Agency by the due date identified in the Authorization section
             of this permit. The permit evaluation report shall cover a reporting period of no more
             than twelve months for each air contaminant source identified in this permit. It is
             recommended that the PER is submitted electronically through the Ohio EPA’s “e-
             Business Center: Air Services” although PERs can be submitted via U.S. postal service
             or can be hand delivered.

             [OAC 3745-15-03(B)(2) and (D)]

       (2)   The permittee shall identify in the PER:

             a.     each CI engine located (and operated) at the production site during the year, to
                    include the year of manufacture and/or year rebuilt, the horse power;

             b.     a statement as to whether each engine was purchased certified by the
                    manufacturer, in accordance with the Subpart IIII, i.e., the manufacturer has
                    provided a warranty for the emissions when the engine was first sold;

                                        Page 28 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 164 of 194 PAGEID #: 164
                                                                        Permit Number: [Permit Number]
                                                                          Facility Name: [Facility Name]
                                                                                  Facility ID: [Facility ID]
                                                                   Working Copy of a Permit in Progress

              c.     a statement as to whether each engine was operated and maintained in
                     accordance with the manufacturers emission-related instructions;

              d.     the date each uncertified SI engine was tested for compliance with the Tier 3
                     emission standards from 40 CFR 89.112;

              e.     identification of any uncertified engine that did not meet the applicable Tier 3
                     emission standards, to include the horse power and year of manufacture and/or
                     year rebuilt; and

              f.     any period of time that the quality of oil burned in each engine did not meet the
                     requirements established in 40 CFR 80.510(b), based upon the required fuel
                     records, to include the amount burned, the engine combusting it, the date(s), and
                     the date the non-compliant fuel was purchased*.

              * if the fuel oil is purchased before 10/1/10, the amendments of 1/30/13 allow the fuel to
              be used until depleted

              [40 CFR 60.4207(b)] and [40 CFR 80.510(b)]

       (3)    If the stationary CI internal combustion engine is equipped with a diesel particulate filter
              to comply with the emission standards in 40 CFR 60.4204, the permittee shall include in
              the PER any records of the date, time, and any corrective action(s) taken in response to
              the notification from the monitor that the backpressure has been approached or
              exceeded.

              [for 40 CFR 60.4214(c)]

 f)    Testing Requirements

       Compliance with the Emission Limitations and/or Control Requirements specified in section b) of
       these terms and conditions shall be determined in accordance with the following methods:

       (1)    Emission Limitation:

              Manufacturer’s certification requirements related to opacity include:

              20% opacity during the acceleration mode;

              15% opacity during the lugging mode; and

              50% opacity during the peaks in either the acceleration or lugging modes.

              Applicable Compliance Method:

              The CI ICE subject to the standards in 40 CFR Part 60, Subpart IIII shall be purchased
              certified by the manufacturer to the opacity standards of 40 CFR 89.113.

              [40 CFR 60.4204(b)], [40 CFR 60.4201(a)], and [40 CFR 89.113]

       (2)    Emission Limitation:

              Visible particulate emissions from the exhaust stack serving this engine shall not exceed
              20 %opacity, as a six-minute average, except as specified by rule.
                                         Page 29 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 165 of 194 PAGEID #: 165
                                                                       Permit Number: [Permit Number]
                                                                         Facility Name: [Facility Name]
                                                                                 Facility ID: [Facility ID]
                                                                  Working Copy of a Permit in Progress

             Applicable Compliance Method:

             Visible emission checks shall be conducted following the completion of maintenance
             operations. Compliance shall be determined through visible emission observations
             performed in accordance with U.S. EPA Reference Method 9 in 40 CFR, Part 60,
             Appendix A.

             [OAC rule 3745-17-07(A)(1)]

       (3)   Emission Limitation:

             0.40 gram PM/kW-hr

             Applicable Compliance Method:

             Compliance with the applicable g/kW-hr emissions standard shall be based on the
             manufacturer’s certification to the standards applicable to each engine and by
             maintaining the engine according to the manufacturer’s specifications. The g/kW-hr
             standard above is the worst-case Tier 3 exhaust emission standards from Table 1 of 40
             CFR 89.112 for diesel engines between 50 and 300 horsepower (37 and 225 kilowatts).
             An uncertified engine shall either be stack tested following installation or test data shall
             be submitted to demonstrate compliance with the appropriate limit based on the
             horsepower.

             If required, the permittee shall demonstrate compliance with the emission limitations
             through performance tests conducted in accordance with the provisions in f)(8)below.

             [40 CFR 60.4204(b)], [40 CFR 60.4201(a)], [40 CFR 60.4211(c)], and [40 CFR 60.4212(a) and
             (c)]

       (4)   Emissions Limitations:

             4.7 grams NOx + NMHC/kW-hr

             Applicable Compliance Method:

             Compliance with the applicable g/kW-hr emissions standard shall be based on the
             manufacturer’s certification to the standards applicable to each engine and by
             maintaining the engine according to the manufacturer’s specifications. The g/kW-hr
             standard above is the worst-case Tier 3 exhaust emission standards from Table 1 of 40
             CFR 89.112 for diesel engines between 50 and 300 horsepower (37 and 225 kilowatts).
             An uncertified engine shall either be stack tested following installation or test data shall
             be submitted to demonstrate compliance with the appropriate limit based on the
             horsepower.

             For the purpose of reporting emissions, where the limitation is for NOx + NMHC, the
             NOx and VOC limitations shall be calculated using a ratio of 74.6% NOx to 25.4% VOC:*

             4.7 g NOx+NMHC/kW-hr x 74.6% NOx* = 3.5 grams NOx/kW-hr.

             If required, the permittee shall demonstrate compliance with the emission limitations
             through performance tests conducted in accordance with the provisions in f)(8)below.

                                           Page 30 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 166 of 194 PAGEID #: 166
                                                                        Permit Number: [Permit Number]
                                                                          Facility Name: [Facility Name]
                                                                                  Facility ID: [Facility ID]
                                                                   Working Copy of a Permit in Progress

             [40 CFR 60.4204(b)], [40 CFR 60.4201(a)], [40 CFR 60.4211(c)], and [40 CFR 60.4212(a) and
             (c)]

       (5)   Emissions Limitations:

             5.0 grams CO/kW-hr

             Applicable Compliance Method:

             Compliance with the applicable g/kW-hr emissions standard shall be based on the
             manufacturer’s certification to the standards applicable to each engine and by
             maintaining the engine according to the manufacturer’s specifications. The g/kW-hr
             standard above is the worst-case Tier 3 exhaust emission standards from Table 1 of 40
             CFR 89.112 for diesel engines between 50 and 300 horsepower (37 and 225 kilowatts).
             An uncertified engine shall either be stack tested following installation or test data shall
             be submitted to demonstrate compliance with the appropriate limit based on the
             horsepower.

             If required, the permittee shall demonstrate compliance with the emission limitations
             through performance tests conducted in accordance with the provisions in f)(8)below.

             [40 CFR 60.4204(b)], [40 CFR 60.4201(a)], [40 CFR 60.4211(c)] and [40 CFR 60.4212(a) and (c)]

       (6)   Emissions Limitations:

             4.7 grams NOx + NMHC/kW-hr

             Applicable Compliance Method:

             Compliance with the emission limitations shall be based on the manufacturer’s
             certification and by maintaining the engine according to the manufacturer’s
             specifications. The g/kW-hr limitation is the worst-case Tier 3 exhaust emission
             standards from Table 1 of 40 CFR 89.112 for diesel engines between 50 and 300
             horsepower (37 and 225 kilowatts). An uncertified engine shall either be stack tested
             following installation or test data shall be submitted to demonstrate compliance with the
             appropriate limit based on the horsepower.

             For the purpose of reporting emissions, where the limitation is for NOx + NMHC, the
             NOx and VOC limitations shall be calculated using a ratio of 74.6% NOx to 25.4% VOC*:

             4.7 g NOx+NMHC/kW-hr x 25.4% NMHC* = 1.19 gram VOC/kW-hr.

             If required, the permittee shall demonstrate compliance with the emission limitations
             through performance tests conducted in accordance with the provisions in f)(8)below.

             [40 CFR 60.4204(b)], [40 CFR 60.4201(a)], [40 CFR 60.4211(c)], and [40 CFR 60.4212(a) and
             (c)]

             *This ratio is based upon the linear relationship of NOx to NMHC from Table 1 of Subpart IIII,
             Table 1 from 40 CFR 89.112, to Tables 4, 5, and 6 from 40 CFR 1039.102.

       (7)   Emissions Limitation:

             Sulfur content 15 ppm or < 0.0015% by weight sulfur
                                       Page 31 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 167 of 194 PAGEID #: 167
                                                                         Permit Number: [Permit Number]
                                                                           Facility Name: [Facility Name]
                                                                                   Facility ID: [Facility ID]
                                                                    Working Copy of a Permit in Progress

             Applicable Compliance Method:

             Compliance shall be demonstrated through the record keeping requirements for the
             sulfur content of each shipment of diesel oil received. If meeting the standards in 40
             CFR 80.510(b), this calculates to approximately 0.0015 lb SO2/MMBtu.

             [40 CFR 60.4207(b)] and [40 CFR 80.510(b)]

       (8)   If it is determined by Ohio EPA that a compliance demonstration is required through
             performance testing, i.e., the engine is not certified or not operated in accordance with
             the manufacturer’s emission-related instructions, it shall be conducted using one of the
             following test methods or procedures:

             a.     in accordance with 40 CFR 60.4212, conduct the exhaust emissions testing
                    using the in-use testing procedures found in 40 CFR Part 1039, Subpart F,
                    measuring the emissions of the regulated pollutants as specified in 40 CFR Part
                    1065; or

             b.     in accordance with 40 CFR 60.4213, conduct exhaust emissions testing using
                    the test methods identified in Table 7 to Subpart IIII of Part 60.

                    If demonstrating compliance through the in-use testing procedures in 40 CFR
                    Part 1039, Subpart F, exhaust emissions from the stationary CI ICE shall not
                    exceed the “not to exceed” (NTE) numerical requirements, rounded to the same
                    number of decimal places as the applicable standard in 40 CFR 89.112,
                    determined from the following equation:

                    NTE requirement for each pollutant = 1.25 x STD

                    Where:

                    STD = The standard specified for the pollutant in 40 CFR 89.112.

             [40 CFR 60.4212(a) and (c)]

 g)    Miscellaneous Requirements

       (1)   Replacement of or Installation of Additional Engines

             a.     The permittee may install additional stationary compression ignition engines or
                    replace existing stationary compression ignition engines at any time during the
                    life of this permit as long as the following are met:

                    i.       at any given time, the total horsepower of all stationary compression
                             ignition engines in service at the site is no more than 250 HP;

                    ii.      all stationary compression ignition engines in service at the site meet all
                             applicable NSPS emission standards identified in the NSPS and this
                             permit, and all applicable State or Federal rules;

                    iii.     the permittee maintains a list of all stationary compression ignition
                             engines used at the site; and

                                           Page 32 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 168 of 194 PAGEID #: 168
                                                                     Permit Number: [Permit Number]
                                                                       Facility Name: [Facility Name]
                                                                               Facility ID: [Facility ID]
                                                                Working Copy of a Permit in Progress

                    iv.    the permittee continues to meet the qualifying criteria associated with the
                           stationary compression ignition engines for this general permit.

       (2)   Stack Height of Stationary Compression Ignition Engines

             a.     Each stationary compression ignition engine shall be equipped with an exhaust
                    stack that is at least 12’ above ground level.




                                      Page 33 of 58
       Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 169 of 194 PAGEID #: 169
                                                                                           Permit Number: [Permit Number]
                                                                                             Facility Name: [Facility Name]
                                                                                                     Facility ID: [Facility ID]
                                                                                      Working Copy of a Permit in Progress

4.       Emissions Unit: Enclosed or Open Flare/Combustion Device, P004

         Operations, Property and/or Equipment Description:

                 P004              Enclosed or Open Flare(s)/Combustion Device(s) with a maximum combined
                                   capacity heat input of no more than 250 MMBtu/hr and operated at no more than
                                   32 MMBtu per hour combined heat input from all the sources vented to the
                                   combustion device(s), except during an emergency3


         a)      This permit document constitutes a permit-to-install issued in accordance with ORC 3704.03(F)
                 and a permit-to-operate issued in accordance with ORC 3704.03(G).

                 (1)      For the purpose of a permit-to-install document, the emissions unit terms and conditions
                          in this permit are federally enforceable, with the exception of those listed below, which
                          are enforceable under state law only.

                          a.       None.

                 (2)      For the purpose of a permit-to-operate document, the emissions unit terms and
                          conditions in this permit are enforceable under state law only, with the exception of those
                          listed below, which are federally enforceable.

                          a.       4.b)(1)d. and 4.b)(1)e.

         b)      Applicable Emissions Limitations and/or Control Requirements

                 (1)      The specific operation(s), property, and/or equipment that constitute each emissions unit
                          along with the applicable rules and/or requirements and with the applicable emissions
                          limitations and/or control measures are identified below. Emissions from each unit shall
                          not exceed the listed limitations, and the listed control measures shall be specified in
                          narrative form following the table.

                                   Applicable Rules/Requirements                 Applicable Emissions Limitations/Control
                                                                                 Measures
                            a.
                                   ORC 3704.03(T)                                For VOC and where applicable,
                                                                                 compliance with the applicable control
                                                                                 requirements of 40 CFR Part 60, Subpart
                                                                                 OOOO, by having a designed minimum
                                                                                 control efficiency of 95% for an enclosed
                                                                                 flare/combustor.
                                                                                 Carbon monoxide (CO) emissions shall
                                                                                 not exceed 4.32 tons per month averaged
                                                                                 over a 12-month rolling period.
                            b.
                                   OAC rule 3745-31-05(A)(3), as                 Nitrogen Oxide (NOx) emissions shall not

3
     This emissions unit applies when a facility chooses to use a flare/combustion device to control VOCs emitted from the
     entire facility (including, but not limited to, flash vessel/storage tanks, truck loading for water and/or petroleum liquids,
     and the dehydrator). If a separate flare is used to control dehydrator emissions, then the flare requirements found in
     the dehydrator emissions unit terms govern the dehydrator flare.
                                                         Page 34 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 170 of 194 PAGEID #: 170
                                                                   Permit Number: [Permit Number]
                                                                     Facility Name: [Facility Name]
                                                                             Facility ID: [Facility ID]
                                                              Working Copy of a Permit in Progress

                   Applicable Rules/Requirements          Applicable Emissions Limitations/Control
                                                          Measures
                   effective 11/30/01                     exceed 0.79 ton per month averaged over
                                                          a 12-month rolling period.
                                                          Sulfur Dioxide (SO2) emissions shall not
                                                          exceed 0.48 ton per month averaged over
                                                          a 12-month rolling period.
                                                          See b)(2)a.
              c.
                   OAC rule 3745-31-05(A)(3)(a)(ii), as   See b)(2)b.
                   effective 12/01/06
              d.   Part 63, Subpart HH, National          For a triethylene glycol dehydration unit
                   Emission Standards for hazardous       subject to the standards, compliance with
                   air pollutants (NESHAP) from Oil       the applicable portions of 40 CFR Part
                   and Natural Gas Production             63, Subpart HH. Design and operate the
                   Facilities                             enclosed flare/combustion device in
                                                          accordance with the requirements of 40
                   Control/operational requirements       CFR 63.771(d)(1), i.e., reduce the mass
                   applicable to area source TEG          content of either TOC or total HAP, in the
                   dehydration units not meeting one of   gases vented to it (from the closed vent
                   the exemptions found in 40 CFR         system), by 95% by weight or greater; or
                   63.764(e).                             reduce the concentration of TOC or total
                                                          HAP to less than or equal to 20 ppm by
                                                          volume on a dry basis corrected to 3%
                                                          oxygen, in accordance with 40 CFR
                                                          63.772(e); or design the open flare in
                                                          accordance with 40 CFR 63.11(b).
              e.   Part 60, Subpart OOOO, Standards       For a storage vessels subject to the
                   of Performance for Crude Oil and       standards, compliance with the applicable
                   Natural Gas Production,                portions of 40 CFR Part 60, Subpart
                   Transmission, and Distribution         OOOO. By the applicable compliance
                                                          date, design and operate an enclosed
                   Control requirements applicable to     combustion device in accordance with the
                   each storage vessel constructed,       requirements of 40 CFR 60.5412(d)(1) to
                   modified, or reconstructed after       reduce the mass content of VOC by 95%
                   8/23/11 with potential VOC             by weight or greater; or install a
                   emissions equal to or greater than 6   combustion control device that’s model
                   tons/year.                             has been tested by the manufacturer in
                                                          accordance with 40 CFR 60.5413(d); or
                                                          install an open flare designed in
                                                          accordance with 40 CFR 60.18(b).
              f.   40 CFR 60.5412(d)(1)(iii)              If required to install controls in
                                                          accordance with 40 C FR 60.5393, an
                                                          enclosed combustion device must be
                                                          operated with no visible emissions except
                                                          for periods not to exceed a total of 1
                                                          minute in any 15 minute period,
                                                          conducting Method 22 once every
                                                          calendar month.
                                        Page 35 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 171 of 194 PAGEID #: 171
                                                                       Permit Number: [Permit Number]
                                                                         Facility Name: [Facility Name]
                                                                                 Facility ID: [Facility ID]
                                                                  Working Copy of a Permit in Progress

                     Applicable Rules/Requirements           Applicable Emissions Limitations/Control
                                                             Measures

                     40 CFR 60.5413(e)(3)                    If demonstrating compliance using a
                                                             combustion control device that is
                                                             performance tested by the manufacturer,
                                                             in accordance with 40 CFR 60.5413(d),
                                                             the combustion device must be operated
                                                             with no visible emissions except for
                                                             periods not to exceed a total of 2 minutes
                                                             in any 1 hour of operation, conducting
                                                             Method 22 once per calendar quarter.

       (2)    Additional Terms and Conditions

              a.     The permittee has satisfied the Best Available Technology (BAT) requirements
                     pursuant to OAC rule 3745-31-05(A)(3), as effective November 30, 2001, in this
                     permit. On December 1, 2006, paragraph (A)(3) of OAC rule 3745-31-05 was
                     revised to conform to the Ohio Revised Code (ORC) changes effective August 3,
                     2006 (Senate Bill 265 changes), such that BAT is no longer required by State
                     regulations for National Ambient Air Quality Standard (NAAQS) pollutant(s) less
                     than ten tons per year. However, that rule revision has not yet been approved by
                     U.S. EPA as a revision to Ohio’s State Implementation Plan (SIP). Therefore,
                     until the SIP revision occurs and the U.S. EPA approves the revisions to OAC
                     rule 3745-31-05, the requirement to satisfy BAT still exists as part of the
                     federally-approved SIP for Ohio. Once U.S. EPA approves the December 1,
                     2006 version of OAC rule 3745-31-05 these emissions limitations/control
                     measures no longer apply.

              b.     This rule applies once U.S. EPA approves the December 1, 2006 version of OAC
                     rule 3745-31-05 as part of the State Implementation Plan.

                     The Best Available Technology (BAT) requirements under OAC rule 3745-31-
                     05(A)(3) do not apply to the PE, NOx, and SO2 emissions from this air
                     contaminant source since the uncontrolled potential to emit for PE, NOx, and SO2
                     are less than ten tons per year.

              c.     Pit flaring is prohibited.

 c)    Operational Restrictions

       (1)    The flare or combustion device shall be operated with a flame present at all times when
              gases are vented to it.

       (2)    An automatic flame ignition system shall be installed to meet one of the following
              requirements:

              a.     If using a pilot flame ignition system, the presence of a pilot flame shall be
                     monitored using a thermocouple or other equivalent device to detect the
                     presence of a flame. A pilot flame shall be maintained at all times in the flare’s
                     pilot light burner. If the pilot flame goes out and does not relight, then an alarm
                     shall sound; or
                                         Page 36 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 172 of 194 PAGEID #: 172
                                                                      Permit Number: [Permit Number]
                                                                        Facility Name: [Facility Name]
                                                                                Facility ID: [Facility ID]
                                                                 Working Copy of a Permit in Progress

             b.     If using an electric arc ignition system, the arcing of the electric arc ignition
                    system shall pulse continually and a device shall be installed and used to
                    continuously monitor the electric arc ignition system.

       (3)   The flare, its auto ignition system, and its recorder shall be installed, calibrated,
             operated, and maintained in accordance with the manufacturer’s recommendations,
             instructions, and operating manuals.

       (4)   If the dehydrator does not qualify for one of the exemptions found in 40 CFR Part
             63.764(e) or if it has been determined that any storage vessel emits 6 tons or more of
             VOC per year, the enclosed flare/combustion device must be designed and operated to
             reduce VOC, TOC, or total HAP, as applicable, by 95% by weight; or the concentration
             of TOC or Total HAP, as applicable, to 20 ppm by volume on a dry basis and corrected
             to 3% oxygen, in accordance with the applicable rule; or the open flare shall be designed
             and operated in accordance with 40 CFR 63.11(b) or 40 CFR 60.18(b).

       (5)   This flare/ combustion device shall operate at no more than 32 MMBtu/hr heat input at
             all times except:

             a.     when a malfunction occurs, e.g., when excess gas must be safely disposed of by
                    venting it to the flare/combustion device; or

             b.     for repair pressure blow-downs; or

             c.     when another well is being drilled or fractured and the gas must be safely
                    disposed of by venting it to the flare/combustion device.

 d)    Monitoring and/or Recordkeeping Requirements

       (1)   If the permittee is using the flare/combustion device to demonstrate compliance with 40
             CFR 63.771(d) for the TEG dehydrator or to demonstrate compliance with 40 CFR
             60.5412(d) for each storage vessel calculated to have VOC emission equal to or
             exceeding 6 tons per year, the permittee shall maintain the appropriate records to
             demonstrate that the enclosed flare/combustion device is designed and operated to
             reduce VOC, TOC, or total HAP by 95% by weight; or the concentration of TOC or Total
             HAP to 20 ppm by volume on a dry basis and corrected to 3% oxygen, all in accordance
             with the applicable rules; or shall maintain the records required to demonstrate that the
             open flare is designed and operated in accordance with 40 CFR 63.11(b) or 40 CFR
             60.18(b), as applicable per federal rules.

       (2)   The permittee shall:

             a.     continuously monitor the presence of the flame;

             b.     record all periods during which the automatic flare ignition system (pilot flame or
                    electronic arc ignition system) or thermocouple was not working and gas was
                    being vented to the flare/combustion device; and

             c.     record all periods of time during which gas was being vented to the
                    flare/combustion device and there was no flame.



                                       Page 37 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 173 of 194 PAGEID #: 173
                                                                        Permit Number: [Permit Number]
                                                                          Facility Name: [Facility Name]
                                                                                  Facility ID: [Facility ID]
                                                                   Working Copy of a Permit in Progress

       (3)    The permittee shall maintain a record of all periods of time (date and number of hours)
              during which the flare/combustion device is burning collected gases at a heat input
              greater than 10 MMBtu per hour, along with a description of the emergency and/or the
              reason the heat input was greater than 10 MMBtu/hr.

 e)    Reporting Requirements

       (1)    The permittee shall submit an annual Permit Evaluation Report (PER) to the Ohio EPA
              District Office or Local Air Agency by the due date identified in the Authorization section
              of this permit. The permit evaluation report shall cover a reporting period of no more
              than twelve months for each air contaminant source identified in this permit. It is
              recommended that the PER is submitted electronically through the Ohio EPA’s “e-
              Business Center: Air Services” although PERs can be submitted via U.S. postal service
              or can be hand delivered.

              [OAC 3745-15-03(B)(2) and (D)]

       (2)    If the permittee is using an enclosed flare/combustion device to demonstrate compliance
              with 40 CFR 63.771(d) for the TEG dehydrator or to demonstrate compliance with 40
              CFR 60.5412(d)(1) for each storage vessel calculated to have VOC emission equal to or
              exceeding 6 tons per year, the permittee shall submit the results of the compliance
              demonstration, conducted in accordance with the applicable subpart, in the PER.

       (3)    If the permittee is using an open flare to demonstrate compliance, the permittee shall
              submit all visible emission readings, heat content determinations, flowrate
              measurements, and exit velocity determinations made during the compliance or
              reporting period, as applicable by rule.

       (4)    The permittee shall identify in the PER:

              a.     all periods of time when the pilot flame or electronic arc ignition system is not
                     working when process gas is being vented to it, including the date, time, and
                     duration of each such period; and

              b.     all periods of time during which the flare/combustion device was operated at
                     greater than 32 MMBtu per hour heat input rate, including the date, time, and
                     duration of each such period, and a description of the reason why the heat input
                     exceeded 32 MMBtu per hour.

 f)    Testing Requirements

       Compliance with the Emission Limitations and/or Control Requirements specified in section b) of
       these terms and conditions shall be determined in accordance with the following methods:

       (1)    Emission Limitation:

              4.32 tons CO/month averaged over a 12-month rolling period

              Applicable Compliance Method:

              The emissions limitation for CO is based on using the AP-42 emission factor of 0.37 lb
              CO/MMBtu from Chapter 13.5 for Industrial Flares, Table 13.5-1, “Emission Factors for

                                        Page 38 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 174 of 194 PAGEID #: 174
                                                                     Permit Number: [Permit Number]
                                                                       Facility Name: [Facility Name]
                                                                               Facility ID: [Facility ID]
                                                                Working Copy of a Permit in Progress

             Flare Operations” and using the normal operation rate of 32 MMBtu/hr. Estimated CO
             emissions shall be determined by the following calculations:

             0.37 lb CO/MMBtu x 32 MMBtu/hr = 11.84 lbs CO /hr

             11.84 lbs CO/hr x 8760 hrs/yr x 1 ton/2000 lbs = 51.86 tons CO/year

             51.86 tons CO ÷ 12 months = 4.32 tons CO/month averaged over a 12-month rolling
             period

             Compliance with the tons/month averaged over a 12-month rolling period shall be
             determined following the first 12 months of operation.

       (2)   Emission Limitation:

             For VOC and where applicable, compliance with the applicable control requirements of
             40 CFR Part 60, Subpart OOOO, by having a designed minimum control efficiency of
             95% for an enclosed flare/combustor.

             Applicable Compliance Method:

             See the compliance method described in the flash vessel/storage vessel(s) emissions
             unit (T001).

       (3)   Emission Limitation:

             0.79 ton NOx/month averaged over a 12-month rolling period

             Applicable Compliance Method:

             The emissions limitation for NOx is based on using the AP-42 emission factor of 0.068 lb
             NOx/MMBtu from Chapter 13.5 for Industrial Flares, Table 13.5-1, “Emission Factors for
             Flare Operations” and using the normal operation rate of 32 MMBtu/hr. Estimated NOx
             emissions shall be determined by the following calculation:

             0.068 lb NOx/MMBtu x 32 MMBtu/hr = 2.176 lb NOx /hr

             2.176 lb NOx/hr x 8760 hrs/yr x 1 ton/2000 lbs = 9.53 tons NOx/year

             9.53 tons NOx ÷ 12 months = 0.79 ton NOx/month averaged over a 12-month rolling
             period

             Compliance with the tons/month averaged over a 12-month rolling period shall be
             determined following the first 12 months of operation.

       (4)   Emission Limitations:

             0.48 ton SO2/month averaged over a 12-month rolling period

             Applicable Compliance Method:

             The SO2 emissions limitation is based on a fuel gas with a maximum H2S content of 250
             ppmv for sour gas.

                                       Page 39 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 175 of 194 PAGEID #: 175
                                                                         Permit Number: [Permit Number]
                                                                           Facility Name: [Facility Name]
                                                                                   Facility ID: [Facility ID]
                                                                    Working Copy of a Permit in Progress

             Compliance with the ton per year SO2 emissions limitation shall be determined by the
             following calculations:

             32 MMBtu/hr x 1 scf/1020 Btu x 1 lb-mole/379.5 scf x 250 ppm H2S x 64 lb SO2/lb-mole
             = 1.32 lbs SO2/hr

             1.32 lb SO2/hr x 8760 hrs/year x 1 ton/2000 lbs = 5.8 tons SO2/year

             5.8 tons SO2 ÷ 12 months = 0.48 ton SO2/month averaged over a 12-month rolling
             period

             Compliance with the tons/month averaged over a 12-month rolling period shall be
             determined following the first 12 months of operation.

       (5)   Visible Emissions Limitation for an enclosed combustion control device used to
             demonstrate compliance with Part 60 Subpart OOOO:

             An enclosed combustion device used to demonstrate compliance must be operated with
             no visible emissions except for periods not to exceed a total of 1 minute in any 15 minute
             period, conducting Method 22 once every calendar month.

             [40 CFR 60.5412(d)(1)(iii)]

             OR

             If demonstrating compliance using a combustion control device that is performance
             tested by the manufacturer, in accordance with 40 CFR 60.5413(d), the combustion
             device must be operated with no visible emissions except for periods not to exceed a
             total of 2 minutes in any 1 hour of operation, conducting Method 22 once per calendar
             quarter.

             [40 CFR 60.5413(e)(3)]

             Applicable Compliance Method:

             Compliance with the visible emissions limitation shall be determined in accordance with
             U.S. EPA Method 22 in Appendix A of 40 CFR Part 60.

             [40 CFR 60.5412(d)(1)(iii)] [40 CFR 60.5413(e)(3)] and [40 CFR 60.5413(a)(1)]

 g)    Miscellaneous Requirements

       (1)   Any final amendments to Part 63 Subpart HH and/or Part 60 Subpart OOOO will
             supersede any previous Subpart HH or Subpart OOOO requirement(s) in this permit.




                                           Page 40 of 58
       Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 176 of 194 PAGEID #: 176
                                                                                     Permit Number: [Permit Number]
                                                                                       Facility Name: [Facility Name]
                                                                                               Facility ID: [Facility ID]
                                                                                Working Copy of a Permit in Progress

5.      Emissions Unit Group: Equipment/Pipeline Leaks, F001

          EU ID         Operations, Property and/or Equipment Description
          F001          Ancillary equipment4 and Associated equipment: compressors, pumps, piping, pneumatic
                        controllers, inlet separators, gas-water/condensate/oil separators, etc.

                        Equipment/pipeline leaks from valves, flanges, pressure relief devices, open end valves or
                        lines, and pump and compressor seals in VOC or wet gas service.


        a)        This permit document constitutes a permit-to-install issued in accordance with ORC 3704.03(F)
                  and a permit-to-operate issued in accordance with ORC 3704.03(G).

                  (1)      For the purpose of a permit-to-install document, the emissions unit terms and conditions
                           in this permit are federally enforceable, with the exception of those listed below, which
                           are enforceable under state law only.

                           a.     None.

                  (2)      For the purpose of a permit-to-operate document, the emissions unit terms and
                           conditions in this permit are enforceable under state law only, with the exception of those
                           listed below, which are federally enforceable.

                           a.     5.b)(1)b.

        b)        Applicable Emissions Limitations and/or Control Requirements

                  (1)      The specific operation(s), property, and/or equipment that constitute each emissions unit
                           along with the applicable rules and/or requirements and with the applicable emissions
                           limitations and/or control measures are identified below. Emissions from each unit shall
                           not exceed the listed limitations, and the listed control measures shall be specified in
                           narrative form following the table.

                                  Applicable Rules/Requirements        Applicable Emissions Limitations/Control
                                                                       Measures
                            a.    ORC 3704.03(T)                       Develop and implement a site-specific leak
                                                                       detection and repair program for ancillary
                                                                       equipment as described in paragraph
                                                                       5.c)(2).
                            b.
                                  40 CFR Part 60 Subpart OOOO          Each natural gas-driven pneumatic controller
                                                                       designed and operated to have a bleed rate
                                  Standards of Performance for         less than or equal to 6 standard cubic feet
                                  Crude Oil and Natural Gas            per hour (scf/hr) and maintained in
                                  Production, Transmission, and        accordance with the manufacturer’s
                                  Distribution.                        instructions, shall not be considered an
                                  40 CFR 63.5365(d);                   affected facility, subject to Part 60 Subpart


4
     “Ancillary Equipment” means the same as defined in 40 CFR Part 63, Subpart HH. The Subpart HH definition is being
     used for this permit but note that the equipment leak standards found in Subpart HH do not apply for this permit
     because this permit is for an “area source” and the equipment leak standards do not apply to area sources.

                                                     Page 41 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 177 of 194 PAGEID #: 177
                                                                        Permit Number: [Permit Number]
                                                                          Facility Name: [Facility Name]
                                                                                  Facility ID: [Facility ID]
                                                                   Working Copy of a Permit in Progress

                     Applicable Rules/Requirements        Applicable Emissions Limitations/Control
                                                          Measures
                     40 CFR 60.5390; and                  OOOO.
                     40 CFR 60.5410(d)                    Each pneumatic controller constructed,
                                                          modified, or reconstructed on or after
                                                          10/15/13, located between the wellhead and
                                                          a natural gas processing plant, and designed
                                                          to have a bleed rate equal to or greater than
                                                          6 scf/hr is an affected facility subject to the
                                                          requirements of Part 60 Subpart OOOO.
                                                          Each pneumatic controller affected facility
                                                          that is constructed after 8/23/11 and is
                                                          subject to these standards shall be tagged
                                                          with the month and year of installation.
               c.
                     OAC 3745-31-05(F)                    Emissions of Volatile Organic Compounds
                                                          (VOC) shall not exceed 10.56 tons per year
                                                          from fugitive equipment leaks.


       (2)    Additional Terms and Conditions

              a.     None

 c)    Operational Restrictions

       (1)    Pneumatic Controller Restrictions

              Unless it can be demonstrated that the pneumatic controller needs to have a higher
              bleed rate based on functional needs in accordance with 40 CFR 60.5390(a), each
              natural gas-driven pneumatic controller affected facility installed, modified, or
              reconstructed on or after 10/15/13 and located between the wellhead and the point of
              custody transfer to an oil pipeline or a natural gas transmission line or storage facility,
              must be designed and operated with a bleed rate less than or equal to 6 standard cubic
              feet per hour (6 scf/hr).

              [40 CFR 60.5390(c)(1), (d), and (e)], [40 CFR 60.5365(d)], [40 CFR 60.5410(d)], and [40
              CFR 60.5415(d)(1)]

       (2)    Ancillary Equipment Leak Detection and Repair Program

              The permittee shall develop and implement a leak detection and repair program
              designed to monitor and repair leaks from ancillary equipment covered by this permit,
              including each pump, compressor, pressure relief device, connector, valve, flange, vent,
              cover, any bypass in the closed vent system, and each storage vessel. This program
              shall meet the following requirements:

              a.     Leaks shall be detected by the use of either a “Forward Looking Infra Red”
                     (FLIR) camera or an analyzer meeting U.S. EPA Method 21 of 40 CFR Part 60,
                     Appendix A.
                                        Page 42 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 178 of 194 PAGEID #: 178
                                                                        Permit Number: [Permit Number]
                                                                          Facility Name: [Facility Name]
                                                                                  Facility ID: [Facility ID]
                                                                   Working Copy of a Permit in Progress

             b.     An initial monitoring shall be completed within 90 days of startup and quarterly
                    thereafter for a period of four consecutive quarters (1 year).

             c.     If following the initial four consecutive quarters, less than or equal to 2.0% of the
                    ancillary equipment are determined to be leaking during the most recent quarterly
                    monitoring event, then the frequency of monitoring can be reduced to semi-
                    annual.

             d.     If following two consecutive semi-annual periods, less than 2.0% of the ancillary
                    equipment are determined to be leaking during the most recent semi-annual
                    monitoring event, then the frequency of the monitoring can be reduced to annual.

             e.     If more than or equal to 2.0% of the ancillary equipment are determined to be
                    leaking during any one of the semi-annual or annual monitoring events, then the
                    frequency of monitoring shall be returned to quarterly.

             f.     The program shall require the first attempt at repair within five (5) calendar days
                    of determining a leak.

             g.     The program shall require that the leaking component is repaired within 30
                    calendar days after the leak is detected.

             h.     The program shall allow for the delayed repair of a leaking component following
                    the language found in 40 CFR 60.5416(c)(5).

             i.     The program shall following the Monitoring and Record Keeping requirements
                    described in paragraph 5.d) of this permit.

       (3)   In the event that a leak or defect is detected in the cover, closed vent system, process
             equipment, or control device, the permittee shall make a first attempt at repair no later
             than 5 calendar days after the leak is detected. Repair shall be completed no later than
             30 calendar days after the leak is detected as allowed in 40 CFR 60.5416(c)(4). Any
             delay of repair of a leak or defect shall meet the requirements of 40 CFR 60.5416(c)(5).

             [40 CFR 60.5416(c)(4) and (5)], [40 CFR 60.5415(e)(3)], and [ORC 3704.03(T)]

 d)    Monitoring and/or Recordkeeping Requirements

       (1)   Pneumatic Controller Monitoring and Record Keeping

             a.     Each natural gas-driven pneumatic controller affected facility installed or
                    reconstructed on or after 8/23/11, located between the wellhead and natural gas
                    processing plant shall be tagged with the month and year of installation,
                    reconstruction, or modification and with information that can identify or trace the
                    records for the manufacturer’s design specifications.

             b.     The following records shall be maintained for each natural gas-driven pneumatic
                    controller installed at the facility after 8/23/11:

                    i.      records of the date installed or reconstructed, the location and/or
                            equipment each controller is servicing, and the manufacturer
                            specifications;

                                        Page 43 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 179 of 194 PAGEID #: 179
                                                                     Permit Number: [Permit Number]
                                                                       Facility Name: [Facility Name]
                                                                               Facility ID: [Facility ID]
                                                                Working Copy of a Permit in Progress

                   ii.     if applicable, the records needed to demonstrate why the operations
                           require the use of a pneumatic controller with a bleed rate greater than 6
                           scf/hr and the functional basis for requiring the higher bleed rate; or

                   iii.    if installed on or after 10/15/13, records of the manufacturer’s
                           specification indicating that the pneumatic controller is designed to have a
                           natural gas bleed rate less than or equal to 6 scf/hr; or

                   iv.     if the pneumatic controller has been installed on or after 8/23/11 and
                           before 10/15/13, the manufacturer’s designed bleed rate; and

                   v.      where a higher bleed rate has not been demonstrated to be needed, the
                           records of any deviations from the 6 scf/hr bleed rate for each pneumatic
                           controller installed on or after 10/15/13.

             c.    Once a gas-driven pneumatic controlled has been documented to have a bleed
                   rate less than or equal to 6 scf/hr, it is no longer subject to the requirements of
                   Part 60 Subpart OOOO. The manufacturer’s specifications for the pneumatic
                   controller and/or other records demonstrating compliance or exemption from the
                   requirements should be maintained until the well site is closed.

             [40 CFR 60.5390(c) and (f)], [40 CFR 60.5410(d)], [40 CFR 60.5415(d)(3)], [40 CFR
             60.5420(c)(4)], and [40 CFR 60.5365(d)]

       (2)   Ancillary Equipment Leak Detection and Repair Program Monitoring and Record
             Keeping for Programs Utilizing FLIR Camera’s

             a.    Leaks shall be determined by visually observing each ancillary component
                   through the FLIR camera to determine if leaks are visible.

             b.    The following information shall be recorded during each leak inspection:

                   i.      the date the inspection was conducted;

                   ii.     the name of the employee conducting the leak check;

                   iii.    the identification of any component that was determined to be leaking;

                   iv.     the date the first attempt to repair the component was made;

                   v.      the reason the repair was delayed following the language found in 40
                           CFR 60.5416(c)(5);

                   vi.     the date the component was repaired and determined to no longer be
                           leaking;

                   vii.    the total number of components that are leaking; and

                   viii.   the percentage of components leaking, determined as the sum of the
                           number of components for which a leak was detected, divided by the total
                           number of ancillary components capable of developing a leak, and
                           multiplied by 100.

                                      Page 44 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 180 of 194 PAGEID #: 180
                                                                          Permit Number: [Permit Number]
                                                                            Facility Name: [Facility Name]
                                                                                    Facility ID: [Facility ID]
                                                                     Working Copy of a Permit in Progress

             c.     The permittee shall maintain records that demonstrate the FLIR camera is
                    operated and maintained in accordance with the manufacturer’s operation and
                    maintenance instructions.

             d.     The records from each inspection and the dates each leak is detected and
                    repaired shall be maintained for at least 5 years and shall be made available to
                    the Director or his representative upon verbal or written request.

             [40 CFR 60.5416(c)] and [ORC 3704.03(T)]

       (3)   Ancillary Equipment Leak Detection and Repair Program Monitoring and Record
             Keeping for Programs Utilizing a Method 21 Analyzer

             a.     Leaks shall be measured by utilizing U.S. EPA Method 21 (40 CFR Part 60,
                    Appendix A). All potential leak interfaces shall be traversed as close to the
                    interface as possible.     The arithmetic difference between the maximum
                    concentration indicated by the instrument and the background level is compared
                    with 500 ppm or 10,000 ppm (as applicable) for determining compliance.

             b.     A component is considered to be leaking if the instrument reading is equal to or
                    greater than:

                    pressure relief device in gas/vapor service                      10,000 ppm

                    pressure relief device in light liquid service                   10,000 ppm

                    pumps in light liquid service                                     10,000 ppm

                    compressor                                                           500 ppm

                    sampling connection system*                                             *

                    open ended valves or lines**                                           **

                    valves in gas/vapor and light liquid service                      10,000 ppm

                    closed vent system                                                   500 ppm

                    connectors                                                        10,000 ppm

                    all other ancillary and associated equipment in VOC service 10,000 ppm

                    * must be equipped with a closed-purge, closed-loop, or closed-vent system

                    ** must be equipped with a cap, blind flange, plug, or a second valve

             c.     The following information shall be recorded during each leak inspection:

                    i.      the date the inspection was conducted;

                    ii.     the name of the employee conducting the leak check;

                    iii.    the identification of any component that was determined to be leaking
                            (company ID and component type (flange, pump, etc.);
                                         Page 45 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 181 of 194 PAGEID #: 181
                                                                       Permit Number: [Permit Number]
                                                                         Facility Name: [Facility Name]
                                                                                 Facility ID: [Facility ID]
                                                                  Working Copy of a Permit in Progress

                    iv.     the date the first attempt to repair the component was made;

                    v.      the reason the repair was delayed following the language found in 40
                            CFR 60.5416(c)(5);

                    vi.     the date the component was repaired and determined to no longer be
                            leaking;

                    vii.    the total number of components that are leaking; and

                    viii.   the percentage of components leaking, determined as the sum of the
                            number of components for which a leak was detected, divided by the total
                            number of ancillary components capable of developing a leak, and
                            multiplied by 100.

             d.     The permittee shall maintain records that demonstrate the Method 21 analyzer is
                    operated and maintained in accordance with the manufacturer’s operation and
                    maintenance instructions.

             e.     In order to calibrate the analyzer, the following calibration gases shall be used:

                    i.      zero air, which consists of less than 10 ppm of hydrocarbon in air; and

                    ii.     a mixture of air and methane or n-hexane at a concentration of
                            approximately, but less than, 10,000 ppm of methane or n-hexane.

             f.     The records from each inspection and the dates each leak is detected and
                    repaired shall be maintained for at least 5 years and shall be made available to
                    the Director or his representative upon verbal or written request.

             [40 CFR 60.5416(c)] and [ORC 3704.03(T)]

 e)    Reporting Requirements

       (1)   The permittee shall submit an annual Permit Evaluation Report (PER) to the Ohio EPA
             District Office or Local Air Agency by the due date identified in the Authorization section
             of this permit. The permit evaluation report shall cover a reporting period of no more
             than twelve months for each air contaminant source identified in this permit. It is
             recommended that the PER is submitted electronically through the Ohio EPA’s “e-
             Business Center: Air Services” although PERs can be submitted via U.S. postal service
             or can be hand delivered.

             [OAC 3745-15-03(B)(2) and (D)]

       (2)   Supplement to the PER for the Ancillary Equipment Leak Detection and Repair Program

             For each inspection that occurred during the year, the permittee shall submit the
             following information with the annual PER from data collected by the ancillary equipment
             leak detection and repair program:

             a.     the date of the inspection;

             b.     the number of components determined to be leaking;
                                       Page 46 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 182 of 194 PAGEID #: 182
                                                                         Permit Number: [Permit Number]
                                                                           Facility Name: [Facility Name]
                                                                                   Facility ID: [Facility ID]
                                                                    Working Copy of a Permit in Progress

             c.     the company ID and component type (flange, pump, etc.) of each leaking
                    component;

             d.     the total number of components at the site;

             e.     the percent of components determined to be leaking;

             f.     a list of all components that have not been repaired due to a delay of repair and
                    the reason for the delay; and

             g.     a notification indicating if the permittee has changed future inspection
                    frequencies based on the percent of components leaking.

             [40 CFR 60.5416(c)] and [ORC 3704.03(T)]

       (3)   Pneumatic Controller Reporting

             The permittee shall submit an initial annual report, for each natural gas-driven pneumatic
             controller installed at the facility after 8/23/11, within 90 days after the end of the initial
             compliance period as determined according to 40 CFR 60.5410. Subsequent annual
             reports are due on the same date each year following the initial report. The annual
             reports may contain multiple facilities if each pneumatic controller is clearly identified
             along with its location, and the report includes the following information from 40 CFR
             60.5420 for each natural gas-driven pneumatic controller:

             a.     company name and address of the affected facility;

             b.     identification of each affected facility included in the annual report*;

             c.     beginning and ending dates of the reporting period;

             d.     the identification of each pneumatic controller and the equipment it controls;

             e.     the month and year each pneumatic controller was installed, reconstructed, or
                    modified;

             f.     a statement as to whether the manufacturer’s specifications indicate the
                    controller is designed to maintain a natural gas bleed rate less than or equal to 6
                    scf/hour; or the explanation of why the bleed rate needs to be operated to exceed
                    this and the manufacturer’s specifications for the bleed rate;

             g.     records of any deviations from the appropriate natural gas bleed rate; and

             h.     certification of the responsible official of truth, accuracy, and completeness.

             * One report for multiple affected facilities may be submitted provided the report contains
             all of the information required and is clearly separated and identified for each well site.

             [40 CFR 60.5410(d)], [40 CFR 60.5420(b)(1) and (5) and (c)(4)], [40 CFR 60.5390(f)], and [40
             CFR 60.5415(d)(2)]

 f)    Testing Requirements


                                         Page 47 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 183 of 194 PAGEID #: 183
                                                                       Permit Number: [Permit Number]
                                                                         Facility Name: [Facility Name]
                                                                                 Facility ID: [Facility ID]
                                                                  Working Copy of a Permit in Progress

       Compliance with the Emission Limitations and/or Control Requirements specified in section b) of
       these terms and conditions shall be determined in accordance with the following methods:

       (1)    Emissions Limitation:

              Emissions of VOC shall not exceed 10.56 tons per year from fugitive equipment leaks.

              Applicable Compliance Method:

              The annual VOC limitation is the estimated potential-to-emit based upon the maximum
              number of components and type of service (gas/vapor and light liquid) expected at the
              natural gas production site. Unless or until more accurate emission factors have been
              demonstrated or established for the site (e.g. following initial and subsequent monitoring
              and inspections), the appropriate emissions factors from U.S. EPA’s “Protocol for
              Equipment Leak Emission Estimates”, Table 2-4, for Oil and Gas production Operations
              (a conservative estimate), shall be used to demonstrate compliance with the annual limit.
              The facility’s potential emissions from ancillary and associated equipment shall be
              documented from the summation of the following calculations:

              Component Type          # of components x emission factor x % VOC* = lb VOC/hr

              In Gas/Vapor Service

              Number of connectors x 0.000441 lb/hr x 50% VOC = lb VOC/hr

              Number of valves x 0.00992 lb/hr x 50% VOC = lb VOC/hr

              Number of flanges x 0.00086 lb/hr x 50% VOC = lb VOC/hr

              Number of compressor seals x 0.01940 lb/hr x 50% VOC = lb VOC/hr

              Number of relief valves x 0.01940 lb/hr x 50% VOC = lb VOC/hr

              Number of high bleed pneumatic controllers x 0.0194 lb/hr x 50% VOC = lb VOC/hr

              In Light Liquid Service

              Number of connectors x 0.000463 lb/hr x 100% VOC = lb VOC/hr

              Number of valves x 0.00551 lb/hr x 100% VOC = lb VOC/hr

              Number of flanges x 0.00024 lb/hr x 100% VOC = lb VOC/hr

              Number of pump seals x 0.0287 lb/hr x 100% VOC = lb VOC/hr

              Number of relief valves x 0.01653 lb/hr x 100% VOC = lb VOC/hr

              Number of high bleed pneumatic controllers x 0.01653 lb/hr x 100% VOC = lb VOC/hr

              The total summation of VOC emissions per hour shall be multiplied by 8760 hours per
              year and divided by 2000 pounds to calculate the estimated annual fugitive VOC
              emissions.


                                          Page 48 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 184 of 194 PAGEID #: 184
                                                                         Permit Number: [Permit Number]
                                                                           Facility Name: [Facility Name]
                                                                                   Facility ID: [Facility ID]
                                                                    Working Copy of a Permit in Progress

             Compliance with the ton per year limit shall be determined following the first 12 months
             of operation.

             As an alternative to using the above emission factors to calculate VOC emissions, the
             permittee may use facility specific VOC information for site specific emission factors.

             * The % VOC for Gas/Vapor service was based on the highest percent VOC in gas
             analyses submitted by representative facilities.

       (2)   Emission Limitation:

             Each natural gas-driven pneumatic controller installed after 10/15/13 shall be operated
             with a bleed rate less than or equal to 6 scf/hr, unless it can be demonstrated that the
             pneumatic controller needs to have a higher bleed rate based on functional needs.

             Applicable Compliance Method:

             Natural gas shall be used as a surrogate for VOC. If required, the detection of leaks of
             natural gas into the ambient air from the pneumatic controller(s) may be determined
             using Method 21 from 40 CFR 60 Appendix A; however, compliance is demonstrated
             through maintaining the manufacturer’s design specifications, showing that the controller
             is designed to operate with a bleed rate less than 6 scf/hr. If required, Method 21 may
             be used during inspections of the facility.

             [40 CFR 60.5390(a) or (c)(1)], [40 CFR 60.5410(d)], and [40 CFR 60.5415(d)(1)], with [ORC
             3704.03(T)]

 g)    Miscellaneous Requirements

       (1)   Any amendment to Part 60, Subpart OOOO shall supersede the Subpart OOOO
             compliance limitations and/or options contained in this permit.




                                         Page 49 of 58
     Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 185 of 194 PAGEID #: 185
                                                                             Permit Number: [Permit Number]
                                                                               Facility Name: [Facility Name]
                                                                                       Facility ID: [Facility ID]
                                                                        Working Copy of a Permit in Progress

6.    Emissions Unit: Flash Vessel/Storage Vessels and truck loading for produced water, crude oil,
      condensate, and/or petroleum liquids: T001

      Operations, Property and/or Equipment Description:

             T001           One or multiple vertical fixed roof flash vessel/storage vessel(s) with a combined
                            capacity of no more than 252,000 gallons (6,000 barrels), where each flash
                            vessel/storage vessel has an individual capacity of no more than 39,894 gallon
                            (950 barrel).


      a)     This permit document constitutes a permit-to-install issued in accordance with ORC 3704.03(F)
             and a permit-to-operate issued in accordance with ORC 3704.03(G).

             (1)    For the purpose of a permit-to-install document, the emissions unit terms and conditions
                    identified below are federally enforceable with the exception of those listed below which
                    are enforceable under state law only.

                    (a)    None.

             (2)    For the purpose of a permit-to-operate document, the emissions unit terms and
                    conditions identified below are enforceable under state law only with the exception of
                    those listed below which are federally enforceable.

                    (a)    6.b)(1)c.

      b)     Applicable Emissions Limitations and/or Control Requirements

             (1)    The specific operation(s), property, and/or equipment that constitute each emissions unit
                    along with the applicable rules and/or requirements and with the applicable emissions
                    limitations and/or control measures are identified below. Emissions from each unit shall
                    not exceed the listed limitations, and the listed control measures shall be specified in
                    narrative form following the table.

               Applicable Rules/Requirements          Applicable Emissions Limitations/Control
                                                      Measures
                                                      Total VOC emissions (including breathing
        a.     ORC 3704.03(T)                         losses, working losses, and flashing losses)
                                                      from all storage vessels combined at the site
                                                      shall not exceed 4.28 tons per month
                                                      averaged over a 12-month rolling period.

                                                      In order to comply with the tons per month
                                                      emission limit, utilize one or more of the
                                                      following controls:

                                                     Use of add-on control (vapor recovery, flare
                                                     or equivalent) to control emissions from
                                                     storage vessels as needed to comply with
                                                     the annual VOC emission limitations. If a
                                                     flare is used, it must meet the requirements
                                               Page 50 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 186 of 194 PAGEID #: 186
                                                                       Permit Number: [Permit Number]
                                                                         Facility Name: [Facility Name]
                                                                                 Facility ID: [Facility ID]
                                                                  Working Copy of a Permit in Progress


         Applicable Rules/Requirements          Applicable Emissions Limitations/Control
                                                Measures
                                                detailed in emissions unit P004.
         OAC Rule 3745-21-09(L)                 See b)(2)a.
   b.
         Part 60, Subpart OOOO Standards        The facility must calculate the potential for
   c.    of Performance for Crude Oil and       VOC emissions for each single storage
         Natural Gas Production,                vessel using an accepted model or
         Transmission, and Distribution         calculation methodology, based on the
                                                maximum       average      daily    throughput
                                                determined for a 30-day period of production
                                                prior to 10/15/13 for Group 1 storage
                                                vessels*, or determined for a 30-day period
                                                of production prior to 4/15/14 or 30 days after
                                                startup for Group 2 storage vessels**.

                                                Where these potential VOC emissions are
                                                calculated to equal or exceed 6 TPY, the
                                                permittee    must    either   maintain  the
                                                uncontrolled actual VOC emissions at less
                                                than 4 TPY and maintain monthly emission
                                                calculations in accordance with 40 CFR
                                                60.5395(d)(2); or install a control device,
                                                closed vent system, and covers designed
                                                and operated to reduce VOC emissions by
                                                95.0%, and by 4/15/14 or 60 days after
                                                startup for Group 2 storage vessels or by
                                                4/15/15 for Group 1 storage vessels.

                                                Conduct monthly inspections of collection
                                                and control equipment.

                                                Any final amendments to this rule will
                                                supersede the requirement(s) in this permit.

                                                See b)(2) b. through f.
   d.    40 CFR 60.5413(d)                      Option to demonstrate compliance with Part
                                                60 Subpart OOOO through the use a control
                                                device model tested by the manufacturer.
   e.    40 CFR 60.5412(d)(1)(iii)              If required to install controls in accordance
                                                with 40 CFR 60.5395, an enclosed
                                                combustion device must be operated with no
                                                visible emissions except for periods not to
                                                exceed a total of 1 minute in any 15 minute
                                                period, conducting Method 22 once every
                                                calendar month.

         40 CFR 60.5413(e)(3)                   If demonstrating compliance          using     a
                                                combustion   control device          that     is

                                         Page 51 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 187 of 194 PAGEID #: 187
                                                                         Permit Number: [Permit Number]
                                                                           Facility Name: [Facility Name]
                                                                                   Facility ID: [Facility ID]
                                                                    Working Copy of a Permit in Progress


          Applicable Rules/Requirements            Applicable Emissions Limitations/Control
                                                   Measures
                                                   performance tested by the manufacturer, in
                                                   accordance with 40 CFR 60.5413(d), the
                                                   combustion device must be operated with no
                                                   visible emissions except for periods not to
                                                   exceed a total of 2 minutes in any 1 hour of
                                                   operation, conducting Method 22 once per
                                                   calendar quarter.
   f.     40 CFR 60.5365(e)                        The permittee accepts a voluntarily limit to
          OAC 3745-31-05(F)                        restrict the potential VOC emissions from
                                                   each storage vessel to less than 6 tons per
                                                   year.


        (2)    Additional Terms and Conditions

               a.     The permittee shall not place, store, or hold in these fixed roof tanks any
                      petroleum liquid other than crude oil and condensate where there is no custody
                      transfer, unless such tank is designed or equipped in accordance with the
                      requirements of paragraph (L)(1) of OAC rule 3745-21-09 with an internal floating
                      roof or equivalent control approved by the Director, prior to storing such
                      petroleum liquids.

                      [OAC rule 3745-21-09(L)]

               b.     Any storage vessel subject to and controlled in accordance with the requirements
                      for storage vessels in 40 CFR Part 60 Subpart Kb, or 40 CFR Part 63 Subparts
                      G, CC, HH, or WW are not subject to Part 60 Subpart OOOO.

                      [40 CFR 60.5395(h)]

               c.     If the storage vessel affected facility is installed with a floating roof to reduce
                      VOC emissions, it must meet the requirements of 40 CFR 60.112b(a)(1) or (2)
                      and the relevant monitoring, inspection, recordkeeping, and reporting
                      requirements in Part 60, Subpart Kb.

                      [40 CFR 60.5395(e)(2)]

               d.     The permittee shall calculate the potential for VOC emissions for each single
                      storage vessel (defined in 40 CFR 60.5430) using an accepted model or
                      calculation methodology. Emissions of VOC shall be based on the maximum
                      average daily throughput determined for:

                      i.      a 30-day period of production prior to 10/15/13 for storage vessels
                              installed after 8/23/11 and on or before 4/12/13, i.e., Group 1 storage
                              vessels; and/or

                      ii.     a 30-day period of production prior to 4/15/14 or 30 days after startup for
                              storage vessels installed after 4/12/13, i.e., Group 2 storage vessels.

                                            Page 52 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 188 of 194 PAGEID #: 188
                                                                         Permit Number: [Permit Number]
                                                                           Facility Name: [Facility Name]
                                                                                   Facility ID: [Facility ID]
                                                                    Working Copy of a Permit in Progress

                     [40 CFR 60.5410(h)] and [40 CFR 60.5365(e)]

              e.     Unless meeting the requirements of 40 CFR 60.5395(d)(2), where the
                     uncontrolled actual VOC emissions can be demonstrated to be less than 4 tons
                     per year, or where it has been demonstrated that the potential VOC emissions
                     are less than 6 TPY, the VOC emissions from each storage vessel affected
                     facility shall be reduced by 95.0 percent by April 15, 2014, or within 60 days after
                     startup, for Group 2 storage vessels; or by April 15, 2015 for Group 1 storage
                     vessels.

                     [40 CFR 60.5395] and [40 CFR 60.5415(e)(3)]

              f.     Any vapors from storage vessels that are recovered and routed to a vapor
                     recovery unit (VRU) system meeting the cover and closed vent system
                     requirements specified in 40 CFR 60.5411(b) and (c) are not required to be
                     included in the determination of VOC potential to emit for purposes of
                     determining affected facility status for NSPS Subpart OOOO. However, if the
                     VRUs are removed or if the system fails to meet the cover and closed vent
                     system requirements of Subpart OOOO, the potential VOC emissions from each
                     such storage vessel shall be calculated within 30 days of the removal or non-
                     compliant operations of the VRU system.

                     [40 CFR 60.5365(e)]

 c)    Operational Restrictions

       (1)    Total capacity of all storage vessels storing condensate and/or condensed water shall
              not exceed 252,000 gallons (6000 barrels) combined, excluding any exempt or de
              minimis vessels.

       (2)    Each storage vessel subject to the control requirements of Part 60 Subpart OOOO shall
              be equipped with a cover that meets the requirements of 40 CFR 60.5411(b); and the
              storage vessel shall be connected through a closed vent system designed and operated
              with no detectable emissions, as determined using olfactory, visual and auditory
              inspections, and in accordance with 40 CFR 60.5411(c) to either: 1. an enclosed
              combustion control device, designed and operated in accordance with 40 CFR
              60.5412(d) or 40 CFR 60.5413(d); 2. an open flare meeting the requirements identified
              in this permit; or 3. to a process. The collection and control systems shall be operated at
              all times when gases, vapors, and fumes are vented from the subject storage vessels to
              a control device; and where routing emissions to a process it must be operational 95%
              or more of the year.

              [40 CFR 60.5365(e)], [40 CFR 60.5395], [40 CFR 60.5410(h)], [40 CFR 60.5411(b) and (c)(1) and
              (2)], and [40 CFR 60.5412(d)] or [40 CFR 60.5413(d)], and [40 CFR 60.5415(e)(3)]

       (3)    In the event that a leak or defect is detected in the cover or closed vent system that is
              used to demonstrate compliance, the permittee shall make a first attempt at repair no
              later than 5 calendar days after the leak is detected. Repair shall be completed no later
              than 30 calendar days after the leak is detected in accordance with 40 CFR
              60.5416(c)(4) and (5). A record of the leak detected and repairs must be maintained for
              a period of five years.

              [40 CFR 60.5416(c)(4) and (5)] and [40 CFR 60.5415(e)(3)]
                                           Page 53 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 189 of 194 PAGEID #: 189
                                                                        Permit Number: [Permit Number]
                                                                          Facility Name: [Facility Name]
                                                                                  Facility ID: [Facility ID]
                                                                   Working Copy of a Permit in Progress

       (4)   Where the closed vent system (used to demonstrate compliance) contains one or more
             bypass devices that could be used to divert all or a portion of the gases, vapors, or
             fumes from entering the control device or a process, the requirements identified in 40
             CFR 60.5416(c)(3) shall be met.

             [40 CFR 60.5416(c)(3)], [40 CFR 60.5411(c)(3)] and [40 CFR 60.5415(e)(3)]

       (5)   Each enclosed combustion device, used to meet the emission reduction standard in 40
             CFR 60.5395(d), shall be installed and operated in accordance with 40 CFR 60.5412(d)
             and 40 CFR 60.5417(h). As an alternative, a combustion control device may be installed
             whose model has been tested by the manufacturer in accordance with 40 CFR
             60.5413(d), and the facility can instead meet the criteria in 40 CFR 60.5413(d)(11) and
             40 CFR 60.5413(e).

             [40 CFR 60.5410(h)], [40 CFR 60.5412(d)], [40 CFR 60.5417(d)(1)(iii) and (h)], and [40 CFR
             60.5415(e)(3)]

 d)    Monitoring and/or Recordkeeping Requirements

       (1)   The permittee shall maintain the following records documenting the facility’s
             determination of emissions from each storage vessel:

             a.     the maximum average daily throughput determined for a 30-day period of
                    production prior to 10/15/13 for Group 1 storage vessels and prior to 4/15/14 or
                    30 days after startup for Group 2 storage vessels;

             b.     the content of each storage vessel;

             c.     the lab analyses, calculations, and process simulation model results
                    documenting the annual emissions from breathing, working, and flashing losses;
                    and

             d.     the records for the content and annual throughput (in gallons per year) for each
                    storage vessel

             These records shall be maintained for at least 5 years and shall be made available to the
             Director or his representative upon verbal or written request.

             [40 CFR 60.5365(e)] and [40 CFR 60.5410(h)]

       (2)   Where using vapor recovery unit(s) (VRU) for compliance, the permittee shall maintain
             records that document the VRU system is operated in compliance with the cover and
             closed vent system requirements of 40 CFR 60.5411(b) and 40 CFR 60.5411(c).

             [40 CFR 60.5365(e)]

       (3)   Where required, the permittee shall conduct monthly inspections for each closed vent
             system, each cover, and the combustion control device used to demonstrate compliance
             in accordance with 40 CFR 60.5416(c) and 40 CFR 60.5417(h); and shall maintain the
             records identified in 40 CFR 60.5420(c).

             [40 CFR 60.5416(c)], [40 CFR 60.5417(h)], [40 CFR 60.5411(b) and (c)], [40 CFR 60.5415(e)(3)],
             and [40 CFR 60.5420(c)]

                                        Page 54 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 190 of 194 PAGEID #: 190
                                                                         Permit Number: [Permit Number]
                                                                           Facility Name: [Facility Name]
                                                                                   Facility ID: [Facility ID]
                                                                    Working Copy of a Permit in Progress

       (4)    Where the facility is using an enclosed combustion device for compliance, the permittee
              shall maintain the appropriate records to demonstrate that the control device is designed
              and operated to reduce VOC by 95.0% by weight and is operated and maintained in
              accordance with 40 CFR 60.5412(d); or if the model device has been performance
              tested by the manufacturer in accordance with 40 CFR 5413(d), the device shall be
              monitored, operated and maintained in accordance with 40 CFR 5413(e).

              [40 CFR 60.5410(h)], [40 CFR 60.5412(d)] or [40 CFR 60.5413(d) and (e)]

       (5)    Where using an open flare for compliance, the permittee shall maintain the records
              required to demonstrate that the open flare is designed and operated in accordance with
              Part 60 Subpart OOOO and the requirements of this permit.

       (6)    Where the permittee has accepted a voluntarily limit to restrict the potential VOC
              emissions to less than 6 tons per year and less than 0.50 tons per month averaged over
              a 12-month rolling period, the records documenting the maximum monthly potential VOC
              emissions (calculated in accordance with 40 CFR 60.5365(e)) shall be maintained and
              made readily available upon request.

              [40 CFR 60.5365(e)] and [OAC 3745-31-05(F)]

 e)    Reporting Requirements

       (1)    The permittee shall submit an annual Permit Evaluation Report (PER) to the Ohio EPA
              District Office or Local Air Agency by the due date identified in the Authorization section
              of this permit. The permit evaluation report shall cover a reporting period of no more
              than twelve months for each air contaminant source identified in this permit. It is
              recommended that the PER is submitted electronically through the Ohio EPA’s “e-
              Business Center: Air Services” although PERs can be submitted via U.S. postal service
              or can be hand delivered.

              [OAC 3745-15-03(B)(2) and (D)]

       (2)    The permittee shall submit an initial annual report within 90 days after the end of the
              initial compliance period for each storage vessel determined to have potential VOC
              emissions equal or greater than 6 tons per year. Subsequent annual reports are due no
              later than the same date each year following the initial report. The reports shall include
              the information identified in 40 CFR 60.5420(b).

              [40 CFR 60.5420(b)] and [40 CFR 60.5410(h) and (i)]

 f)    Testing Requirements

       Compliance with the Emission Limitations and/or Control Requirements specified in section b) of
       these terms and conditions shall be determined in accordance with the following methods:

       (1)    Emissions limitation:

              Total VOC emissions from all storage vessels (including breathing losses, working
              losses, and flashing losses) shall not exceed 4.28 tons per month averaged over a 12-
              month rolling period.


                                         Page 55 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 191 of 194 PAGEID #: 191
                                                                        Permit Number: [Permit Number]
                                                                          Facility Name: [Facility Name]
                                                                                  Facility ID: [Facility ID]
                                                                   Working Copy of a Permit in Progress

             Compliance with the tons/month averaged over a 12-month rolling period shall be
             determined following the first 12 months of operation.

             For each storage vessels not meeting the collection and control requirements of Part 60
             Subpart OOOO, the potential annual VOC emissions must be documented to be less
             than 6 tons/year; or the uncontrolled actual VOC emissions shall be calculated to be less
             than 4 tons/year in accordance with 40 CFR 60.5395(d)(2) through monthly
             determinations.

             For each storage vessel with potential emissions equal to or greater than 6 tons
             VOC/year, reduce VOC emissions by 95.0% by installing a closed vent system designed
             and operated with no detectable emissions, that routes all gases, vapors, and fumes to a
             process or a combustion control device meeting the requirements of 40 CFR 60.5412(d)
             or 40 CFR 60.5413(d).

             Applicable Compliance Method, documenting emissions:

             Annual emissions from breathing, working, and flashing losses from each storage vessel
             shall be calculated based on the maximum average daily throughput determined for a
             30-day period of production prior to 10/15/13 for Group 1 storage vessels and/or prior to
             4/15/14 or 30 days after startup for Group 2 storage vessels.

             Flashing losses shall be calculated using a generally accepted model or process
             simulation software program(s) and/or calculation methodology such as, but not limited
             to, E&P Tank, HYSIM, HYSIS, VMG, or ProMax, to calculate the VOC emissions.

             Pressurized samples shall be taken after the separator and at the same time from the
             flash gas and condensate/oil lines for flash gas analyses; and the data from these lab
             analyses shall be used in the process simulation software to document emissions from
             flashing.

             Instead of taking pressurized samples from the separator(s) or from the storage vessels,
             the permittee may utilize pressurized samples acquired from another similar facility
             operating under similar conditions, or choose to take a representative reservoir sample
             from a well in another part of the play. If the permittee chooses to use pressurized
             samples from another facility, the flash gas analyses shall be submitted along with
             documentation demonstrating that the facility’s pressurized condensate/oil and gases
             would have similar chemical compositions and would be under similar pressures; and
             provide evidence that if pressurized samples were taken and lab analyses were
             conducted, the results would provide equivalent or lower emissions. “Similar”, in this
             case, means that the chemical composition, pressures, and operating parameters/
             conditions of the similar facility are close enough to this facility’s condensate/oil and gas
             composition, pressures, and operations, that the expected emissions would be
             equivalent to or less than the emissions calculated from the flash gas analyses obtained
             from the similar facility. If the permittee chooses to use a representative reservoir
             sample, the analyses must be incorporated into an approved process simulation
             modeling program utilizing site-specific operating parameters. “Representative”, in this
             case, means having an API gravity no more than 3 degrees below the API gravity of the
             condensate detected at the facility being permitted. A representative sample with a
             higher API gravity results in a more conservative emissions estimate and is, therefore,
             not a concern. If changes to the operating conditions and/or liquid composition are such
             that the emissions would be expected to exceed those determined with the
                                         Page 56 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 192 of 194 PAGEID #: 192
                                                                       Permit Number: [Permit Number]
                                                                         Facility Name: [Facility Name]
                                                                                 Facility ID: [Facility ID]
                                                                  Working Copy of a Permit in Progress

             representative analyses, the permittee shall either submit site-specific analyses using
             pressurized samples from the separator (with the highest pressures, if more than one),
             or submit emissions estimates using another representative analyses. The Director
             reserves the right to require the owner/operator to obtain samples from the facility in
             order to verify compliance.

             Working and breathing losses may be calculated using E&P Tank, EPA Tanks 4.0
             software, or other accepted calculation methodology; and/or the working/loading
             emissions may be calculated using the “Loading Loss Equation” from AP-42, Section
             5.2, for Transportation and Marketing of Petroleum Liquids, which is based on
             multiplying a loading loss factor (L*) by the annual petroleum liquid throughput in gallons
             per year, as follows:

             *L = 12.46 SPM/T

             For uncontrolled loading, the VOC emissions shall be calculated by multiplying an
             uncontrolled loading loss factor (LUC) by the rolling, 12-month summation of the
             throughput of condensate and petroleum liquids (in gallons) and dividing by 2000 lbs/ton.
             The result will be added to the breathing and flashing emission estimates.

             LUC = 12.46 SPM/T

             For controlled loading, the VOC emissions shall be calculated by multiplying a controlled
             loading loss factor (LC) by the rolling, 12-month summation of the throughput of
             condensate and petroleum liquids (in gallons) and dividing by 2000 lbs/ton. The result
             will be added to the breathing and flashing emission estimates.

             LC = 12.46 SPM/T [1 – Efficiency/100]

             Where:

             Capture Efficiency = 97%

             Destruction Efficiency = 98%

             Control Efficiency = 97% x 98% = 95%

             Where:

             L = loading loss, pounds per 1000 gallons loaded (Q)

             S = saturation factor

             P = vapor pressure of liquid loaded, pounds per square inch absolute

             M = molecular weight of vapor

             T = temperature of bulk liquid (oR)

             Applicable Compliance Method, through design of collection and controls:

             Initial compliance with the Part 60, Subpart OOOO standards for storage vessel affected
             facilities shall be demonstrated by complying with the applicable portions of 40 CFR
                                        Page 57 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 193 of 194 PAGEID #: 193
                                                                         Permit Number: [Permit Number]
                                                                           Facility Name: [Facility Name]
                                                                                   Facility ID: [Facility ID]
                                                                    Working Copy of a Permit in Progress

             60.5411(b) and (c), and 40 CFR 60.5412(d) or 40 CFR 60.5413(e) if the control device is
             tested by the manufacturer.

             Continuous compliance with the Part 60, Subpart OOOO standards for storage vessel
             affected facilities shall be demonstrated by complying with the applicable portions of 40
             CFR 60.5415(e), 40 CFR 60.5416(c), and 40 CFR 60.5417(d) or (h).

             Group 1 storage vessels (installed between 8/24/11 and 4/12/13) must be in compliance
             by April 15, 2015; and Group 2 storage vessels (installed after 4/12/13) must be in
             compliance by 4/15/14 or within 60 days after startup. In the event an amendment to
             NSPS Subpart OOOO requires a performance test for the combustion control device to
             demonstrate compliance, the permittee shall schedule such performance test as
             required by the amended rules.

             [40 CFR 60.5365(e)], [40 CFR 60.5395], [40 CFR 60.5410(h)], [40 CFR 60.5411(b) and (c)], [40
             CFR 60.5412(d) or 40 CFR 60.5413(d)], [40 CFR 60.5415(e)(3)], and [ORC 3704.03(T)]

       (2)   Visible Emissions Limitation for an enclosed combustion control device used to
             demonstrate compliance with Part 60 Subpart OOOO:

             An enclosed combustion device used to demonstrate compliance must be operated with
             no visible emissions except for periods not to exceed a total of 1 minute in any 15 minute
             period, conducting Method 22 once every calendar month.

             [40 CFR 60.5412(d)(1)(iii)]

             OR

             If demonstrating compliance using a combustion control device that is performance
             tested by the manufacturer, in accordance with 40 CFR 60.5413(d), the combustion
             device must be operated with no visible emissions except for periods not to exceed a
             total of 2 minutes in any 1 hour of operation, conducting Method 22 once per calendar
             quarter.

             [40 CFR 60.5413(e)(3)]

             Applicable Compliance Method:

             Compliance with the visible emissions limitation shall be determined in accordance with
             U.S. EPA Method 22 in Appendix A of 40 CFR Part 60.

             [40 CFR 60.5412(d)(1)(iii)] [40 CFR 60.5413(e)(3)] and [40 CFR 60.5413(a)(1)]

 g)    Miscellaneous Requirements

       (1)   Any amendment to Part 60, Subpart OOOO shall supersede the Subpart OOOO
             compliance limitations and/or options contained in this permit.




                                           Page 58 of 58
Case: 2:20-cv-00340-ALM-CMV Doc #: 1 Filed: 01/22/20 Page: 194 of 194 PAGEID #: 194




                                  CERTIFICATE OF SERVICE

         In accordance with Paragraphs 77 and 90 of the proposed Consent Decree lodged in this
 case, I certify that on this date I caused copies of the foregoing Complaint to be served on the
 following individuals by electronic mail and first-class mail, postage pre-paid:

                Stephanie Timmermeyer
                Vice President of EHSR and Purchasing
                Gulfport Energy Corporation
                3001 Quail Springs Parkway
                Oklahoma City, Oklahoma 73134

                Donald K. Shandy
                Robert D. Singletary
                Crowe & Dunlevy
                324 N. Robinson Ave., Ste. 100
                Oklahoma City, Oklahoma 73102



 Dated: January 22, 2020                      s/ Randall M. Stone
